  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 1 of 186



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
      _______________________________
                                      )
DAMOND LEE WILLIAMS,                  )
                                      )
                   Plaintiff,         )
                                      )
v.                                    ) Civil Action No. 16-2062 (EGS)
                                      )
U.S. DEPARTMENT OF VETERANS           )
AFFAIRS, et al,                       )
                                      )
                   Defendants.        )
____________________________________)


                               INDEX OF EXHIBITS

Exhibit A    Relevant Progress Notes regarding VA’s consultations with Plaintiff, dated
                                          October 29-30, 2013
Exhibit B    Relevant portion of the History and Physical section of Plaintiff’s intake at
                    Providence Regional Medical Center dated November 3, 2013
Exhibit C    Medical Export Report of Fernando A. Porter M.D., dated August 15, 2018
Exhibit D     Medical Expert Report of Robert W. Macht M.D., dated January 9, 2018
Exhibit E            Listing of the times Dr. Macht served as a expert since 2012
Exhibit F       Medical Documentation Requirements / Quick Reference Guide – All
                     Regions, produced by Plaintiff’s counsel on March 25, 2019
Exhibit G     Medical Expert Report of Shmuel Shoham M.D. dated December 5, 2018
Exhibit H      Practice Guidelines for the Diagnosis and Management of Skin and Soft
                 Tissue Infections: 2014 Update by the Infectious Disease Society of
                     America, produced by Plainitff’ counsel on March 25, 2019
 Exhibit I    Relevant excerpts from the transcript of the deposition of Plaintiff, taken
                                            March 4, 2019
 Exhibit J      Relevant excerpts from the transcript of the deposition of Fernando A.
                                   Porter M.D., taken March 4, 2019
Exhibit K       Relevant excerpts from Defendants’ Answers to Plaintiff’s First Set of
             Interrogatories and Requests for Production of Documents, dated April 13,
                                                 2018.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 2 of 186




                  EXHIBIT
                               A
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 3 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 4 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 5 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 6 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 7 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 8 of 186




                  EXHIBIT
                              B
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 9 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 10 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 11 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 12 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 13 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 14 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 15 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 16 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 17 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 18 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 19 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 20 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 21 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 22 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 23 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 24 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 25 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 26 of 186




                  EXHIBIT
                                C
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 27 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 28 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 29 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 30 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 31 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 32 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 33 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 34 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 35 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 36 of 186




                  EXHIBIT
                                D
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 37 of 186
 HARBOR COURT OFFICE BLDG.                                                           ALLAN H. MACHT, M.D.
                                                                                              ( 1 924 - 2007)
575 S. CHARLES ST., SUITE 200
BALTIMORE, MARYLAND 21201                                                           ROBERT W. MACHT, M.D.
   (410) 727-3615 PHONE                 MACHT MEDICAL                                       GENERAL SURGEON
                                                                                 CERTIFIED INDEPENDENT MEDICAL EXAMINER

     (410) 752-8430 FAX                 -G ROUP-                                    JOSHUA B. MACHT, M.D.
                                                                                   BOARD CERTIFIED IN INTERNAL MEDICINE
                                                                                 CERTIFIED INDEPENDENT MEDICAL EXAMINER




            January 9, 2018


                                EXPERT OPINION FOR DAMOND L. WILLIAMS
                                 Federal Case No.: Civil Action No. 16-2062




            My office was retained by attorney Andre T. Hammel to review the negligence claim

            by Mr. Damond L. Williams ("Mr. Williams") against the Veteran's Affairs

            Administration, with emphasis focused on the departure from the acceptable

            standards of care evidenced by nurse practitioner Ms. Marguerite McGarrah (NP

            McGarrah") that occurred on October 30, 2014.



             Background:

            Mr. Williams is a forty one (41) year old man born on March 20, 1975. At the time

            of event, which is the basis for this letter, he was thirty-eight (38) years of age.

            It is stated that Mr. Williams was a non-smoker of tobacco or other products, did

            not use drugs, or consume alcohol.      On October 30, 2014, except for the pain

            he was experiencing with swallowing and walking, when Mr. Williams was

            seen by NP McGarrah he was seemingly in overall good health for a man of his age.




                                                      1
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 38 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 39 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 40 of 186
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 41 of 186
 HARBOR COURT OFFICE BLDG.                                                           ALLAN H. MACHT, M.D.
                                                                                              ( 1 924 - 2007)
575 S. CHARLES ST., SUITE 200
                                              �                                     ROBERT W. MACHT, M.D.
BALTIMORE, MARYLAND 21201
   (410) 727-3615 PHONE                  MACHT MEDICAL                                      GENERAL SURGEON
                                                                                CERTIFIED INDEPENDENT MEDICAL EXAMINER

     (410) 752-8430 FAX                 -G RO UP-                                   JOSHUA B. MACHT, M.D.
                                                                                   BOARD CERTIFIED IN INTERNAL MEDICINE
                                                                                CERTIFIED INDEPENDENT MEDICAL EXAMINER




            saving proce dure s that occurre d at Provide nce     Re gional Me dical Ce nte r and

            Harborview Medical Center.



                 NP McGarrah's negligence in providing care Mr. Williams is the direct cause of

            the e xte nsive injurie s suffe re d by Mr. Williams. Again, if the infection had been

            detected earlier, by prope r e xamination and te sting, Mr. Williams' would not have

            had to undergo such extensive treatments and procedures. To determine the long

            term impact on Mr. Williams health an independent medical exam should be

            performed.




            "I hold all of my opinions with a reasonable degree of medical probability. This
            report is not intended to be a complete or final statement of my opinions, and I
            reserve the right to expand, modify or otherwise amend my opinions as the
            discovery process proceeds. I do not spend more than 20% of my professional
            activities directly related to testimony in personal injury cases."




                                                                              \ /q / Ji
            Robert W. Macht, M.D.                                           Date




                                                      5
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 42 of 186




                  EXHIBIT
                                E
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 43 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 44 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 45 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 46 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 47 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 48 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 49 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 50 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 51 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 52 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 53 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 54 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 55 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 56 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 57 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 58 of 186
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 59 of 186




                  EXHIBIT

                               F
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 60 of 186

                                        TriWest Healthcare Alliance


               Medical Documentation
                   Requirements
                      Quick Reference Guide – All Regions
            Key Points:
               Medical documentation is required for all services provided to a Veteran under the
               Department of Veterans Affairs (VA) Patient-Centered Community Care (PC3) Program
               and the Veterans Choice Program (VCP).
               Medical documentation should be uploaded as soon as possible, but no later than 30
               days from the date of service. Specific categories may require faster timelines.
               Providers located in the TriWest expansion regions (Regions 1, 2 and 4) must submit
               medical documentation to the authorizing VA Medical Centers (VAMC) within the VA-
               defined timeframes.
               Providers in Regions 3, 5 and 6 should submit medical documentation to TriWest.
               TriWest will then upload these documents to the VAMC.
               NEVER submit medical documentation with claims!


General Medical Documentation Content Requirements:
       Providers must submit all required records to the Veteran’s authorizing VAMC (Regions 1, 2 and 4)
       or TriWest (Regions 3, 5 and 6).
       Community Care programs in general require the initial appointment and end-of-episode-of-care
       documentation. However, some specialties may have additional requirements.
       If additional care is needed, providers should submit a Request for Care (RFS) or Secondary
       Authorization Request (SAR).
           o If the Veteran’s authorizing VAMC is scheduling care and setting appointments, then the RFS
                should be submitted directly to VA. This may be done via the HealthShare Referral Manager
                (HSRM) portal. If you cannot submit the RFS via the portal, please contact your VAMC for
                alternate options.
           o If TriWest is scheduling care and setting appointments for your state, please complete a
                Secondary Authorization Request (SAR) form and fax this to TriWest. This applies to all of
                Regions 3, 5 and 6 and those locations in Regions 1, 2 and 4 where VA is not managing the
                appointing process. SAR forms can be downloaded from TriWest’s provider portal or from
                TriWest’s Payer Space on Availity.
           o Please follow the Authorization Request Quick Reference Guide for more information.
       To be compliant, any faxed records must have the Veteran’s unique identifiers on each page.
       Unique identifiers should include the following at a minimum:
           o Veteran’s name                                     o Date of birth
           o Authorization number                               o Last four digits of social security number
       Providers must sign and date all submitted records/reports. Signatures will be requested for
       noncompliant documentation.
       Depending upon your region, TriWest or VA may be contacting your for any missing
       documentation/health records. Document submission is a program requirement.


                                           Confidential and Proprietary                                        1

 01.04.19                          View a map of PC3 and VCP Regions
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 61 of 186

                                         TriWest Healthcare Alliance

Specific Medical Documentation Submission Timelines and Deadlines:
Service              VCP and PC3 Submission Maximum Timeframe Requirements

                     •   30 calendar days after discharge
                     •   Discharge summary related to the episode of care
                     •   Provider will coordinate with TriWest or VA (depending upon region) to arrange
Inpatient                necessary supplies, home health services and equipment.
(includes surgery)   •   For surgery, also complete and submit the VA Purchased Surgical Care Patient
                         Outcome Form
                     •   If additional care is required, please submit a request for additional care to TriWest
                         or the VAMC as appropriate.

                     •   Within 30 calendar days after discharge
                     •   Include functional status and status change from onset of treatment through
                         discharge
Inpatient
                     •   Use the CMS Inpatient Rehabilitation Facility Patient Assessment Instrument
Rehabilitation
                         (IRF-PAI)
                     •   The IRF-PAI example can be found at: https://www.cms.gov/Medicare/CMS-
                         Forms/CMS-Forms/Downloads/CMS10036.pdf

                     •   30 calendar days after the initial appointment
                     •   If additional appointments are authorized, submit to TriWest within 30 days upon
Outpatient
                         completion of episode of care
Specialty
                     •   For surgery, also complete and submit the VA Purchased Surgical Care Patient
Services                 Outcome Form to TriWest
(includes surgery)
                     •   If additional visits or procedures are required, please submit a request for additional
                         care to TriWest or the VAMC as appropriate.

                     •   Definition: a test result or interpretation that, if left untreated, could be life
                         threatening or place the Veteran at serious health risk; includes results from
                         laboratory, cardiology, radiology and other diagnostic areas are determined to be
                         “critical,” regardless of ordering priority
Critical             •   Within 24 hours of identification, reach point of contact at authorizing VAMC by
Findings                 phone
Category             •   Indicate the VAMC staff name (point of contact) and date/time of contact in your
                         discharge summary
                     •   After notifying VA, submit medical documentation as soon as possible, but no later
                         than 30 days. Providers must comply with any VA request for earlier upload in order
                         to expedite care.

                     •   Within 24 hours by phone to authorizing VAMC point of contact
Suicide Risk
*Critical Finding    •   A newly identified suicide risk in a Veteran not referred for inpatient mental health
                         should be considered a Critical Finding


                                             Confidential and Proprietary                                        2

  01.04.19                          View a map of PC3 and VCP Regions
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 62 of 186

                                       TriWest Healthcare Alliance

Service             VCP and PC3 Submission Maximum Timeframe Requirements

Cancer              •   Within 48 hours by phone to authorizing VAMC point of contact
Diagnosis           •   Although less urgent, a new diagnosis of cancer should be considered a Critical
*Critical Finding       Finding

Urgent Follow-      •   Within 24 hours by phone to authorizing VAMC point of contact
Up/Additional       •   If provider determines urgent follow-up is needed after completion of care, OR
Care                    urgent additional care needed during episode of care.

                    •   Within 5 business days of request for slides
Pathology
                    •   These are made available to VA for review/assessment

                    •   Additional documentation for Gastroenterology procedures is required from the
Gastroenterology
                        provider
Procedures
                    •   Please review the Gastroenterology Quick Reference Guide for details

Medical/            •   Additional documentation for Medical/Radiation Oncology services is required.
Radiation           •   Please review the Radiation Oncology Quick Reference Guide for details
Oncology
Services

                    •   Within 3 business days of start of care: submit initial assessment (OASIS)
Skilled Home        •   Within 5 business days of completion of episode of care: submit final discharge
Health Care             summary to your VAMC
                    •   Please review the Home Health Care Quick Reference Guide for additional details

                    •   Within 30 calendar days after discharge
                    •   Include functional status and status change from onset of treatment through
                        discharge
Inpatient
                    •   Use the CMS Inpatient Rehabilitation Facility Patient Assessment Instrument
Rehabilitation
                        (IRF-PAI)
                    •   The IRF-PAI example can be found at: https://www.cms.gov/Medicare/CMS-
                        Forms/CMS-Forms/Downloads/CMS10036.pdf

                    •   Within 30 calendar days after discharge
                    •   Suicide risk is a clinical issue, so the Veteran shall always be provided a written
Inpatient Mental        copy of their personal Suicide Prevention Safety Plan
Health              •   Please reference VA’s planning
                        manual: http://www.mentalhealth.va.gov/docs/VA_Safety_planning_manual.pdf
                    •   The plan must include the Veterans Crisis Line telephone number, 1-800-273-8255




                                           Confidential and Proprietary                                   3

  01.04.19                        View a map of PC3 and VCP Regions
             Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 63 of 186

                                        TriWest Healthcare Alliance

Service             VCP and PC3 Submission Maximum Timeframe Requirements

                    •   Behavioral Health Forms to speed submission are available online from TriWest. If
                        requested to submit using these forms, please download them from TriWest’s Payer
                        Space within Availity or from the TriWest Provider portal (www.triwest.com/provider)
                    •   As soon as possible, but no less than 30 days from the session, an Initial
                        Assessment and a Completion of Episode of Care (EoC) should be submitted
                            o If an extension or addition to authorized care/therapy is required, submit a
Outpatient
                               Behavioral Health RFS (VA) or fax a SAR (TriWest) as soon as possible
Mental and                  o With additional authorized care, VA may require ongoing Progress
Behavioral                     Summaries
Health              •   Providers should never submit psychotherapy process notes with contents of a
                        private session. This is a HIPAA violation.
                    •   Providers should submit Clinical Progress notes. These are considered part of the
                        Veterans medical record.
                    •   For additional documentation requirements, please read the Mental Health Quick
                        Reference Guide (QRG)
                    •   An initial plan of care (CMS 485) should be submitted within three business days
Home Health
                    •   An end EoC record should be submitted within five business days
and Home
                    •   Infusion therapy requires nursing notes and delivery tickets that support all services
Infusion Therapy
                        and medications billed
(HIT)               •   Please refer to the Home Health Quick Reference Guide for additional information


  What should you include in your medical records for VA or TriWest?
  Minimum requirements for content of medical documentation or records, as applicable to the care,
  may include:
       An executive summary of the encounter to include any procedures performed and
       recommendations for further testing or follow-up (i.e. discharge summary for inpatient);
       Results of community testing or imaging such as MRI, CT scan;
       Actual results of any ancillary studies/procedures which would impact recommended follow-up
       such as biopsy results (i.e. positive biopsy results from EoC GI provider who recommends a follow
       up such as surgery); and
       Any recommended prescriptions, durable medical equipment (DME) and treatment plans.

  Submission of clinical records and documentation allow VA to ensure Veterans are receiving care that is
  both clinically sound and cost effective. If records are not submitted, VA will contact you to ensure that
  these records are submitted.




                                            Confidential and Proprietary                                         4

  01.04.19                         View a map of PC3 and VCP Regions
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 64 of 186




                  EXHIBIT
                                G
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 65 of 186



 Report of Shmuel Shoham, MD: RE Williams v. United States, No. 16-2062 (D.D.C.)



Overview:

I have been asked to provide an expert opinion on behalf of the United States
Department of Veterans Affairs (VA) with regards to the care given to Mr. Damond
Lee Williams at Washington VA Medical Center on and around October 30, 2013. It
is my professional opinion to a reasonable degree of medical probability that the
clinicians caring for him at that facility met the standard of care in assessing, testing
and treating him as it relates to infectious diseases issues.

Professional Qualifications:

I am an Associate Professor of Medicine at Johns Hopkins University School of
Medicine and Associate Director of the Transplant and Oncology Infectious Diseases
program at that institution. I am certified by the American Board of Infectious
Diseases and am licensed to practice medicine in the State of Maryland and the
District of Columbia. I have over 17 years of experience in management of patients
with invasive infections, and am the author or co-author of over 100 original
articles, book chapters and topic reviews. For a list of all publications authored by
me please see the attached curriculum vitae. I serve as a reviewer and expert
consultant to multiple journals, professional societies and government agencies in
the US and abroad and am a member of professional guideline committees for the
American Society of Transplantation (AST), the European Organization for Research
and Treatment of Cancer/Invasive Fungal Infections Cooperative Group and
Infectious Diseases Mycoses Study Group (EORTC/MSG) and the National
Comprehensive Cancer Network (NCCN). In 2015 the Washington, DC Chapter of the
American College of Physicians honored my commitment to excellence in medical
care and service to the College with their highest award, the John F. Maher Memorial
Laureate Award. In 2017, I completed specialized training in reducing patient harm
and graduated from the Armstrong Institute Patient Safety and Quality
Improvement Leadership Academy, Johns Hopkins Medicine.

Prior Expert Testimony:

In the past 4 years I have testified as an expert as follows:

      By deposition on August 11, 2016 and at trial in United States District Court,
       District of Massachusetts (on October 13, 2016) in the case of Barbara J.
       Bradley vs. David J. Sugarbaker.
      By deposition on January 19, 2017 in In Re: New England Compounding
       Pharmacy, Inc. Products Liability Litigation, MDL No. 2419, United States
       District Court For the Eastern District of Massachusetts.



                                            1
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 66 of 186



     By deposition on August 2, 2017 in Case No. 15-C-464-3; Robert L. Snider vs.
      Wright Medical Technology Inc. and Dino J. Delaportas, M.D., AND Wright
      Medical Technology, Inc. as Third-Party Plaintiffs vs. United Hospital Center,
      INC. as Third-Party Defendants.
     By deposition on December 14, 2017 and on June 12, 2018 in the case of
      Charuporn Robinson and Peter Robinson vs. Regional Hematology and
      Oncology, P.A., et al C.A. No. N16C-06-077 ALR.
     By deposition on March 12, 2018 in the case of Handy vs. Box Hill Surgery
      Center, LLC et al. No.1:14-cv-14019-RWZ. United States District Court,
      District of Massachusetts, MDL No.02419 Docket No.1:13-md-2419-RWZ.
     By deposition on June 5, 2018 and on November 9, 2018 in the case of Alicia
      Hamilton, Sergeant major Milton Hamilton, Merceytee Oke vs. United States
      of America.
     By deposition on June 7, 2018 in the case of Nancy Wyatt et al. vs. William H.
      Barton et al. In the circuit court for Tuscaloosa County Alabama, Case No.:
      CV-2103-901137-JHE.
     By deposition on September 20, 2018 in the case of James D. Fleming, Jr. vs.
      Doctors for Emergency Services, Jennifer Mink and Christiana Care Health
      Services, Inc. C.A. NO.N17C-04-279 DCS.


Documents reviewed:

     Complaint filed by Plaintiff in The United States District Court for the District
      of Columbia (October 16, 2016)
     Expert opinion provided by Fernando Porter, M.D. (August 15, 2018).
     Medical records from Harborview Medical Center (November 3, 2013 to
      November 14, 2013)
     Dental bills and images from Dr. Henrik Anderson's office (April 16, 2013 to
      May 17, 2018)
     Medical records (February 2, 2015 to May 21, 2015) from Community Health
      Network and Atlas Orthopedics and Sports Medicine, Inc.
     Medical records from Providence Health and Services (November 3, 2013)
     Medical records from Philip D Zaneteas (March 4, 2015)
     Medical records Washington VA Medical Center; VISTA Electronic Medical
      Documentation (July 26, 1998 to January 16, 2014)

Compensation Rate:

     Document review, analysis, preparation for deposition or trial and
      preparation of reports: $500.00/hour
     Attendance at Trial / in person or by video $2,500.00 per day or fraction
      thereof plus expenses




                                          2
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 67 of 186




Facts of the case:

   At the time of these events (October and November of 2013) Mr. Williams was a
   38-year-old man. He was seen for complaints of an oral and neck infection at the
   Washington (DC) VA clinic on October 30 and was treated for that infection,
   which promptly resolved. At some point he developed a serious left lower
   extremity infection, which required a ten-day hospitalization that included
   urgent surgery. There is no evidence in the medical records that I have reviewed
   that the lower extremity infection was present at the time of his VA clinic visit on
   October 30. A detailed sequence of events around that time is provided below.

   On October 29 and 30 Mr. Williams spoke to VA nurse Janice Zarabi by phone
   and reported symptoms of swelling and pain at the right jaw and throat of 5 days
   duration. He requested antibiotics for a presumed infection in his right lower
   molar, but was informed that he would need to be seen in person.

   On October 30 Arleen Gray, RN and Marguerite McGarrah, NP saw him in person
   at the Washington VA clinic. During that visit he reported jaw and throat pain
   and indicated that he had contacted his dentist as well, but that the dentist
   refused to prescribe antibiotics without seeing him. In light of his history of
   recurrent infections related to his teeth, it was recommended to him that he
   consult with the dental clinic. He declined this recommendation. He was
   prescribed penicillin VK 500 mg twice daily for what was suspected to be
   another dental infection.

   There is no evidence from the records that he reported any symptoms relating to
   his lower extremities to VA clinicians during the October 29 and 30 phone calls
   or the October 30 clinic visit. In the next few days the right facial swelling
   improved.

   Around this time he travelled to the Seattle area. On November 3, 2013 he
   presented to Providence Hospital in Everett, WA with an infection extending
   from the left foot to the thigh. The medical records indicate that approximately
   10 days earlier he had participated in an endurance sports event in West
   Virginia that included water crossings and other obstacles. During that event he
   sustained multiple scrapes on his lower extremities and developed a blister on
   the dorsum of the left foot. Sometime between then and November 3 he
   developed progressive infection at that site. As detailed above, there is no
   evidence in the medical record of him reporting the blister or the redness during
   his evaluations at the VA and the medical records do not reveal why he did not
   seek out help for this issue prior to November 3, 2013.




                                          3
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 68 of 186



   Evaluation at Providence Hospital included a complete blood count (CBC), which
   showed his white blood cell count to be elevated at 43,200 and magnetic
   resonance imaging (MRI), which showed cellulitis, myositis and possible early
   abscess vs. phlegmon. He was treated with empiric broad-spectrum antibiotics
   (vancomycin and ampicillin/sulbactam and then vancomycin and
   piperacillin/tazobactam). The physicians at Providence Hospital thought that he
   might need surgery. He was transferred to Harborview Medical Center in Seattle
   for more specialized care on that same day.

   At Harborview Medical Center his antibiotics were further adjusted to a regimen
   of vancomycin, levofloxacin, penicillin G and clindamycin. He was noted to be
   strongly opposed to surgery on November 4 at 03:49. He did not improve
   throughout that morning with his leg showing redness, swelling and blisters. He
   ultimately consented to surgery, which was done later that day. Surgical
   exploration showed edema, but did not show necrosis, "dishwater" colored fluid
   or purulence. Wound gram stain and culture were negative as were blood
   cultures. The clinical impression per the surgical and infectious diseases
   clinicians favored severe cellulitis over necrotizing soft tissue infection. The
   initial clinical suspicion for a necrotizing soft tissue infection was not
   corroborated by findings during the operation of November 4.

   Over the next several days he improved and his antibiotics were adjusted. By
   November 8 he was on moxifloxacin alone. He was discharged from the hospital
   on November 10. By November 14 he completed the antibiotics course and the
   infection had resolved. Over the next several months the surgical wounds slowly
   healed.


Specific responses to the complaint and expert opinion claims


   Complaint

         The complaint alleges that he should have had a complete blood count
          and a throat culture done on October 30, 2013. Based on the symptoms
          described in the medical record (10/29 and 10/30) neither test was
          indicated.
         The complaint alleges that had a complete blood count been obtained on
          October 30 it would have revealed that plaintiff need immediate medical
          intervention to address the growing infection in his body. This is
          speculative. There is no evidence that he had an infection growing in his
          body on October 30. There is also no evidence that had a CBC been
          obtained on that day that it would have shown an abnormality.
         The complaint asserts that the defendant's departure from the standard
          of care is the sole and proximate cause of the bodily injury. This is



                                         4
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 69 of 186



          speculative and at odds with the medical records. The defendants did not
          depart from the standard of care as it relates to infectious diseases issues.
          There is no evidence that a lower extremity infection was present during
          the October 30 VA clinic visit.


Expert Opinion claims


      Regarding the claim that lower extremity problems were part of Mr.
       Williams' presenting complaints: From the medical records at the VA (phone
       triage, nurse triage and nurse practitioner visit) there is no evidence of any
       complaints related to the lower extremities being relayed to the VA medical
       team.
      The medical records do not support the claim that laboratory testing found
       him to have rhabdomyolysis (evidence of severe muscle death). On
       November 13 Mr. Williams' blood CK level was 16. This is not consistent with
       rhabdomyolysis. In rhabdomyolysis, CK levels at presentation are much
       higher.
      The medical records do not support the claim that the sum of his myositis
       finding on MRI was found to be necrotizing fasciitis. The medical records also
       do not support the claim that the MRI showed early abscess. The impression
       of the radiologist reading the MRI on 11/3/13 was of severe cellulitis,
       myositis and phlegmonous change vs. early abscess. Although there was
       initial concern for this patient possibly having necrotizing fasciitis,
       subsequent evaluation, including in the operating room, did not bear this out.
       Specifically, the surgical and infectious diseases clinicians involved in his care
       concluded that the diagnosis was more likely to be severe cellulitis than
       necrotizing soft tissue infection.
      The medical records do not support the assertion that Mr. Williams
       underwent a fasciotomy procedure within several hours of his admission to
       Harborview Hospital. He arrived at 22:09 on 11/3/13 and was taken to OR at
       11:55 AM on 11/4/13. Of note on 11/4 at 03:49, he was noted to be strongly
       opposed to surgery.
      The assertion that the standard of care for evaluation and treatment of
       cellulitis involves evaluation of the area of concern is accurate. The
       symptoms he conveyed to the VA clinicians on October 30 were of pain at his
       mouth and neck and hence these regions were evaluated. Examination of the
       extremities is not a typical part of an urgent care visit for mouth and neck
       pain. There is no documented medical record evidence from around that time
       that he either informed the medical team at the VA about symptoms to
       suggest cellulitis or that he actually had cellulitis at that time.
      It is a speculative assertion that Mr. Williams would very likely not have had
       to undergo the life saving medical treatment that left him with a career-
       ending outcome if on October 30 a lower extremity exam had been properly



                                           5
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 70 of 186



       performed and if he was treated with the proper spectrum antibiotics at that
       time. It not known whether he had an active infection in his leg at that time. It
       is not known when that site became infected. In the absence of infection, an
       antibiotic targeted at skin organisms would be contraindicated. The records
       suggest that he likely had a blister at that site. Antibiotics would not be
       indicated for treatment of a blister.
      The medical record does not support the assertion that nurse practitioner
       McGarrah had a personal bias of antibiotic abuse, nor that her selection of
       antibiotics impacted his outcome. The etiological agent that caused of the
       lower extremity infection is not known. We do not know which of the 4
       antibiotics given in Seattle was effective against the infection.

Conclusion

   In early November 2013 Mr. Williams had severe cellulitis of the left lower
   extremity. The precise time of onset of that infection is unclear from the medical
   records. On October 30 he had been evaluated at the Washington VA, and was
   prescribed penicillin for a right-sided oral infection that was likely related to a
   dental problem. There is no evidence that he notified the VA staff that something
   was wrong with his lower extremity. Consistent with the standard of medical
   care for such a circumstance, he was therefore not evaluated for a lower
   extremity infection. The treatment prescribed did result in resolution of the
   mouth and neck infection. Hence, based on the medical records provided, it is my
   professional opinion to a reasonable degree of medical probability that as
   regards to infectious issues the medical providers at the Washington VA met the
   standard of care in assessing, testing and treating this patient.


Respectfully submitted,



                                               December 5, 2018

Shmuel Shoham, MD
Associate Professor of Medicine
Johns Hopkins University School of Medicine




                                           6
        Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 71 of 186



                                CURRICULUM VITAE
Name: Shmuel Shoham
Signature:                             Date: November 25, 2018

DEMOGRAPHIC AND PERSONAL INFORMATION

    Current Appointments

          Johns Hopkins University School of Medicine

    Personal Data

        Johns Hopkins Hospital         1830 East Monument St., Room 450-D
        600 North Wolfe St.                Baltimore, MD, 21205
        Baltimore, MD 21287
        Tel: (410) 614-6431
        Fax: (410) 614-8518
        e-mail: sshoham1@jhmi.edu

Education and Training

    • 1986-90, BA, Temple University, College of Arts and Sciences, Biology
    • 1990-94, MD, Thomas Jefferson University, Jefferson Medical College, Medicine
    • 1994-97, Internal Medicine Residency: Boston University School of Medicine
    • 1998-01, Infectious Diseases Fellowship: Boston University School of Medicine
    • 2016-17: Armstrong Institute Patient Safety and Quality Improvement Leadership
      Academy, Johns Hopkins Medicine
    • 2017: Healthcare Lean Sigma Green Belt Certification Course, Johns Hopkins

Professional Experience

    1997-98: Staff Physician: Braintree Rehabilitation Hospital
    2001-11: Attending Physician, Infectious Diseases: Washington Hospital Center
    2001-11: Consultant in Infectious Diseases: National Rehabilitation Hospital
    2006-11: Director, Transplant Infectious Diseases: Washington Hospital Center
    2008-11: Scientific Director, MCRC at Washington Hospital Center
    2011-ongoing: Faculty, Transplant and Oncology Infectious Diseases Program: Johns
    Hopkins University School of Medicine
    2014-ongoing: Associate Director of Clinical Research, Transplant and Oncology Infectious
    Diseases Program, Johns Hopkins University School of Medicine

RESEARCH ACTIVITIES

Publications: Peer-reviewed Original Science Research
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 72 of 186



1. Rubin DM, Mehta AD, Zhu J, Shoham S, Chen X, Wells QR, Palter KB. Genomic
    structure and sequence analysis of Drosophila Melanogaster HSC 70 genes. Gene. 1993;
    128 (2): 155-163.
2. Shoham S, Huang C, Chen JM, Golenbock DT, Levitz, SM. Toll-like receptor 4
    mediates intracellular signaling but not TNFa production in response to Cryptococcus
    neoformans polysaccharide capsule. Journal of Immunology. 2001; 166 (7): 4620-6.
3. Yauch LE, Mansour MK, Shoham S, Rottman JB, Levitz SM. Involvement of CD14,
    toll-like receptors 2 and 4, and MyD88 in the host response to the fungal pathogen
    Cryptococcus neoformans in vivo, Infection and Immunity. 2004; 72 (9): 5373-82.
4. Walsh TJ, Shoham S, Petraitiene R, Sein T, Schaufele R, Kelaher A, Murray H, Mya-
    San C, Bacher J, Petraitis V. Detection of galactomannan antigenemia in patients
    receiving piperacillin-tazobactam and correlations between in vitro, in vivo, and clinical
    properties of the drug-antigen interaction. Journal of Clinical Microbiology. 2004; 42
    (10): 4744-8.
5. Shoham S, Cover C, Donegan N, Fulnecky E, Kumar P. Cryptococcus neoformans
    meningitis at 2 hospitals in Washington, D.C.: adherence of health care providers to
    published practice guidelines for the management of cryptococcal disease. Clinical
    Infectious Diseases. 2005; 40 (3): 477-9.
6. Shoham S, Shaffer R, Sweet L, Cooke R, Donegan N, Boyce S. Candidemia in patients
    with ventricular assist devices. Clinical Infectious Diseases. 2007; 44 (2): e9-12.
7. Ly T, Gulia J, Pyrgos V, Waga M, Shoham S. Impact upon clinical outcomes of
    translation of PNA-FISH-generated laboratory data from the clinical microbiology bench
    to bedside in real time. Therapeutic Clinical Risk Management. 2008; 4 (3): 637-640.
8. Shoham S, Pic-Aluas L, Taylor J, Cortez K, Rinaldi MG, Shea Y, Walsh TJ. Transplant-
    associated Ochroconis gallopava infections. Transplant Infectious Disease. 2008; 10 (6):
    442-8.
9. Pyrgos V, Ratanavanich K, Donegan N, Veis J, Walsh TJ, Shoham S. Candida
    bloodstream infections in hemodialysis. Medical Mycology. 2009; 47 (5): 463-7.
10. Shoham S, Han G, Granek T, Walsh TJ, Magee MF. Association between blood glucose
    levels and development of candidemia in hospitalized patients. Endocrine Practice. 2009;
    15 (2): 111-5.
11. Shoham S, Hinestrosa F, Moore J, O’Donnel S, Ruiz M, Light J. Invasive Filamentous
    Fungal Infections Associated with Renal Transplant Tourism. Transplant Infectious
    Diseases. 2010; 12 (4): 371-4.
12. Shoham S, Magill SS, Merz WG, Gonzalez C, Seibel N, Buchanan WL, Knudsen TA,
    Sarkisova TA, Walsh TJ. Primary treatment of zygomycosis with liposomal amphotericin
    B: analysis of 28 cases. Medical Mycology. 2010; 48 (3): 511-7.
13. Pyrgos V, Mickiene D, Sein T, Cotton M, Fransesconi A, Mizrahi I, Donoghue M,
    Bundrant N, Kim SY, Hardwick M, Shoham S, Walsh TJ. Effects of immunomodulatory
    and organism-associated molecules on the permeability of an in vitro blood brain barrier
    model to amphotericin B and fluconazole. Antimicrobial Agents and Chemotherapy.
    2010; 54 (3): 1305-10
14. Shupp JW, Pavlovich AR, Jeng JC, Pezzullo JC, Oetgen WJ, Jaskille AD, Jordan MH,
    Shoham S. Epidemiology of bloodstream infections in burn-injured patients: a review of
    the National Burn Repository. Journal of Burn Care Research. 2010; 31 (4): 521-8.
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 73 of 186



15. Acuna-Villaorduna C, Hardwick MJ, Goucher S, Waga M, Shoham S. Evaluation of
    mupA Evigene in comparison to disk diffusion for detection of high-level mupirocin
    resistance in clinical isolates of Staphylococcus aureus. Journal of Clinical Microbiology.
    2010; 48 (8): 2953-4.
16. Kumar D, Michaels MG, Morris MI, Green M, Avery RK, Liu C, Danziger-Isakov L,
    Stosor V, Estabrook M, Gantt S, Marr KA, Martin S, Silveira FP, Razonable RR, Allen
    UD, Levi ME, Lyon GM, Bell LE, Huprikar S, Patel G, Gregg KS, Pursell K, Helmersen
    D, Julian KG, Shiley K, Bono B, Dharnidharka VR, Alavi G, Kalpoe JS, Shoham S,
    Reid GE, Humar A. A Multicenter Study of Outcomes from Pandemic Influenza A/H1N1
    infection in Solid Organ Transplant Recipients. Lancet Infectious Diseases. 2010; 10 (8):
    521-6.
17. Ostrosky-Zeichner L, Pappas PG, Shoham S, Reboli A, Barron MA, Sims C, Wood C,
    Sobel JD. Improvement of a clinical prediction rule for clinical trials on prophylaxis for
    invasive candidiasis in the intensive care unit. Mycoses. 2011; 54(1): 46-51.
18. Garonzik SM, Li J, Thamlikitkul V, Paterson DL, Shoham S, Jacob J, Silveira FP,
    Forrest A, Nation RL. Population Pharmacokinetics of Colistin Methanesulfonate and
    Formed Colistin in Critically-Ill Patients from a Multi-Center Study Provide Dosing
    Suggestions for Various Categories of Patients. Antimicrobial Agents and Chemotherapy.
    2011; 55 (7): 3284-94.
19. Shupp JW, Petraitiene R, Jaskille AD, Pavlovich AR, Matt SE, Nguyen do T, Kath MA,
    Jeng JC, Jordan MH, Finkelman M, Walsh TJ, Shoham S. Early serum (1→3)-β-D-
    glucan levels in patients with burn injury. Mycoses. 2012; 55 (3): 224-7.
20. Reid G, Huprikar S, Razonable R, Humar A, Mossad S, Levi M, Gregg K, Shoham S,
    Patel G, and Adams W. A Multicenter Study of Pandemic Influenza A/H1N1 in
    Hematopoietic Stem Cell Transplant Recipients. Transplant Infectious Diseases. 2013;
    15(5):487-92.
21. Memoli MJ, Athota R, Reed S, Czajkowski L, Bristol T, Proudfoot K, Hagey R, Voell J,
    Fiorentino C, Ademposi A, Shoham S, and Taubenberger, J. The Natural History of
    Influenza Infection in the Severely Immunocompromised versus Non-
    Immunocompromised Hosts. Clinical infectious diseases. 2014; 58(2):214-24.
22. Ostrosky-Zeichner L, Shoham S, Vazquez J, Reboli A, Betts R, Barron M, et al. MSG-
    01: A randomized, double-blind, placebo controlled trial of caspofungin prophylaxis
    followed by pre-emptive therapy for invasive candidiasis in high-risk adults in the critical
    care setting. Clinical Infectious Diseases. 2014; 58(9):1219-26.
23. Eschenauer G, Nguyen M, Shoham S, Vazquez J, Morris A, et al. Real-world experience
    with echinocandin MICs against Candida species: A multi-center study of hospitals that
    routinely perform susceptibility testing of bloodstream isolates. Antimicrobial Agents and
    Chemotherapy. 2014; 58(4):1897-906.
24. Jarvis JN, Bicanic T, Loyse A, Meintjes G, Hogan L, Roberts CH, Shoham S, Perfect JR,
    Govender NP, Harrison TS. Very Low Levels of 25-Hydroxyvitamin D Are Not
    Associated With Immunologic Changes or Clinical Outcome in South African Patients
    With HIV-Associated Cryptococcal Meningitis. Clinical infectious diseases.
    2014;59(4):493-500.
25. Fabre V, Shoham S, Page K, Shah M. High Proportion of Indeterminate QuantiFERON-
    TB Gold In-Tube Results in an Inpatient Population Is Related to Host Factors and
    Preanalytical Steps. Open Forum Infect Dis. 2014; 1(2).
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 74 of 186



   26. Shoham S, Ostrander D, Marr K. Posaconazole Liquid Suspension in Solid Organ
       Transplant Recipients Previously Treated With Voriconazole. Transpl Infect Dis. 2015
       Jun; 17(3):493-6.
   27. Espinel-Ingroff, A, Alvarez-Fernandez M, Canton E, Carver P, Chen S, Eschenauer G,
       Getsinger D et al. A multi-center study of epidemiological cutoff values and detection of
       resistance in Candida spp. to anidulafungin, caspofungin and micafungin using the
       Sensititre YeastOne colorimetric method" Antimicrobial Agents and Chemotherapy.
       Antimicrob Agents Chemother. 2015 Aug 17.
   28. Neofytos D, Ostrander D, Shoham S, Laverdiere M, Hiemenz J, Nguyen H, et al.
       Voriconazole therapeutic drug monitoring: results of a prematurely discontinued
       randomized multicenter trial. Transplant infectious disease: an official journal of the
       Transplantation Society. 2015.
   29. Maertens J, Raad I, Marr K, Patterson T, Kontoyiannis D, Cornely O et al. Isavuconazole
       versus voriconazole for primary treatment of invasive mould 1 disease caused by
       Aspergillus and other filamentous fungi (SECURE): a phase 3, randomised-controlled,
       non-inferiority trial. The Lancet 2016 Feb 20; 387(10020):760-9.
   30. Roland M, Barin B, Huprikar S, Murphy B, Hanto D, Blumberg E, et al. Survival in
       HIV-positive transplant recipients compared with transplant candidates and with HIV-
       negative controls. AIDS. 2016 Jan 28; 30(3):435-44.
   31. Avery RK, Aray-Boger R, Marr KA, Kraus E, Shoham S, Lees L, et al. Outcomes in
       Transplant Recipients Treated with Foscarnet for Ganciclovir-Resistant or Refractory
       Cytomegalovirus Infection. Transplantation. 2016 Oct; 100(10):e74-80.
   32. Schneeweiss S, Carver P, Datta K, Galar A, Johnson M, Johnson M et al. Short-term risk
       of liver and renal injury in hospitalized patients using micafungin: a multicentre cohort
       study. J Antimicrob Chemother. 2016 Oct; 71(10):2938-44.
   33. Morales M, Nabha L, Toussaint B, Teran R, Raybould J, Fan W, Kumar P, Shoham S,
       Summerfield M and Timpone J. Factors for Premature Nuclear Cataract Formation in
       Human Immunodeficiency Virus (HIV) Infected Individuals Receiving Antiretroviral
       Therapy. Curr Res HIV/AIDS 2016: CRHA-108
   34. Beigel JH, Tebas P, Elie-Turenne M, Bajwa E, Bell T, Cairns CB, Shoham S, et al.
       Immune plasma for the treatment of severe influenza: an open-label, multicentre, phase 2
       randomised study. Lancet Respir Med 2017 Published Online May 15, 2017.
   35. Morales MK, Harris C, Shoham S. Graded Isavuconazole Introduction in a Patient with
       Voriconazole Allergy. Transplant Infectious Disease. 2017 Dec;19(6).
   36. Revankar SG, Baddley JW, Chen SC, Kauffman CA, Slavin M, Vazquez JA, et al. A
       Mycoses Study Group International Prospective Study of Phaeohyphomycosis: An
       Analysis of 99 Proven/Probable Cases. Open Forum Infect Dis. 2017 Sep 26;4(4).
   37. Fabre V, Markou T, DeMallie K, Mehta Shoham S, Tamma PD, Zhang S, Cosgrove
       SE. Open Forum Infect Dis. 2018 Aug 9;5(9).



Inventions, Patents, Copyrights

    August 2, 2011: Wearable disinfecting gel dispenser, Patent 7988020
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 75 of 186




Educational Publications

    Peer Reviewed Educational Publication:

   1. Lyles A, Fanikos J, Whitelaw G, Bamford K, Bouza E, Rosenthal V, Seto W, Shoham S,
      Christof, V. Drug delivery systems’ role in preventing central line associated bacteremia:
      an international perspective. European Journal of Hospital Pharmacy Science/Practice.
      2009; 15 (5): 39-44.
   2. Paes JE, Burman KD, Cohen J, Franklyn J, McHenry CR, Shoham S, Kloos RT. Acute
      bacterial suppurative thyroiditis: a clinical review and expert opinion. Thyroid. 2010; 20
      (3): 247-55.

   Invited Review Articles:

   3. Shoham S, Walsh TJ. Lipid formulations of amphotericin B: current roles in
       management of invasive fungal infections. Current Treatment Options in Infectious
       Diseases. 2002; 4: 535-547.
   4. Shoham S, Levitz SM. The immune response to fungal infection. British Journal of
       Haematology. 2005; 129 (5): 569-82.
   5. Hope W, Shoham S, Walsh TJ. The pharmacology and clinical use of caspofungin.
       Expert Opinion on Drug Metabolism & Toxicology. 2007; 3 (2): 263-74.
   6. Pyrgos V, Shoham S, Walsh TJ. Zygomycosis. Seminars in Respiratory and Critical Care
       Medicine. 2008; 29 (2): 111-120.
   7. Walsh TJ, Petraitis V, Petraitiene R, Solomon J, Bacher JD, Greene L, Cotton M, Groll
       A, Roilides, E, Avila, N, Pyrgos, V, Shoham, S. Diagnostic imaging of experimental
       invasive pulmonary aspergillosis. Medical Mycology. 2009; 47 Supplement 1:S138-45.
   8. Pyrgos V, Shoham S, Roilides E, Walsh TJ. Pneumocystis pneumonia in children.
       Paediatric Respiratory Reviews. 2009; 10 (4): 192-8.
   9. Shoham S, Miller LW. Cardiac assist device infections. Current Infectious Disease
       Reports. 2009; 11 (4): 268-73.
   10. Shoham S, Roilides E, Walsh TJ. Augmentation of innate host defenses against
       opportunistic fungal pathogens. Current Fungal Infection Reports. 2009; 3 (3): 186-191.
   11. Shoham S, Marwaha S. Invasive fungal infections in the ICU. Journal of Intensive Care
       Medicine, 2010; 25 (2): 78-92.
   12. Shoham S. Clinical trial report. Current Fungal Infection Reports. 2010; 4 (4): 200–202.
   13. Shoham S. Invasive candidiasis in patients with implants. Current Fungal Infection
       Reports. 2011; 5 (1): 12–17.
   14. Shoham S, Dufresne S. The role of genetics in host responses to mucosal and invasive
       candidiasis. Current Fungal Infection Reports. 2011; 5 (4): 262-268.
   15. Shoham S, Marr K. Invasive Fungal Infections in Solid Organ Transplant Recipients.
       Future Microbiology. 2012; 7 (5): 639-55.
   16. Shoham S. Emerging Fungal Infections in Solid Organ Transplant Recipients. ID Clinics
       of North America. 2013; 27(2):305-16.
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 76 of 186



17. Shoham S and Shah P. Impact of Multidrug Resistant Organisms on Patients Considered
    for Lung Transplantation. ID Clinics of North America. 2013; 27(2):343-58.
18. Shoham S. Host and Pathogen Interactions in Fungal Keratitis. Current Fungal Infection
    Reports. 2015; 9:52–56.




Editorials:

19. Jeng JC, Shoham S. Leveraging the unique expertise of our clinical colleagues: a real-
    world example for the collaborative harnessing of the National Burn Repository. Journal
    of Burn Care Research. 2008; 29 (5): 704-5.
20. Shoham S, Ostrander D. The growing role of clinical and genomic databases in the
    development of antifungal strategies. Current Fungal Infection Reports. 2011; 5 (4): 190-
    192.
21. Shoham S, Marr K. Treatment of Iatrogenic Fungal Infections: A Black Mold Defines a
    New Gray-Zone in Medicine. Annals of Internal Medicine. 2013; 158 (3): 208-210.
22. Shoham S. No Return Trips: Hospitals under Pressure to Lower Readmissions.
    Medscape Infectious Diseases, April 23, 2015
23. Shoham S. Infections in Transplant Recipients: An Overview. Medscape Infectious
    Diseases, July 31, 2015.
24. Shoham S, Simner PJ, Dzintars KE. Ceftolozane/Tazobactam for Pseudomonas
    aeruginosa Infections: Going beyond the Package Insert. Medscape Infectious Diseases,
    February, 2016.
25. Shoham S, Antar AA, Auwaerter PG, Durand CM, Sulkowski MS, Cotton DJ.
    Antimicrobial Access in the 21st Century: Delays and Critical Shortages. Annals of
    Internal Medicine. 2016; 165:53-54.

Case Reports:

26. Nosanchuk JD, Shoham S, Fries BS, Shapiro DS, Levitz SM, Casadevall, A. Evidence of
    zoonotic transmission of Cryptococcus neoformans from a pet cockatoo to an
    immunocompromised patient. Annals of Internal Medicine. 2000; 132 (3): 205-208.
27. Dass K, Shoham S, Monsein L, Conville P, Witebsky F, Lucey DA. 49 Year Old Male
    With “Too Numerous to Count” Lesions on MRI of the Brain. Clinical Infectious
    Diseases. 2003; 36 (12): 1545-6, 1606-8.
28. Fulnecky E, Wright D, Scheld W, Kanawati L, Shoham S. Amikacin and colistin for
    treatment of Acinetobacter baumanii meningitis. Journal of Infection. 2005; 51 (5): e249-
    51.
29. Neofytos D, Shoham S, Le K, Zhang SX, Marr KA. Diagnostic and Therapeutic
    Challenges in a Liver Transplant Recipient with Central Nervous System Invasive
    Aspergillosis Diagnostic Microbiology and Infectious Disease, Diagnostic Microbiology
    and Infectious Disease. 2012; 73 (4): 374-5.
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 77 of 186



30. Shah N, Nayak S and Shoham S. Cryptococcus neoformans Prosthetic Joint Infection:
    Case Report and Review of the Literature. Mycopathologia. 2015 Apr; 179(3-4):275-8.




Letters:

31. Levitz SM, Shoham S and Cleary JD. Toll like receptor 4 polymorphisms and
    aspergillosis. New England Journal of Medicine.2009; 360(6): 634.
32. Shoham S. CMV prophylaxis, preemption or “wait and watch”. Liver Transplantation.
    2013; 19(1): 108.

Book Chapters:

1. Shoham S, Levitz SM. Immune Responses to Fungi. In Rich RR, Fleisher TA, Shearer
    WT, Schroeder HW, Kotzin B. Clinical Immunology, 2d Edition. Harcourt International.
    2001; 31.1-31.7.
2. Shoham S, Groll A, Walsh TJ. Antifungal Agents. In Cohen J, Powderly WG. Infectious
    Diseases, 2d Edition. Mosby. 2003; Chapter 208.
3. Shoham S, Walsh TJ. Mucocutaneous and invasive candidiasis. In Guerrant RL, Walker
    DH, Weller PF, Tropical Infectious Diseases, Principles Pathogens and Practice, 2d
    Edition. Churchill-Livingstone. 2006, Chapter 83.
4. Gonzalez C, Antachopoulos C, Shoham S, Walsh TJ. Zygomycosis. In Scheld WM,
    Hooper DC, Hughes JM. Emerging Infections, Volume 7. ASM Press. 2006; Chapter 14.
5. Shoham S, Groll A, Walsh TJ. Antifungal Agents. In Cohen J, Powderly WG. Infectious
    Diseases, 3d Edition. Mosby. 2010; Chapter 149.
6. Shoham S, Nucci M, Walsh TJ. Mucocutaneous and invasive candidiasis. In Guerrant
    RL, Walker DH, Weller PF. Tropical Infectious Diseases, Principles Pathogens and
    Practice, Third Edition. Churchill-Livingstone. 2011; Chapter 88.
7. Shoham S. Antifungal agents in adult transplant recipients. In Kumar D, Humar A. AST
    Handbook of Transplant Infections, Blackwell Publishing. 2011; Chapter 55.
8. Shoham S. Infectious Diseases. In Choi MJ, Flynn JA, Wooster LD. Oxford American
    Handbook of Clinical Medicine, 2d Edition, Oxford University Press. 2013; Chapter 14.
9. Shoham S and Marr K. Antifungal therapy in the surgical patient. In Cameron AM and
    Cameron JL. Current Surgical Therapy, 11th Edition, Mosby. 2013; Chapter 232.
10. Shoham S and Marr K. Fungal Infections. In Wingard JR, Gastineau DA, Leather HL,
    Snyder EL, Szczepiorkwoski ZM, eds. Hematopoietic Stem Cell Transplantation: A
    Handbook for Clinicians, 2d edition. Bethesda, MD: AABB, 2015.
11. Shoham S, Groll A, Petraitis V, and Walsh T. Systemic antifungal agents. In Cohen,
    Powderly & Opal, Infectious Diseases 4th Edition. Chapter 256.
  Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 78 of 186



12. Weld E and Shoham S. Epidemiology, Prevention, and Management of Occupational
    Exposure to Bloodborne Infections, in Cameron AM and Cameron JL. Current Surgical
    Therapy, 13th Edition, Elsevier. In Press

Other Media:

1. Shoham S, Levitz SM. The immune response to opportunistic fungal infections. In
    Rotstein C, Anaissie EJ. Mechanisms in Fungal Infection, CD-ROM and online CME.
    2008.
2. Walsh TJ, Shoham S, Roilides E. Zygomycosis (Mucormycosis) in Solid Organ
    Transplantation. In Singh N. Infections in Organ Transplant Recipients (E-book). 2010.
3. Shoham, S. Spores and More: An ID doc’s take on infections. Twice monthly online
    medical blog. Medscape.
4. Shoham, S. Dermatophytes. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2012
5. Shoham, S. Internal Medicine Board Review (IMBR1341; Tick-Borne Diseases,
    Mycobacterium Tuberculosis, Non-tuberculous Mycobacterial Infections & Fungal
    Infections. Audio Digest. 2014.
6. Shoham, S. Posaconazole. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2014
7. Shoham, S. Respiratory Syncytial Virus. In Johns Hopkins ABX Guide (E-book). Johns
    Hopkins Medicine, Unbound Medicine. 2015
8. Shoham, S. Aspergillosis. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2015
9. Shoham, S. Dermatophytes. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2016
10. Shoham, S. Candida species. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2016
11. Shoham, S. BK Virus. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2016
12. Shoham, S. JC Virus. In Johns Hopkins ABX Guide (E-book). Johns Hopkins Medicine,
    Unbound Medicine. 2016
13. Shoham, S. Oral Candidiasis. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2016
14. Shoham, S. Exserohilum. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
    Medicine, Unbound Medicine. 2016
15. Shoham S and Marr K. Bacterial infections after BMT. In Benz E., Berliner N., Moake J.
    and Brodsky, R. clinical decisions support: Hematology. Decision Support in Medicine.
    2016
16. Shoham S and Marr K. Fungal infections after BMT. In Benz E., Berliner N., Moake J.
    and Brodsky, R. clinical decisions support: Hematology. Decision Support in Medicine.
    2016
17. Shoham S and Marr K. Viral infections after BMT. In Benz E., Berliner N., Moake J.
    and Brodsky, R. clinical decisions support: Hematology. Decision Support in Medicine.
    2016
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 79 of 186



   18. Shoham S. Candida albicans. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
       Medicine, Unbound Medicine. 2016
   19. Shoham S. Zygomycetes. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
       Medicine, Unbound Medicine. 2016
   20. Shoham S. Fusarium. In Johns Hopkins ABX Guide (E-book). Johns Hopkins Medicine,
       Unbound Medicine. 2016
   21. Shoham S. Coccidioidomycosis. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
       Medicine, Unbound Medicine. 2016
   22. Shoham S. Histoplasmosis. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
       Medicine, Unbound Medicine. 2016
   23. Shoham S. Sporotichosis. In Johns Hopkins ABX Guide (E-book). Johns Hopkins
       Medicine, Unbound Medicine. 2018
   24. Shoham S. Listeria. In Johns Hopkins ABX Guide (E-book). Johns Hopkins Medicine,
       Unbound Medicine. 2018



Teaching

 Classroom and Clinical instruction:

   2002-11: Microbiology/Immunology, Instructor, Georgetown Univ. School of Medicine
   2004-05: Medical Pharmacology, Instructor, USUHS, Bethesda, MD
   2004-11 NIAID/WHC, Fellows Lecture Series, Recurring, Washington, DC
   03/31/2005: Oncology Lecture Series, Howard University Hospital, Washington, DC
   2006 (multiple sessions): Introduction to Clinical Medicine, USUHS, Bethesda, MD
   02/25/2010: ID Lecture Series, Lecturer, Washington VAMC, Washington, DC
   11/02/2010: ID Lecture Series, Lecturer, University of Texas, Houston, TX
   11/19/2010: ID Lecture Series, Lecturer, Walter Reed Medical Center, Washington, DC
   2011- ongoing: Pathology of Infectious and Immunological Diseases course, JHU
   2011- Ongoing: Transplant Infections: Johns Hopkins Infectious Diseases fellows
   2012- Ongoing: Infectious complications of cancer/BMT, Oncology Fellows Lecture, JHU
   2012: Transition to Wards, 3 sessions, Johns Hopkins University School of Medicine
   2013: Fungal Meningitis Workshop, GTS course, Johns Hopkins University SOM
   2015-ongoing: Antifungal Drugs, Johns Hopkins Infectious Diseases fellows
   2017-ongoing: Infectious complications of BMT, Pediatric Oncology fellows

 CME Instruction:

   2003-2011: Internal Medicine Grand Rounds, Recurring, WHC, Washington, DC
   05/18/2008: MRSA, American Society of Podiatric Dermatology Seminar, Washington, DC
   05/21/2011: JH Comprehensive Transplant Center 13th Ann. Trans. Conf., Timonium, MD
   05/09/2012: 57th Annual Philip A. Tumulty Topics in Clinical Medicine, Baltimore, MD
   06/09/2012: JH Comprehensive Transplant Center 14th Ann. Trans. Conf., Timonium, MD
   10/25/2012: 7th ID Update for the Primary Care Practitioner, Baltimore, MD
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 80 of 186



    11/23/2012: ID Aspect of Liver Transplantation, 2d CME Postgraduate Course, Florence
    Nightingale Hospital, Istanbul, Turkey
    10/25/2013: 8th Infectious Diseases Update for Primary Care and Hospital Medicine,
    Baltimore, MD
    11/06/2015: Instructor SEM ABIM module: Update in Hospital Medicine, American
    College of Physicians; Washington, DC Chapter, Annual meeting
    11/06/2015: Instructor SEM ABIM module: Update in Internal Medicine, American College
    of Physicians; Washington, DC Chapter, Annual meeting
    1/21/2016: Video Program: Initiation of empiric broad-spectrum antimicrobial therapy,
    Johns Hopkins University School of Medicine and MedEd Architects video CME program
    1/21/2016: Video Program: New Medications, Targeted Dosing and Compliance in the
    Treatment of Severe Infections, Johns Hopkins University School of Medicine and MedEd
    Architects
    1/21/2016: Video Program Infectious Diseases Challenges in China and Globally, Johns
    Hopkins University School of Medicine and MedEd Architects



Mentoring:

    2002-03: Anuradha Ganesan, MD, MPH, Infectious Diseases Fellow. Current position,
    National Naval Medical Center, Bethesda, MD
    2004-05: Cameron Cover, MD, MPH, Infectious Diseases Fellow. Current position,
    Infectious Diseases consultant, Portland, OR
    2005-06: Mathew Memoli, MD: Medical Resident. Current position, Staff Clinician,
    NIAID, NIH, Bethesda, MD
    2006-07: Jyoti Gulia, MD, MPH: Medical Resident. Current Position, Internist, Memorial
    Sloan Kettering Cancer Center, NY
    2006-09: Vasilios Pyrgos, MD, Infectious Diseases and Medical Mycology Fellow, Current
    Position, Private Practice at Montgomery Infectious Diseases Associates, Silver Spring, MD
    2008-09: William Oetgen, MD, Medical Student, Georgetown University School of
    Medicine, Current Position, Resident, University of Virginia, Charlottesville, VA
    2008-09: Camille Puronen, MD, Medical Student, Georgetown Univ. School of Medicine,
    Current position, Infectious Diseases Fellow, NIH, Bethesda, MD
    2008-10: Carlos Acuna, MD, Medical Resident, Washington Hospital Center, Current
    position, Infectious Diseases fellow, Boston University Medical Center.
    2011-ongoing: Richard Larue, MD, Infectious Diseases fellow, JHU School of Medicine
    Current Position: Infectious Diseases Faculty at Vanderbilt University, Nashville, TN
    2013- 2014: Sehnaz Ozyavuz Alp, MD, Transplant Infectious Diseases Fellow, Johns
    Hopkins, Current position: Infectious Diseases Faculty at Hacettepe University Hospital,
    Ankara, Turkey
    2014-2015: Henry Neumann, MD, Infectious Diseases fellow, JHU School of Medicine,
    current position: Clinical Assistant Professor of Medicine, State University of New York at
    Stony Brook.
    2016-2017: Megan Morales, MD, Transplant Infectious Diseases Fellow, Johns Hopkins
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 81 of 186




CLINICAL ACTIVITIES

 Certification

          • Government of the District of Columbia: Board of Medicine: Issued 04/16/2001.
          • Maryland Board of Physicians: Issued 12/29/2010
          • USMLE steps 1, 2 and 3.
          • ABIM: Certification in Internal Medicine: 08/1997 and 11/2007 (# 180721): Not
             currently active
          • ABIM: Certification in Infectious Disease: 11/2000 and 10/2010 (# 180721):
             Active and participating in Maintenance of Certification program


 Clinical (Service) Responsibilities

    Transplant and Oncology Infectious Diseases inpatient consultation, 20 weeks/year
    Transplant and Oncology Infectious Diseases outpatient consultation, approximately one
    half-day session/week



SYSTEM INNOVATION AND QUALITY IMPROVEMENT ACTIVITIES

System innovation and quality improvement efforts within JHM

    2011-2013: Member, Liver Transplant Patient Selection Committee
    2011-ongoing: Member, Infectious Diseases and Oncology Committee
    2012-ongoing: Chair, Transplant Infectious Diseases Committee
    2016-ongoing: Chair, CMV QAPI project for Comprehensive Transplant Center
    2017-ongoing: Member, SICU Executive Safety Rounds (CUSP team)


Production of guidelines and/or protocols

   1. Huprikar S, Shoham S. Emerging Fungal Infections, clinical practice guidelines (3d
      edition), American Society of Transplantation. Am J Transplant. 2013; 13 Suppl 4:262-
      71.
   2. Bassetti, M, Azoulay E, Kulberg B, Ruhnke M, Shoham S, Vazquez J, Lamoth F and
      Calandra T. EORTC/MSG definitions of fungal infections in ICU. Presented at 7th Trends
      in Medical Mycology, Lisbon, Portugal.
      Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 82 of 186



   3. Baden L, Swaminathan S, Angarone M, Blouin G, Camins B, Casper C, et al. Prevention
      and Treatment of Cancer-Related Infections, Version 2.2016, NCCN Clinical Practice
      Guidelines in Oncology. J Natl Compr Canc Netw. 2016 Jul; 14(7):882-913.
   4. Baden L, Swaminathan S, Almyroudis N, Angarone M, Blouin G, Camins B et al.
      Prevention and Treatment of Cancer-Related Infections, Version 1.2018, NCCN Clinical
      Practice Guidelines in Oncology. In Production
   5. Dominguez E and Shoham S. Emerging Fungal Infections, clinical practice guidelines
      (4th edition), American Society of Transplantation. In production


ORGANIZATIONAL ACTIVITIES

Institutional Administrative Appointments

    1997-98: Infection Control Committee: Braintree Rehabilitation Hospital, Braintree, MA
    1999-01: Antibiotic Subcommittee of the P and T Committee: Boston Medical Center,
    Boston, MA
    2006-11: MedStar Health Research Institute Scientific Review Board, Washington, DC
    2007-11: MedStar Scientific Advisory Board, Columbia, MD
    2008-11: MedStar Health Research Institute Institutional Review Board (IRB-3),
    Hyattsville, MD
    2013-Ongoing: Antibiotic Subcommittee of the P&T Committee, Johns Hopkins Hospital
    2014-Ongoing: The Johns Hopkins Health System Formulary Management Committee


Editorial Activities

    Section Editor: Current Fungal Infection Reports
    Guest Editor: Journal of Fungi

    Ad hoc reviewer:
         • American Journal of Infectious Diseases
         • American Journal of Transplantation
         • Annals of Internal Medicine
         • Antimicrobial Agents and Chemotherapy
         • Biomed Central Infectious Diseases
         • British Journal of Dermatology
         • British Journal of Hematology
         • Canadian Journal of Infectious Diseases and Medical Microbiology
         • Case Reports in Endocrinology.
         • Cleveland Clinic Journal of Medicine
         • Clinical Case Reports
         • Clinical Infectious Diseases
         • Clinical Transplantation
         • Critical Care Medicine
         • Environmental Microbiology and Environmental Microbiology Reports
 Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 83 of 186



     •   Future Microbiology
     •   Journal of Antimicrobial Chemotherapy
     •   Journal of Infection
     •   Journal of Infectious Diseases
     •   Journal of Medical Microbiology
     •   Journal of Medical Microbiology Case Reports
     •   The Lancet
     •   Liver Transplantation
     •   Medicine
     •   Medical Principles and Practice
     •   Mycoses
     •   Mycopathologia
     •   Pediatrics International
     •   PLOS ONE
     •   PLOS Neglected Tropical Diseases
     •   Respirology
     •   Scandinavian Journal of Infectious Diseases
     •   Therapeutics and Clinical Risk Management
     •   Transplantation
     •   Transplant Infectious Diseases
     •   Transplant International
     •   Yonsei Medical Journal



Review Group/Study Section

• 2011-2013: Institutional Safety Monitor: Strategies Using Off-Patent Antibiotics for
  Methicillin-Resistant Staphylococcus aureus ("STOP MRSA") - A Phase IIB, Multi-
  Center, Randomized, Double-Blind Clinical Trial, DMID, NIAID, NIH.
• January 18-20, 2012, Military Infectious Diseases Basic Research Award (Peer Review
  Panel member) and Applied Research Military Infectious Diseases (Ad Hoc reviewer)
  of the Defense Medical Research and Development Program (DMRDP) of the
  Department of Defense
• 2013, Data Review Committee: Isavuconazole Study 004, Astellas
• December 15-17, 2013, Military Infectious Disease (MID-2) Review Panel of the 2014
  Defense Medical Research and Development Program, Department of Defense
  Congressionally Directed Medical Research Programs.
• September 2014: Peer Reviewer for The Competitive Procedure (SAW Procedure) for
  Leibniz Projects under the Joint Initiative for Research and Innovation, Leibniz
  Association, Berlin
• December 2014: Reviewer for American Transplant Congress abstract submissions.
• February/March 2014: Army Medical Research and Material Command, and the Joint
  Program Committee -2 Review Panel
 Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 84 of 186



 • March/April 2015: Reviewer for OPUS Funding Scheme, National Science Centre
   (Narodowe Centrum Nauki – NCN), Krakow, Poland
 • 2015-present: Institutional safety Monitor: A Pilot Randomized Controlled Trial for
   Feasibility of Enrolling Subjects for Influenza Therapeutic Trials and Administering
   Influenza Antivirals in the Emergency Department to High Risk Subjects, Department
   of Health and Human Services (HHS)/Assistant Secretary for Preparedness & Response
   (ASPR).
 • 2015: Division of Microbiology and Infectious Diseases (DMID), National Institutes of
   Health (NIH): Member of the Safety Monitoring Committee (SMC) for Protocol 13-
   0068, which is a phase 1, randomized, placebo-controlled, double-blind, single-
   ascending-dose study to assess the safety, tolerability, and pharmacokinetics of
   intravenous TP-271 in healthy adult subjects
 • December 2015: Reviewer for American Transplant Congress abstract submissions
 • 2016- present: CXA-NP-11-04 (MK-7625A PN008) Data and Safety Monitoring Board
   (DSMB)
 • 2016: Reviewer/Consultant to the 2016 Military Infectious Disease (MID) peer review
   panel of the 2016 United States Army Medical Research and Materiel Command
   (MRMC), Extramural Medical Research.
 • 2017: Reviewer for US Army Medical Research and Materiel Command Broad Agency
   Announcement for Extramural Medical Research.
 • 2017: Reviewer for Health and Medical Research Fund under the Government of the
   Hong Kong Special Administrative Region (HKSAR).
 • 2017: Reviewer for OPUS Funding Scheme, National Science Centre (Narodowe
   Centrum Nauki – NCN), Krakow, Poland
 • 2018: Reviewer for US Army Medical Research and Materiel Command Broad Agency
   Announcement for Extramural Medical Research. Military Infectious Disease clinical
   trial panel.
 • 2018: Reviewer for Italian Medicines Agency independent clinical research.

Professional Societies

2006-08: Member, Annual Program Committee, American College of Physicians;
Washington, DC Chapter
2008-Present: Member, American Society of Transplantation, ID Community of Practice
2009-2014: Chair, Annual Program Committee, American College of Physicians;
Washington, DC Chapter
2009-Present: Member, Governor's Advisory Committee, ACP; Washington, DC Chapter
2015-present: Member, Awards Committee, ACP; Washington, DC Chapter
2018- Governor Elect Designee, ACP, Washington, DC Chapter


Conference Organizer (CME program)

2008-11: Chair, MedStar House Staff Research Day, Washington, DC
2009-13: Program Chair: American College of Physicians; DC Chapter, annual meeting.
2010-11: MedStar Health Research Institute: Grand Rounds Series, Washington, DC
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 85 of 186




RECOGNITION

 Awards

    1990: Nathan D. Lane Memorial Prize: Temple University
    1990: Phi Beta Kappa, Temple University College of Arts and Sciences
    2000: Young Investigator Award, Massachusetts Infectious Disease Society.
    2001: Award for Clinical Excellence, Massachusetts Infectious Disease Society.
    2006: Outstanding Clinical Educator, Washington Hosp. Center Department of Medicine
    2010: Washingtonian Magazine, Top Doctors (Infectious Diseases)
    2011: Leadership Award, American College of Physicians (Washington, DC Chapter).
    2014, 2016, 2017: Best Reviewers: Annals of Internal Medicine
    2015: Laureate Award, American College of Physicians (Washington, DC Chapter).



Invited Talks

    05/08/2005: Portable alcohol gel dispensers, CHICA Ann. Conference, Winnipeg, Manitoba
    08/19/2005: Invasive candidiasis, NIAID Grand Rounds, NIH, Bethesda, MD
    01/17/2006: Update in HIV, Cayman Islands, British West Indies
    01/11/2007: Emerging Infections in HIV, Boston Medical Center, Boston, MA
    01/24/2007: Invasive Fungal Infections, La Romana, Dominican Republic
    02/12/2009: Mucormycosis, BMT Tandem Meetings, Satellite Symposium, Tampa, FL
    05/27/2009: MRSA and other Infection, Small Business Administration, Washington, DC
    10/23/2011: Interactive Session, Medical Mycology, Panelist, 49th IDSA, Boston, MA
    10/20/2012: Empiric vs. Pre-emptive Therapy - when and where? ID Week, San Diego, CA
    11/16/2012: Fungal Meningitis, American College of Physicians; Washington, DC Chapter,
    Annual meeting.
    11/17/2012: Chair: Infectious Disease Issues in Reconstructive Transplantation. ASRT 3
    Biennial Meeting, Chicago, IL
    11/22/2012: Infections in Organ Transplant Recipients, Anadolu Hospital, Kocaeli, Turkey
    12/21/2012: Infections in SOT Recipients, Walter Reed Nat. Medical Center, Bethesda, MD
    03/23/2013: Infections in SOT Recipients, Greater Wash. ID Soc. Spring Symposium,
    Bethesda, MD
    06/14/2013: Transplant Infectious Diseases, Pediatric Grand Rounds, Georgetown
    University Hospital, Washington, DC
    07/20/2013: Colistin in management of MDR gram-negative infections, New Delhi, India
    07/21/2013: Colistin in management of MDR gram-negative infections, Mumbai, India
 Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 86 of 186



07/24/2013: Colistin in management of MDR gram-negative infections, Kolkata, India
07/25/2013: Colistin in management of MDR gram-negative infections, Bangalore, India
11/23/2013: Infectious Diseases Update, American College of Physicians; Washington, DC
Chapter, Annual meeting
03/03/2016: Transplant Infectious Diseases, Internal Medicine Grand Rounds, George
Washington University School of Medicine, Washington, DC
04/01/2016: Transplant Infectious Disease, Internal Medicine Grand Rounds, Johns Hopkins
University School of Medicine, Baltimore, MD
06/12/2016: Session Chair/Moderator: Solid Organ Transplant Infections: HIV, HCV and
HBV. American Society of Transplant Surgeons and American Society of Transplantation,
the American Transplant Congress 2016 in Boston, MA
10/13/2017: A Multidisciplinary Approach to Prevention of Cytomegalovirus (CMV)
Complications in Kidney and Liver Transplant Recipients. Eighth Annual Johns Hopkins
Medicine Patient Safety Summit, Baltimore, MD
10/14/2017: Infection after solid organ transplant and strategies for Safer Living. The
Transplant Journey, presented by The Living Legacy Foundation and TRIO Maryland, Hunt
Valley, MD
02/20/18 and 02/21/18: CHEST advanced clinical training program: Invasive Fungal
Disease, Baltimore, MD
05/16/18: Transplant Infectious Diseases, ID Grand Rounds, SUNY Upstate, Syracuse, NY
06/03/18: Top Papers in Mycology, American Transplant Congress 2018, Seattle, WA
08/21/18: Infections in Cancer Patients (part I), Carlos Seguin Hospital, Arequipa, Peru
08/23/18: Neutropenia and Fever, Carlos Seguin Hospital, Arequipa, Peru
08/24/18: Infections in Cancer Patients (part II), Carlos Seguin Hospital, Arequipa, Peru
08/27/18: Infections in Cancer Patients (Part III), Carlos Seguin Hospital, Arequipa, Peru
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 87 of 186




                  EXHIBIT
                                H
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 88 of 186

      IDSA GUIDELINE




                   Practice Guidelines for the Diagnosis
                   and Management of Skin and Soft Tissue




                                                                                                                                                                                Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                   Infections: 2014 Update by the Infectious
                   Diseases Society of America
                   Dennis L. Stevens,1 Alan L. Bisno,2 Henry F. Chambers,3 E. Patchen Dellinger,4 Ellie J. C. Goldstein,5 Sherwood L. Gorbach,6
                   Jan V. Hirschmann,7 Sheldon L. Kaplan,8 Jose G. Montoya,9 and James C. Wade10
                   1
                    Division of Infectious Diseases, Department of Veterans Affairs, Boise, Idaho; 2Medical Service, Miami Veterans Affairs Health Care System, Florida;
                   3
                    San Francisco General Hospital, University of California; 4Division of General Surgery, University of Washington, Seattle; 5University of California, Los
                   Angeles, School of Medicine, and R. M. Alden Research Laboratory, Santa Monica, California; 6Department of Community Health, Tufts University, Boston,
                   Massachusetts; 7Medical Service, Puget Sound Veterans Affairs Medical Center, Seattle, Washington; 8Department of Pediatrics, Baylor College of
                   Medicine, Houston, Texas; 9Department of Medicine, Stanford University, California; and 10Geisinger Health System, Geisinger Cancer Institute, Danville,
                   Pennsylvania

                   A panel of national experts was convened by the Infectious Diseases Society of America (IDSA) to update the
                   2005 guidelines for the treatment of skin and soft tissue infections (SSTIs). The panel’s recommendations were
                   developed to be concordant with the recently published IDSA guidelines for the treatment of methicillin-
                   resistant Staphylococcus aureus infections. The focus of this guideline is the diagnosis and appropriate treatment
                   of diverse SSTIs ranging from minor superﬁcial infections to life-threatening infections such as necrotizing fas-
                   ciitis. In addition, because of an increasing number of immunocompromised hosts worldwide, the guideline
                   addresses the wide array of SSTIs that occur in this population. These guidelines emphasize the importance
                   of clinical skills in promptly diagnosing SSTIs, identifying the pathogen, and administering effective treatments
                   in a timely fashion.



                   EXECUTIVE SUMMARY                                                                         the age of methicillin-resistant Staphylococcus aureus
                                                                                                             (MRSA). In addition, Figure 2 is provided to simplify
                   Summarized below are the recommendations made in                                          the approach to patients with surgical site infections.
                   the new guidelines for skin and soft tissue infections                                    The panel followed a process used in the development
                   (SSTIs). Figure 1 was developed to simplify the manage-                                   of other Infectious Diseases Society of America (IDSA)
                   ment of localized purulent staphylococcal infections                                      guidelines, which included a systematic weighting of the
                   such as skin abscesses, furuncles, and carbuncles in                                      strength of recommendation and quality of evidence
                                                                                                             using the GRADE (Grading of Recommendations
                      Received 17 April 2014; accepted 21 April 2014.
                                                                                                             Assessment, Development, and Evaluation) system
                      It is important to realize that guidelines cannot always account for individual var-   (Table 1) [1–4]. A detailed description of the methods,
                   iation among patients. They are not intended to supplant physician judgment with
                                                                                                             background, and evidence summaries that support each
                   respect to particular patients or special clinical situations. IDSA considers adher-
                   ence to these guidelines to be voluntary, with the ultimate determination regarding       of the recommendations can be found in the full text of
                   their application to be made by the physician in the light of each patient’s individual   the guidelines.
                   circumstances.
                      Correspondence: Dennis L. Stevens, PhD, MD, Infectious Diseases Section, VA
                   Medical Center, 500 W Fort St, Bldg 45, Boise, ID 83702 (dlsteven@mindspring.
                   com).                                                                                     I. What Is Appropriate for the Evaluation and Treatment
                   Clinical Infectious Diseases 2014;59(2):e10–52                                            of Impetigo and Ecthyma?
                   © The Author 2014. Published by Oxford University Press on behalf of the Infectious       Recommendations
                   Diseases Society of America. All rights reserved. For Permissions, please e-mail:
                   journals.permissions@oup.com.
                                                                                                               1. Gram stain and culture of the pus or exudates
                   DOI: 10.1093/cid/ciu296                                                                   from skin lesions of impetigo and ecthyma are


e10   •   CID 2014:59 (15 July)      •   Stevens et al
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 89 of 186




                                                                                                                                                                    Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Figure 1. Purulent skin and soft tissue infections (SSTIs). Mild infection: for purulent SSTI, incision and drainage is indicated. Moderate infection: pa-
tients with purulent infection with systemic signs of infection. Severe infection: patients who have failed incision and drainage plus oral antibiotics or those
with systemic signs of infection such as temperature >38°C, tachycardia (heart rate >90 beats per minute), tachypnea (respiratory rate >24 breaths per
minute) or abnormal white blood cell count (<12 000 or <400 cells/µL), or immunocompromised patients. Nonpurulent SSTIs. Mild infection: typical cel-
lulitis/erysipelas with no focus of purulence. Moderate infection: typical cellulitis/erysipelas with systemic signs of infection. Severe infection: patients who
have failed oral antibiotic treatment or those with systemic signs of infection (as deﬁned above under purulent infection), or those who are immunocom-
promised, or those with clinical signs of deeper infection such as bullae, skin sloughing, hypotension, or evidence of organ dysfunction. Two newer agents,
tedizolid and dalbavancin, are also effective agents in SSTIs, including those caused by methicillin-resistant Staphylococcus aureus, and may be approved
for this indication by June 2014. Abbreviations: C & S, culture and sensitivity; I & D, incision and drainage; MRSA, methicillin-resistant Staphylococcus
aureus; MSSA, methicillin-susceptible Staphylococcus aureus; Rx, treatment; TMP/SMX, trimethoprim-sulfamethoxazole.




recommended to help identify whether Staphylococcus aureus                            (b) Oral therapy for ecthyma or impetigo should be a 7-day
and/or a β-hemolytic Streptococcus is the cause (strong, moder-                       regimen with an agent active against S. aureus unless cultures
ate), but treatment without these studies is reasonable in typical                    yield streptococci alone (when oral penicillin is the re-
cases (strong, moderate).                                                             commended agent) (strong, high). Because S. aureus isolates
 2. Bullous and nonbullous impetigo can be treated with                               from impetigo and ecthyma are usually methicillin suscepti-
oral or topical antimicrobials, but oral therapy is recommended                       ble, dicloxacillin or cephalexin is recommended. When
for patients with numerous lesions or in outbreaks affecting sev-                     MRSA is suspected or conﬁrmed, doxycycline, clindamycin,
eral people to help decrease transmission of infection. Treat-                        or sulfamethoxazole-trimethoprim (SMX-TMP) is recom-
ment for ecthyma should be an oral antimicrobial.                                     mended (strong, moderate).
                                                                                      (c) Systemic antimicrobials should be used for infections
   (a) Treatment of bullous and nonbullous impetigo should                            during outbreaks of poststreptococcal glomerulonephritis to
   be with either mupirocin or retapamulin twice daily (bid)                          help eliminate nephritogenic strains of S. pyogenes from the
   for 5 days (strong, high).                                                         community (strong, moderate).


                                                                                       IDSA Practice Guidelines for SSTIs    •   CID 2014:59 (15 July)    •   e11
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 90 of 186




                                                                                                                                                                 Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Figure 2. Algorithm for the management and treatment of surgical site infections (SSIs). *For patients with type 1 (anaphylaxis or hives) allergy to β-lactam
antibiotics. If Gram stain not available, open and debride if purulent drainage present. Where the rate of infection with methicillin-resistant Staphylococcus
aureus infection is high, consider vancomycin, daptomycin, or linezolid, pending results of culture and susceptibility tests. Adapted and modiﬁed with permis-
sion from Dellinger et al [96]. Abbreviations: GI, gastrointestinal; MRSA, methicillin-resistant Staphylococcus aureus ; WBC, white blood cell count.




II. What Is the Appropriate Evaluation and Treatment for Purulent                 4. Gram stain and culture of pus from inﬂamed epidermoid
SSTIs (Cutaneous Abscesses, Furuncles, Carbuncles, and                           cysts are not recommended (strong, moderate).
Inﬂamed Epidermoid Cysts)?                                                        5. Incision and drainage is the recommended treatment for
Recommendations                                                                  inﬂamed epidermoid cysts, carbuncles, abscesses, and large fu-
  3. Gram stain and culture of pus from carbuncles and ab-                       runcles, mild (Figure 1) (strong, high).
scesses are recommended, but treatment without these studies                      6. The decision to administer antibiotics directed against
is reasonable in typical cases (strong, moderate).                               S. aureus as an adjunct to incision and drainage should be


e12   •   CID 2014:59 (15 July)   •   Stevens et al
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 91 of 186
Table 1. Strength of Recommendations and Quality of the Evidence

Strength of                          Clarity of Balance Between
Recommendation and                   Desirable and Undesirable           Methodological Quality of
Quality of Evidence                             Effects               Supporting Evidence (Examples)                         Implications
Strong recommendation,            Desirable effects clearly          Consistent evidence from well-         Recommendation can apply to most
  high-quality evidence             outweigh undesirable effects,      performed RCTs or exceptionally        patients in most circumstances.
                                    or vice versa                      strong evidence from unbiased          Further research is unlikely to
                                                                       observational studies                  change our confidence in the
                                                                                                              estimate of effect




                                                                                                                                                            Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Strong recommendation,            Desirable effects clearly          Evidence from RCTs with important      Recommendation can apply to most
  moderate quality                  outweigh undesirable effects,      limitations (inconsistent results,     patients in most circumstances.
  evidence                          or vice versa                      methodological flaws, indirect, or     Further research (if performed) is
                                                                       imprecise) or exceptionally strong     likely to have an important impact on
                                                                       evidence from unbiased                 our confidence in the estimate of
                                                                       observational studies                  effect and may change the estimate
Strong recommendation,            Desirable effects clearly          Evidence for at least 1 critical       Recommendation may change when
  low-quality quality               outweigh undesirable effects,      outcome from observational             higher-quality evidence becomes
  evidence                          or vice versa                      studies, RCTs with serious flaws       available. Further research (if
                                                                       or indirect evidence                   performed) is likely to have an
                                                                                                              important impact on our confidence
                                                                                                              in the estimate of effect and is likely
                                                                                                              to change the estimate
Strong recommendation,            Desirable effects clearly          Evidence for at least 1 critical       Recommendation may change when
  very low-quality evidence         outweigh undesirable effects,      outcome from unsystematic              higher-quality evidence becomes
  (very rarely applicable)          or vice versa                      clinical observations or very          available; any estimate of effect for
                                                                       indirect evidence                      at least 1 critical outcome is very
                                                                                                              uncertain.
Weak recommendation,              Desirable effects closely          Consistent evidence from well-         The best action may differ depending
 high-quality evidence              balanced with undesirable          performed RCTs or exceptionally        on circumstances or patient’s or
                                    effects                            strong evidence from unbiased          societal values. Further research is
                                                                       observational studies                  unlikely to change our confidence in
                                                                                                              the estimate of effect
Weak recommendation,              Desirable effects closely          Evidence from RCTs with important      Alternative approaches likely to be
 moderate-quality                   balanced with undesirable          limitations (inconsistent results,     better for some patients under
 evidence                           effects                            methodological flaws, indirect, or     some circumstances. Further
                                                                       imprecise) or exceptionally strong     research (if performed) is likely to
                                                                       evidence from unbiased                 have an important impact on our
                                                                       observational studies                  confidence in the estimate of effect
                                                                                                              and may change the estimate
Weak recommendation,              Uncertainty in the estimates of    Evidence for at least 1 critical       Other alternatives may be equally
 low-quality evidence               desirable effects, harms, and      outcome from observational             reasonable. Further research is very
                                    burden; desirable effects,         studies, from RCTs with serious        likely to have an important impact on
                                    harms, and burden may be           flaws or indirect evidence             our confidence in the estimate of
                                    closely balanced                                                          effect and is likely to change the
                                                                                                              estimate
Weak recommendation,              Major uncertainty in the           Evidence for at least 1 critical       Other alternatives may be equally
 very low-quality evidence         estimates of desirable effects,     outcome from unsystematic              reasonable. Any estimate of effect,
                                   harms, and burden; desirable        clinical observations or very          for at least 1 critical outcome, is very
                                   effects may or may not be           indirect evidence                      uncertain
                                   balanced with undesirable
                                   effects

Abbreviation: RCT, randomized controlled trial.




made based upon presence or absence of systemic inﬂamma-                     antibiotic active against MRSA is recommended for patients
tory response syndrome (SIRS), such as temperature >38°C or                  with carbuncles or abscesses who have failed initial antibiotic
<36°C, tachypnea >24 breaths per minute, tachycardia >90                     treatment or have markedly impaired host defenses or in pa-
beats per minute, or white blood cell count >12 000                          tients with SIRS and hypotension (severe; Figure 1 and
or <400 cells/µL (moderate; Figure 1) (strong, low). An                      Table 2) (strong, low).




                                                                                 IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e13
                                                       Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 92 of 186

e14




                                                                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                        Table 2.       Antimicrobial Therapy for Staphylococcal and Streptococcal Skin and Soft Tissue Infections
•
CID 2014:59 (15 July)



                        Disease Entity                         Antibiotic          Dosage, Adults                     Dosage, Childrena                                       Comment
                                   b
                        Impetigo                       Dicloxacillin             250 mg qid po          N/A                                         N/A
                          (Staphylococcus and          Cephalexin                250 mg qid po          25–50 mg/kg/d in 3–4 divided doses po       N/A
                          Streptococcus)
                                                       Erythromycin              250 mg qid poc         40 mg/kg/d in 3–4 divided doses po          Some strains of Staphylococcus aureus and Streptococcus
                                                                                                                                                      pyogenes may be resistant.
                                                       Clindamycin               300–400 mg qid po      20 mg/kg/d in 3 divided doses po            N/A
                                                       Amoxicillin-clavulanate   875/125 mg bid po      25 mg/kg/d of the amoxicillin component     N/A
•




                                                                                                          in 2 divided doses po
Stevens et al




                                                       Retapamulin ointment      Apply to lesions bid   Apply to lesions bid                        For patients with limited number of lesions
                                                       Mupirocin ointment        Apply to lesions bid   Apply to lesions bid                        For patients with limited number of lesions
                        MSSA SSTI                      Nafcillin or oxacillin    1-2 g every 4 h IV     100–150 mg/kg/d in 4 divided doses          Parental drug of choice; inactive against MRSA
                                                       Cefazolin                 1 g every 8 h IV       50 mg/kg/d in 3 divided doses               For penicillin-allergic patients except those with immediate
                                                                                                                                                      hypersensitivity reactions. More convenient than nafcillin
                                                                                                                                                      with less bone marrow suppression
                                                       Clindamycin               600 mg every 8 h IV    25–40 mg/kg/d in 3 divided doses IV or      Bacteriostatic; potential of cross-resistance and emergence
                                                                                   or                   25–30 mg/kg/d in 3 divided doses po           of resistance in erythromycin-resistant strains; inducible
                                                                                 300–450 mg qid po                                                    resistance in MRSA
                                                       Dicloxacillin             500 mg qid po          25–50 mg/kg/d in 4 divided doses po         Oral agent of choice for methicillin-susceptible strains in
                                                                                                                                                      adults. Not used much in pediatrics
                                                       Cephalexin                500 mg qid po          25–50 mg/kg/d 4 divided doses po            For penicillin-allergic patients except those with immediate
                                                                                                                                                      hypersensitivity reactions. The availability of a suspension
                                                                                                                                                      and requirement for less frequent dosing
                                                       Doxycycline,              100 mg bid po          Not recommended for age <8 yd               Bacteriostatic; limited recent clinical experience
                                                         minocycline
                                                       Trimethoprim-             1–2 double-            8–12 mg/kg (based on trimethoprim           Bactericidal; efficacy poorly documented
                                                          sulfamethoxazole         strength tablets       component) in either 4 divided doses IV
                                                                                   bid po                 or 2 divided doses po
                        MRSA SSTI                      Vancomycin                30 mg/kg/d in 2        40 mg/kg/d in 4 divided doses IV            For penicillin allergic patients; parenteral drug of choice for
                                                                                   divided doses IV                                                   treatment of infections caused by MRSA
                                                       Linezolid                 600 mg every 12 h      10 mg/kg every 12 h IV or po for children   Bacteriostatic; limited clinical experience; no cross-
                                                                                   IV or 600 mg bid       <12 y                                       resistance with other antibiotic classes; expensive
                                                                                   po
                                                       Clindamycin               600 mg every 8 h IV    25–40 mg/kg/d in 3 divided doses IV or      Bacteriostatic; potential of cross-resistance and emergence
                                                                                   or 300–450 mg          30–40 mg/kg/d in 3 divided doses po         of resistance in erythromycin-resistant strains; inducible
                                                                                   qid po                                                             resistance in MRSA. Important option for children
                                                       Daptomycin                4 mg/kg every 24 h     N/A                                         Bactericidal; possible myopathy
                                                                                   IV
                                                       Ceftaroline               600 mg bid IV          N/A                                         Bactericidal
                                                       Doxycycline,              100 mg bid po          Not recommended for age <8 yd               Bacteriostatic; limited recent clinical experience
                                                         minocycline
                                                       Trimethoprim-             1–2 double-            8–12 mg/kg/d (based on trimethoprim         Bactericidal; limited published efficacy data
                                                          sulfamethoxazole         strength tablets       component) in either 4 divided doses IV
                                                                                   bid po                 or 2 divided doses po
                                                    Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 93 of 186
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               III. What Is the Appropriate Treatment for Recurrent Skin




                                                                                                                                         Abbreviations: bid, twice daily; IV, intravenous; MRSA, methicillin-resistant Staphylococcus aureus; MSSA, methicillin-susceptible Staphylococcus aureus; N/A, not applicable; po, by mouth; qid, 4 times daily; SSTI, skin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Abscesses?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Recommendations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7. A recurrent abscess at a site of previous infection should
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               prompt a search for local causes such as a pilonidal cyst, hidra-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               denitis suppurativa, or foreign material (strong, moderate).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 8. Recurrent abscesses should be drained and cultured early
                        Comment




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in the course of infection (strong, moderate).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 9. After obtaining cultures of recurrent abscess, treat with a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5- to 10-day course of an antibiotic active against the pathogen
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               isolated (weak, low).




                                                                                                                                                                                                                                                                                                                                                                       Doses listed are not appropriate for neonates. Refer to the report by the Committee on Infectious Diseases, American Academy of Pediatrics [246], for neonatal doses.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 10. Consider a 5-day decolonization regimen twice daily of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               intranasal mupirocin, daily chlorhexidine washes, and daily de-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               contamination of personal items such as towels, sheets, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               clothes for recurrent S. aureus infection (weak, low).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11. Adult patients should be evaluated for neutrophil disor-
                                         N/A

                                                                                         N/A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ders if recurrent abscesses began in early childhood (strong,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               moderate).
                                                                                            resistance is <1% but may be increasing in
                                         antimicrobial agents for patients with severe


                                                                                            daptomycin, or telavancin. Clindamycin




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               IV. What Is Appropriate for the Evaluation and Treatment
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of Erysipelas and Cellulitis?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Infection due to Staphylococcus and Streptococcus species. Duration of therapy is 7 days, depending on the clinical response.
                                                                                         Clindamycin, vancomycin, linezolid,
                     Dosage, Childrena




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Recommendations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 12. Cultures of blood or cutaneous aspirates, biopsies, or
                                           penicillin hypersensitivity




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               swabs are not routinely recommended (strong, moderate).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13. Cultures of blood are recommended (strong, moderate),
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and cultures and microscopic examination of cutaneous aspi-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               rates, biopsies, or swabs should be considered in patients with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               malignancy on chemotherapy, neutropenia, severe cell-mediat-
                                                                                            Asia




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ed immunodeﬁciency, immersion injuries, and animal bites
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (weak, moderate).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 14. Typical cases of cellulitis without systemic signs of infec-
                                                                                           100 000 units/kg/

                                                                                         10–13 mg/kg dose
                        Dosage, Adults




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tion should receive an antimicrobial agent that is active against
                                                                                           dose every 6 h
                                         Pediatric dosage




                                                                                         50 mg/kg/dose

                                                                                         33 mg/kg/dose
                                                                                           every 8 h IV



                                                                                           every 8 h IV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               streptococci (mild; Figure 1) (strong, moderate). For cellulitis
                                                                                         Penicillin 60–




                                                                                           every 6 h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               with systemic signs of infection (moderate nonpurulent; Fig-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Adult dosage of erythromycin ethylsuccinate is 400 mg 4 times/d po.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ure 1), systemic antibiotics are indicated. Many clinicians
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               could include coverage against methicillin-susceptible S. aureus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (MSSA) (weak, low). For patients whose cellulitis is associated
                                                                                         Nafcillin 1–2 g every 4–

                                                                                         Cefazolin 1 g every 8 h
                                                                                            units every 4–6 h IV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               with penetrating trauma, evidence of MRSA infection else-
                                                                                         Clindamycin 600–900




                                                                                         Penicillin VK 250–500
                                                                                         Penicillin 2–4 million




                                                                                         Cephalexin 500 mg
                                                                                            mg every 6 h po




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               where, nasal colonization with MRSA, injection drug use, or
                                                                                            mg every 8 h IV
                        Antibiotic




                                                                                            every 6 h po




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIRS (severe nonpurulent; Figure 1), vancomycin or another an-
                                         Adult dosage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               timicrobial effective against both MRSA and streptococci is rec-
                                                                                                                                         and soft tissue infection; tid, 3 times daily.
                                                                                            6 h IV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ommended (strong, moderate). In severely compromised
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     See [246] for alternatives in children.
                                                                                            IV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               patients as deﬁned in question 13 (severe nonpurulent;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Figure 1), broad-spectrum antimicrobial coverage may be con-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               sidered (weak, moderate). Vancomycin plus either piperacillin-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               tazobactam or imipenem/meropenem is recommended as a
Table 2 continued.




                                                                                         Streptococcal skin
                                         Non-purulent SSTI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               reasonable empiric regimen for severe infections (strong,
                        Disease Entity




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               moderate).
                                                                                           infections
                                           (cellulitis)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 15. The recommended duration of antimicrobial therapy is 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               days, but treatment should be extended if the infection has not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               improved within this time period (strong, high).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                       a



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e15
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 94 of 186
  16. Elevation of the affected area and treatment of predispos-      >38.5°C, heart rate >110 beats/minute, or white blood cell
ing factors, such as edema or underlying cutaneous disorders,         (WBC) count >12 000/µL (weak, low).
are recommended (strong, moderate).                                     24. A brief course of systemic antimicrobial therapy is indi-
  17. In lower-extremity cellulitis, clinicians should carefully      cated in patients with surgical site infections following clean op-
examine the interdigital toe spaces because treating ﬁssuring,        erations on the trunk, head and neck, or extremities that also
scaling, or maceration may eradicate colonization with patho-         have systemic signs of infection (strong, low).
gens and reduce the incidence of recurrent infection (strong,           25. A ﬁrst-generation cephalosporin or an antistaphylococcal
moderate).                                                            penicillin for MSSA, or vancomycin, linezolid, daptomycin, tela-
  18. Outpatient therapy is recommended for patients who do           vancin, or ceftaroline where risk factors for MRSA are high (nasal




                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
not have SIRS, altered mental status, or hemodynamic instabil-        colonization, prior MRSA infection, recent hospitalization, recent
ity (mild nonpurulent; Figure 1) (strong, moderate). Hospitali-       antibiotics), is recommended (strong, low). See also Tables 2 and 3.
zation is recommended if there is concern for a deeper or               26. Agents active against gram-negative bacteria and anaer-
necrotizing infection, for patients with poor adherence to ther-      obes, such as a cephalosporin or ﬂuoroquinolone in combina-
apy, for infection in a severely immunocompromised patient, or        tion with metronidazole, are recommended for infections
if outpatient treatment is failing (moderate or severe nonpuru-       following operations on the axilla, gastrointestinal tract, perine-
lent; Figure 1) (strong, moderate).                                   um, or female genital tract (strong, low). See also Table 3.


V. Should Anti-inﬂammatory Agents Be Used to Complement               VIII. What Is the Preferred Evaluation and Treatment
Antibiotic Treatment of Cellulitis?                                   of Necrotizing Fasciitis, Including Fournier Gangrene?
Recommendation                                                        Recommendations
 19. Systemic corticosteroids (eg, prednisone 40 mg daily for           27. Prompt surgical consultation is recommended for pa-
7 days) could be considered in nondiabetic adult patients with        tients with aggressive infections associated with signs of system-
cellulitis (weak, moderate).                                          ic toxicity or suspicion of necrotizing fasciitis or gas gangrene
                                                                      (severe nonpurulent; Figure 1) (strong, low).
VI. What Is the Preferred Evaluation and Management of Patients         28. Empiric antibiotic treatment should be broad (eg, vanco-
With Recurrent Cellulitis?                                            mycin or linezolid plus piperacillin-tazobactam or a carbape-
Recommendations                                                       nem; or plus ceftriaxone and metronidazole), as the etiology
 20. Identify and treat predisposing conditions such as               can be polymicrobial (mixed aerobic–anaerobic microbes) or
edema, obesity, eczema, venous insufﬁciency, and toe web ab-          monomicrobial (group A streptococci, community-acquired
normalities (strong, moderate). These practices should be per-        MRSA) (strong, low). See also Table 4.
formed as part of routine patient care and certainly during the         29. Penicillin plus clindamycin is recommended for treat-
acute stage of cellulitis (strong, moderate).                         ment of documented group A streptococcal necrotizing fasciitis
 21. Administration of prophylactic antibiotics, such as oral         (strong, low). See Figures 1, 2, and Table 4.
penicillin or erythromycin bid for 4–52 weeks, or intramuscular
benzathine penicillin every 2–4 weeks, should be considered in
                                                                      IX. What Is the Appropriate Approach to the Management of
patients who have 3–4 episodes of cellulitis per year despite         Pyomyositis?
attempts to treat or control predisposing factors (weak, moder-       Recommendations
ate). This program should be continued so long as the predis-           30. Magnetic resonance imaging (MRI) is the recommended
posing factors persist (strong, moderate).                            imaging modality for establishing the diagnosis of pyomyositis.
                                                                      Computed tomography (CT) scan and ultrasound studies are
VII. What Is the Preferred Management of Surgical Site                also useful (strong, moderate).
Infections?                                                             31. Cultures of blood and abscess material should be ob-
Recommendations                                                       tained (strong, moderate).
  22. Suture removal plus incision and drainage should be per-          32. Vancomycin is recommended for initial empirical ther-
formed for surgical site infections (strong, low).                    apy. An agent active against enteric gram-negative bacilli should
  23. Adjunctive systemic antimicrobial therapy is not routine-       be added for infection in immunocompromised patients or fol-
ly indicated, but in conjunction with incision and drainage may       lowing open trauma to the muscles (strong, moderate).
be beneﬁcial for surgical site infections associated with a signiﬁ-     33. Cefazolin or antistaphylococcal penicillin (eg, nafcillin or
cant systemic response (Figure 2), such as erythema and indu-         oxacillin) is recommended for treatment of pyomyositis caused
ration extending >5 cm from the wound edge, temperature               by MSSA (strong, moderate). See Table 2.


e16   •   CID 2014:59 (15 July)   •   Stevens et al
            Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 95 of 186
  34. Early drainage of purulent material should be performed          XIII. Should Tetanus Toxoid Be Administered for Animal Bite
(strong, high).                                                        Wounds?
  35. Repeat imaging studies should be performed in the pa-            Recommendation
tient with persistent bacteremia to identify undrained foci of in-      43. Tetanus toxoid should be administered to patients with-
fection (strong, low).                                                 out toxoid vaccination within 10 years. Tetanus, diptheria, and
  36. Antibiotics should be administered intravenously initial-        tetanus (Tdap) is preferred over Tetanus and diptheria (Td) if
ly, but once the patient is clinically improved, oral antibiotics      the former has not been previously given (strong, low).
are appropriate for patients in whom bacteremia cleared
promptly and there is no evidence of endocarditis or metastatic        XIV. In Which Patients Is Primary Wound Closure Appropriate for




                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
abscess. Two to 3 weeks of therapy is recommended (strong,             Animal Bite Wounds?
low).                                                                  Recommendation
                                                                        44. Primary wound closure is not recommended for wounds,
                                                                       with the exception of those to the face, which should be man-
X. What Is the Appropriate Approach to the Evaluation and
                                                                       aged with copious irrigation, cautious debridement, and
Treatment of Clostridial Gas Gangrene or Myonecrosis?
                                                                       preemptive antibiotics (strong, low). Other wounds may be ap-
Recommendations
                                                                       proximated (weak, low).
  37. Urgent surgical exploration of the suspected gas gangrene
site and surgical debridement of involved tissue should be per-
formed (severe nonpurulent; Figure 1) (strong, moderate).              XV. What Is the Appropriate Treatment of Cutaneous Anthrax?
  38. In the absence of a deﬁnitive etiologic diagnosis, broad-        Recommendations
spectrum treatment with vancomycin plus either piperacillin/            45. Oral penicillin V 500 mg 4 times daily (qid) for 7–10
tazobactam, ampicillin/sulbactam, or a carbapenem antimicrobial        days is the recommended treatment for naturally acquired cuta-
is recommended (strong, low). Deﬁnitive antimicrobial therapy          neous anthrax (strong, high).
with penicillin and clindamycin (Figure 1) is recommended               46. Ciproﬂoxacin 500 mg by mouth ( po) bid or levoﬂoxacin
for treatment of clostridial myonecrosis (strong, low).                500 mg intravenously (IV)/po every 24 hours × 60 days is rec-
  39. Hyperbaric oxygen (HBO) therapy is not recommended               ommended for bioterrorism cases because of presumed aerosol
because it has not been proven as a beneﬁt to the patient and          exposure (strong, low).
may delay resuscitation and surgical debridement (strong,
low).                                                                  XVI. What Is the Appropriate Approach for the Evaluation and
                                                                       Treatment of Bacillary Angiomatosis and Cat Scratch Disease?
                                                                       Recommendations
XI. What Is the Role of Preemptive Antimicrobial Therapy to
                                                                        47. Azithromycin is recommended for cat scratch disease
Prevent Infection for Dog or Cat Bites?
                                                                       (strong, moderate) according to the following dosing protocol:
Recommendations
  40. Preemptive early antimicrobial therapy for 3–5 days is             (a) Patients >45 kg: 500 mg on day 1 followed by 250 mg
recommended for patients who (a) are immunocompromised;                  for 4 additional days (strong, moderate).
(b) are asplenic; (c) have advanced liver disease; (d) have preex-       (b) Patients <45 kg: 10 mg/kg on day 1 and 5 mg/kg for 4
isting or resultant edema of the affected area; (e) have moderate        more days (strong, moderate).
to severe injuries, especially to the hand or face; or (f ) have in-    48. Erythromycin 500 mg qid or doxycycline 100 mg bid for
juries that may have penetrated the periosteum or joint capsule        2 weeks to 2 months is recommended for treatment of bacillary
(strong, low).                                                         angiomatosis (strong, moderate).
  41. Postexposure prophylaxis for rabies may be indi-
cated; consultation with local health ofﬁcials is recommend-           XVII. What Is the Preferred Treatment for Erysipeloid?
ed to determine if vaccination should be initiated (strong,            Recommendation
low).                                                                   49. Penicillin (500 mg qid) or amoxicillin (500 mg 3 times
                                                                       daily [tid]) for 7–10 days is recommended for treatment of er-
XII. What Is the Treatment for Infected Animal Bite–Related            ysipeloid (strong, high).
Wounds?
Recommendation                                                         XVIII. What Is the Appropriate Treatment of Glanders?
 42. An antimicrobial agent or agents active against both aer-         Recommendation
obic and anaerobic bacteria such as amoxicillin-clavulanate             50. Ceftazidime, gentamicin, imipenem, doxycycline, or ciproﬂo-
(Table 5) should be used (strong, moderate).                           xacin is recommended based on in vitro susceptibility (strong, low).


                                                                          IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e17
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 96 of 186
XIX. What Is the Appropriate Diagnosis and Treatment of Bubonic            61. Risk-stratify patients with fever and neutropenia accord-
Plague?                                                                  ing to susceptibility to infection: high-risk patients are those
Recommendation                                                           with anticipated prolonged (>7 days) and profound neutropenia
 51. Bubonic plague should be diagnosed by Gram stain and                (absolute neutrophil count <100 cells/µL) or with a Multina-
culture of aspirated material from a suppurative lymph node              tional Association for Supportive Care (MASCC) score of
(strong, moderate). Streptomycin (15 mg/kg intramuscularly               <21; low-risk patients are those with anticipated brief (<7
[IM] every 12 hours) or doxycycline (100 mg bid po) is recom-            days) periods of neutropenia and few comorbidities (strong,
mended for treatment of bubonic plague (strong, low). Genta-             low) or with a MASCC score of ≥21 (strong, moderate).
micin could be substituted for streptomycin (weak, low).                   62. Determine the extent of infection through a thorough




                                                                                                                                                 Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                                                                         physical examination, blood cultures, chest radiograph, and ad-
XX. What Is Appropriate for Diagnosis and Treatment for                  ditional imaging (including chest CT) as indicated by clinical
Tularemia?                                                               signs and symptoms (strong, low).
Recommendations
  52. Serologic tests are the preferred method of diagnosing tu-
laremia (weak, low).                                                     XXIII. What Is the Appropriate Antibiotic Therapy for Patients With
                                                                         SSTIs During the Initial Episode of Fever and Neutropenia?
  53. Streptomycin (15 mg/kg every 12 hours IM) or gentami-
                                                                         Recommendations
cin (1.5 mg/kg every 8 hours IV) is recommended for treatment
                                                                           63. Hospitalization and empiric antibacterial therapy with
of severe cases of tularemia (strong, low).
                                                                         vancomycin plus antipseudomonal antibiotics such as cefepime,
  54. Tetracycline (500 mg qid) or doxycycline (100 mg bid po) is
                                                                         a carbapenem (imipenem-cilastatin or meropenem or doripe-
recommended for treatment of mild cases of tularemia (strong, low).
                                                                         nem) or piperacillin-tazobactam is recommended (strong, high).
  55. Notify the microbiology laboratory if tularemia is suspect-
                                                                           64. Documented clinical and microbiologic SSTIs should be
ed (strong, high).
                                                                         treated based on antimicrobial susceptibilities of isolated organ-
                                                                         isms (strong, high).
XXI. What Is the Appropriate Approach to Assess SSTIs in                   65. It is recommended that the treatment duration for most
Immunocompromised Patients?                                              bacterial SSTIs should be 7–14 days (strong, moderate).
Recommendations                                                            66. Surgical intervention is recommended for drainage of
  56. In addition to infection, differential diagnosis of skin le-       soft tissue abscess after marrow recovery or for a progressive
sions should include drug eruption, cutaneous inﬁltration with           polymicrobial necrotizing fasciitis or myonecrosis (strong, low).
the underlying malignancy, chemotherapy- or radiation-in-                  67. Adjunct colony-stimulating factor therapy (granulocyte
duced reactions, Sweet syndrome, erythema multiforme, leuko-             colony-stimulating factor [G-CSF], granulocyte macrophage
cytoclastic vasculitis, and graft-vs-host disease among                  colony-stimulating factor [GM-CSF]) or granulocyte transfu-
allogeneic transplant recipients (strong, high).                         sions are not routinely recommended (weak, moderate).
  57. Differential diagnosis for infection of skin lesions should          68. Acyclovir should be administered to patients suspected
include bacterial, fungal, viral, and parasitic agents (strong, high).   or conﬁrmed to have cutaneous or disseminated varicella zoster
  58. Biopsy or aspiration of the lesion to obtain material for          virus (herpes simplex virus [HSV] or varicella zoster virus
histological and microbiological evaluation should always be             [VZV]) infection (strong, moderate).
implemented as an early diagnostic step (strong, high).

                                                                         XXIV. What Is the Appropriate Antimicrobial Therapy for Patients
XXII. What Is the Appropriate Approach to Assess SSTIs in
                                                                         With SSTIs During Persistent or Recurrent Episodes of Fever and
Patients With Fever and Neutropenia?
                                                                         Neutropenia?
Recommendations
                                                                         Recommendations
 59. Determine whether the current presentation of fever and
                                                                          69. Yeasts and molds remain the primary cause of infection-
neutropenia is the patient’s initial episode of fever and neutro-
                                                                         associated with persistent and recurrent fever and neutropenia;
penia, or persistent unexplained fever of their initial episode
                                                                         therefore, empiric antifungal therapy (Table 6) should be added
(after 4–7 days) or a subsequent episode of fever and neutrope-
                                                                         to the antibacterial regimen (strong, high).
nia (recurrent) (strong, low).
 60. Aggressively determine the etiology of the SSTI by aspi-              (a) Empiric administration of vancomycin or other agents
ration and/or biopsy of skin and soft tissue lesions and submit            with gram-positive activity (linezolid, daptomycin, or ceftaroline,
these for thorough cytological/histological assessments, micro-            Table 7) should be added if not already being administered
bial staining, and cultures (strong, low).                                 (strong, high).


e18   •   CID 2014:59 (15 July)   •   Stevens et al
            Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 97 of 186
   (b) Candida species SSTIs should be treated with an echi-            the primary team, dermatology, infectious disease, and other
   nocandin or, if Candida parapsilosis has been isolated, lipid        consulting teams (strong, moderate).
   formulation amphotericin B (strong, high) with ﬂuconazole
   as an acceptable alternative (strong, moderate). Treatment           INTRODUCTION
   should be administered for 2 weeks after clearance of blood-
   stream infection or resolution of skin lesions (strong, moderate).   This practice guideline provides recommendations for the diag-
   (c) Aspergillus SSTIs should be treated with voriconazole            nosis and management of skin and soft tissue infections (SSTIs)
   (strong, high), or alternatively, lipid formulations of am-          in otherwise healthy hosts and compromised hosts of all age
   photericin B, posaconazole, or echinocandin for 6–12                 groups. These recommendations take on new importance be-




                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
   weeks (strong, low). Mucor/Rhizopus infections should be             cause of a dramatic increase in the frequency and severity of
   treated with lipid formulation amphotericin B (strong,               infections and the emergence of resistance to many of the anti-
   moderate) or posaconazole (strong, low) (Table 6). The ad-           microbial agents commonly used to treat SSTIs in the past. For
   dition of an echinocandin could be considered based on               example, there was a 29% increase in the total hospital admis-
   synergy in murine models of mucormycosis, and observa-               sions for these infections between 2000 and 2004 [5]. In addi-
   tional clinical data (weak, low).                                    tion, 6.3 million physician’s ofﬁce visits per year are attributable
   (d) Fusarium species infections should be treated with               to SSTIs [6]. Similarly, between 1993 and 2005, annual emer-
   high-dose IV voriconazole or posaconazole (strong, low).             gency department visits for SSTIs increased from 1.2 million
   (e) Begin treatment for antibiotic-resistant bacterial organ-        to 3.4 million patients [7]. Some of this increased frequency is
   isms (Table 7), in patients currently on antibiotics (strong,        related to the emergence of community-associated methicillin-
   moderate).                                                           resistant Staphylococcus aureus (MRSA) [5].
   (f ) Intravenous acyclovir should be added to the patient’s             These infections have diverse etiologies that depend, in part,
   antimicrobial regimen for suspected or conﬁrmed cutaneous            on different epidemiological settings. As a result, obtaining a
   or disseminated HSV or VZV infections (strong, moderate).            careful history that includes information about the patient’s im-
 70. Blood cultures should be obtained and skin lesions in this         mune status, geographic locale, travel history, recent trauma or
population of patients should be aggressively evaluated by culture      surgery, previous antimicrobial therapy, lifestyle, hobbies, and
aspiration, biopsy, or surgical excision, as they may be caused by      animal exposure or bites is essential when developing an ade-
resistant microbes, yeast, or molds (strong, moderate).                 quate differential diagnosis and an appropriate index of suspi-
 71. The sensitivity of a single-serum fungal antigen test              cion for speciﬁc etiological agents. Recognition of the physical
(1,3-β-D-glucan or galactomannan tests) is low particularly in          examination ﬁndings and understanding the anatomical rela-
patients receiving antifungal agents, and beneﬁts from laborato-        tionships of skin and soft tissue are crucial for establishing
ry tests for fungal antigen or DNA detection remain inconsis-           the correct diagnosis. In some cases, this information is insufﬁ-
tent (strong, moderate).                                                cient and biopsy or aspiration of tissue may be necessary. In ad-
 72. Polymerase chain reaction (PCR) in peripheral blood for            dition, radiographic procedures may be critical in a small subset
HSV and VZV might be helpful in establishing a diagnosis of             of patients to determine the level of infection and the presence
disseminated infection in patients with unexplained skin lesions        of gas, abscess, or a necrotizing process. Last, surgical explora-
(weak, moderate).                                                       tion or debridement is an important diagnostic, as well as ther-
                                                                        apeutic, procedure in patients with necrotizing infections or
XXV. What Is the Appropriate Approach to Assess SSTIs in                myonecrosis and may be important for selected immunocom-
Patients With Cellular Immunodeﬁciency?                                 promised hosts.
Recommendations                                                            Clinical evaluation of patients with SSTI aims to establish the
  73. Consider immediate consultation with a dermatologist              cause and severity of infection and must take into account path-
familiar with cutaneous manifestations of infection in patients         ogen-speciﬁc and local antibiotic resistance patterns. Many dif-
with cellular immune defects (eg, those with lymphoma, lym-             ferent microbes can cause soft tissue infections, and although
phocytic leukemia, recipients of organ transplants, or those re-        speciﬁc bacteria may cause a particular type of infection, con-
ceiving immunosuppressive drugs such as anti–tumor necrosis             siderable overlaps in clinical presentation occur. Clues to the di-
factors or certain monoclonal antibodies) (weak, low).                  agnosis and algorithmic approaches to diagnosis are covered in
  74. Consider biopsy and surgical debridement early in the             detail in the text to follow. Speciﬁc recommendations for ther-
management of these patients (weak, low).                               apy are given, each with a rating that indicates the strength of
  75. Empiric antibiotics, antifungals, and/or antivirals should        and evidence for recommendations according to the Infectious
be considered in life-threatening situations (weak, moderate).          Diseases Society of America (IDSA)/US Public Health Service
The use of speciﬁc agents should be decided with the input of           grading system for rating recommendations in clinical


                                                                           IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e19
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 98 of 186
guidelines (Table 1) [2]. The following 24 clinical questions are    (XXV) What is the appropriate approach to assess SSTIs in
answered:                                                           patients with cellular immunodeﬁciency?

  (I) What is appropriate for the evaluation and treatment of
                                                                    PRACTICE GUIDELINES
impetigo and ecthyma?
  (II) What is the appropriate evaluation and treatment for cu-     “Practice guidelines are systematically developed statements to
taneous abscesses, furuncles, carbuncles, and inﬂamed epider-       assist practitioners and patients in making decisions about
moid cysts?                                                         appropriate health care for speciﬁc clinical circumstances” [8].
  (III) What is the appropriate treatment for recurrent skin        Attributes of high-quality guidelines include validity, reliability,




                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
abscesses?                                                          reproducibility, clinical applicability, clinical ﬂexibility, clarity,
  (IV) What is appropriate for the evaluation and treatment of      multidisciplinary process, review of evidence, and documenta-
erysipelas and cellulitis?                                          tion [8].
  (V) Should corticosteroids be used to complement antibiotic
treatment of cellulitis?
                                                                    METHODOLOGY
  (VI) What is the preferred evaluation and management of
patients with recurrent cellulitis?
                                                                    Panel Composition
  (VII) What is the preferred management of surgical site
                                                                    A panel of 10 multidisciplinary experts in the management of
infections?
                                                                    SSTIs in children and adults was convened in 2009. Efforts
  (VIII) What is the preferred evaluation and treatment of
                                                                    were made to include representatives from diverse geographic
necrotizing fasciitis, including Fournier gangrene?
                                                                    areas, pediatric and adult practitioners, and a wide breadth of
  (IX) What is the appropriate approach to the management
                                                                    specialties. The panel consisted of 10 members of IDSA. Repre-
of pyomyositis?
                                                                    sentation included 8 adult infectious disease physicians, 1 pedi-
  (X) What is the appropriate approach to the evaluation and
                                                                    atric infectious disease physician, and 1 general surgeon. Panel
treatment of clostridial gas gangrene or myonecrosis?
                                                                    members were selected based on their clinical and research ex-
  (XI) What is the role of preemptive antimicrobial therapy to
                                                                    pertise on diverse SSTIs including infections in compromised
prevent infection for dog or cat bites?
                                                                    hosts, necrotizing fasciitis, gas gangrene, cellulitis, and cutane-
  (XII) What is the treatment for infected animal bite–related
                                                                    ous abscesses and infections following surgery and animal and
wounds?
                                                                    human bites. Finally, some members were selected on the basis
  (XIII) Should tetanus toxoid be administered for animal bite
                                                                    of their expertise for speciﬁc microbes such as staphylococci,
wounds?
                                                                    streptococci, Clostridium species, and anaerobes. Two members
  (XIV) In which patients is primary wound closure appropri-
                                                                    were selected to provide congruency with the IDSA/MRSA
ate for animal bite wounds?
                                                                    Guidelines Panel.
  (XV) What is the appropriate treatment of cutaneous
anthrax?                                                            Literature Review and Analysis
  (XVI) What is the appropriate approach for the evaluation         The recommendations in this guideline have been developed
and treatment of bacillary angiomatosis and cat scratch disease?    following a review of studies published in English, although for-
  (XVII) What is the preferred treatment for erysipeloid?           eign-language articles were included in some of the Cochrane
  (XVIII) What is appropriate treatment of glanders?                reviews summarized in this guideline. Studies were identiﬁed
  (XIX) What is the appropriate diagnosis and treatment of          through Library of Congress, LISTA (EBSCO), and PubMed
bubonic plague?                                                     searches with no date restrictions using subject headings. Exam-
  (XX) What is appropriate for diagnosis and treatment for          ples of keywords used to conduct literature searches were as fol-
tularemia?                                                          lows: skin abscess (recurrent and relapsing), dog bites, skin and
  (XXI) What is the appropriate approach to assess SSTIs in         soft tissue infections, cellulitis, erysipelas, surgical site infec-
immunocompromised patients?                                         tions, wounds, staphylococcus, streptococcus, cat bites, tetanus,
  (XXII) What is the appropriate approach to assess SSTIs in        bite wounds (care and closure), irrigation, amoxicillin, amoxi-
patients with fever and neutropenia?                                cillin clavulanate, cefuroxime, levoﬂoxacin, moxiﬂoxacin, sulfa-
  (XXIII) What is the appropriate antibiotic therapy for patients   methoxazole-trimethoprim, erythromycin, azithromycin.
with SSTIs during the initial episode of fever and neutropenia?
  (XXIV) What is the appropriate antimicrobial therapy for          Process Overview
patients with SSTIs during persistent or recurrent episodes of      To evaluate evidence, the panel followed a process consistent
fever and neutropenia?                                              with other IDSA guidelines. The process for evaluating the


e20   •   CID 2014:59 (15 July)   •   Stevens et al
            Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 99 of 186
evidence was based on the IDSA Handbook on Clinical Practice            RECOMMENDATIONS FOR IMPETIGO AND
Guideline Development and involved a systematic weighting of            ECTHYMA
the quality of the evidence and the grade of recommendation
using the Grading of Recommendations Assessment, Develop-               I. What Is Appropriate for the Evaluation and Treatment
ment, and Evaluation (GRADE) system (Table 1) [1–4, 9, 10].             of Impetigo and Ecthyma?
GRADE is a newly created system for grading the quality of ev-          Recommendations
idence and strength of recommendations for healthcare [2, 11].            1. Gram stain and culture of the pus or exudates from skin
   Panel members were divided into pairs, consisting of primary         lesions of impetigo and ecthyma are recommended to help
and secondary authors. Each author was asked to review the lit-         identify whether Staphylococcus aureus and/or a β-hemolytic




                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
erature, evaluate the evidence, and determine the strength of the       Streptococcus is the cause (strong, moderate), but treatment
recommendations along with an evidence summary supporting               without these studies is reasonable in typical cases (strong,
each recommendation. The panel reviewed all recommenda-                 moderate).
tions, their strength, and quality of evidence. Discrepancies             2. Bullous and nonbullous impetigo can be treated with oral
were discussed and resolved, and all panel members are in               or topical antimicrobials, but oral therapy is recommended for
agreement with the ﬁnal recommendations.                                patients with numerous lesions or in outbreaks affecting several
                                                                        people to help decrease transmission of infection. Treatment for
Consensus Development Based on Evidence                                 ecthyma should be an oral antimicrobial.
The panel met twice for face-to-face meetings and conducted               (a) Treatment of bullous and nonbullous impetigo should
teleconferences on 6 occasions to complete the work of the                be with either topical mupirocin or retapamulin twice daily
guideline. The purpose of the teleconferences was to discuss              (bid) for 5 days (strong, high).
the clinical questions to be addressed, assign topics for review          (b) Oral therapy for ecthyma or impetigo should be a 7-day
and writing of the initial draft, and discuss recommendations.            regimen with an agent active against S. aureus unless cultures
The panel as a whole reviewed all individual sections. The                yield streptococci alone (when oral penicillin is the re-
guideline was reviewed and approved by the IDSA Standards                 commended agent) (strong, high). Because S. aureus isolates
and Practice Guidelines Committee (SPGC) and Board of Di-                 from impetigo and ecthyma are usually methicillin suscepti-
rectors and endorsed by the Pediatric Infectious Diseases Soci-           ble, dicloxacillin or cephalexin is recommended. When
ety (PIDS).                                                               MRSA is suspected or conﬁrmed, doxycycline, clindamycin,
                                                                          or sulfamethoxazole-trimethoprim (SMX-TMP) is recom-
Guidelines and Conﬂicts of Interest                                       mended (strong, moderate).
The expert panel complied with the IDSA policy on conﬂicts of             (c) Systemic antimicrobials should be used for infections
interest, which requires disclosure of any ﬁnancial or other in-          during outbreaks of poststreptococcal glomerulonephritis to
terest that might be construed as constituting an actual, poten-          help eliminate nephritogenic strains of Streptococcus pyo-
tial, or apparent conﬂict. Panel members were provided IDSA’s             genes from the community (strong, moderate).
conﬂicts of interest disclosure statement and were asked to iden-
tify ties to companies developing products that might be affect-        Evidence Summary
ed by promulgation of the guideline. Information was requested          Impetigo can be either bullous or nonbullous [12]. Bullous im-
regarding employment, consultancies, stock ownership, hono-             petigo is caused by strains of S. aureus that produce a toxin that
raria, research funding, expert testimony, and membership on            cleaves the dermal-epidermal junction to form fragile, thin-
company advisory committees. Decisions were made on a                   roofed vesicopustules. These lesions may rupture, creating
case-by-case basis as to whether an individual’s role should be         crusted, erythematous erosions, often surrounded by a collar
limited as a result of a conﬂict. Potential conﬂicts of interests are   of the roof ’s remnants. Nonbullous impetigo can occur from in-
listed in the Acknowledgments section.                                  fections with β-hemolytic streptococci or S. aureus, or both in
                                                                        combination [12]. Impetigo begins as erythematous papules
Revision Dates                                                          that rapidly evolve into vesicles and pustules that rupture,
At annual intervals, the panel chair, the SPGC liaison advisor,         with the dried discharge forming honey-colored crusts on an er-
and the chair of the SPGC will determine the need for revisions         ythematous base.
to the guideline based on an examination of current literature. If         Ecthyma is a deeper infection than impetigo, and S. aureus
necessary, the entire panel will reconvene to discuss potential         and/or streptococci may be the cause. Lesions begin as vesicles
changes. When appropriate, the panel will recommend revision            that rupture, resulting in circular, erythematous ulcers with ad-
of the guideline to the SPGC and IDSA board and other collab-           herent crusts, often with surrounding erythematous edema. Un-
orating organizations for review and approval.                          like impetigo, ecthyma heals with scarring [12].


                                                                           IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e21
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 100 of 186
   Cultures of the vesicle ﬂuid, pus, erosions, or ulcers establish   but S. aureus alone causes a large percentage of skin abscesses,
the cause. Unless cultures yield streptococci alone, antimicrobial    with a substantial number due to MRSA strains [16–18].
therapy should be active against both S. aureus and streptococci         Epidermoid (or epidermal inclusion) cysts, often erroneously
[12]. Oral penicillinase–resistant penicillin or ﬁrst-generation      labeled sebaceous cysts, ordinarily contain skin ﬂora in a cheesy
cephalosporins are usually effective as most staphylococcal iso-      keratinous material. When inﬂammation and purulence occur,
lates from impetigo and ecthyma are methicillin susceptible           they are a reaction to rupture of the cyst wall and extrusion of its
[13]. Alternatives for penicillin-allergic patients or infections     contents into the dermis, rather than an actual infectious pro-
with MRSA include doxycycline, clindamycin, or SMX-TMP.               cess [19].
When streptococci alone are the cause, penicillin is the drug            Incision, evacuation of pus and debris, and probing of the




                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
of choice, with a macrolide or clindamycin as an alternative          cavity to break up loculations provides effective treatment of cu-
for penicillin-allergic patients. Topical treatment with mupiro-      taneous abscesses and inﬂamed epidermoid cysts. A random-
cin [12] or retapamulin [14] is as effective as oral antimicrobials   ized trial comparing incision and drainage of cutaneous
for impetigo. Clinical experience suggests that systemic therapy      abscesses to ultrasonographically guided needle aspiration of
is preferred for patients with numerous lesions or in outbreaks       the abscesses showed that aspiration was successful in only
affecting several people, to help decrease transmission of infec-     25% of cases overall and <10% with MRSA infections [20]. Ac-
tion [15] (Table 2).                                                  cordingly, this form of treatment is not recommended. Simply
                                                                      covering the surgical site with a dry dressing is usually the eas-
                                                                      iest and most effective treatment of the wound [21, 22]. Some
RECOMMENDATIONS FOR PURULENT SKIN                                     clinicians close the wound with sutures or pack it with gauze
AND SOFT TISSUE INFECTIONS                                            or other absorbent material. One small study, however, found
                                                                      that packing caused more pain and did not improve healing
II. What Is the Appropriate Evaluation and Treatment for Purulent     when compared to just covering the incision site with sterile
SSTIs (Cutaneous Abscesses, Furuncles, Carbuncles, and                gauze [23].
Inﬂamed Epidermoid Cysts)? (Figure 1)
                                                                         The addition of systemic antibiotics to incision and drainage
Recommendations
                                                                      of cutaneous abscesses does not improve cure rates [17, 21, 22,
  3. Gram stain and culture of pus from carbuncles and ab-
                                                                      24, 25], even in those due to MRSA, but did have a modest effect
scesses are recommended, but treatment without these studies
                                                                      on the time to recurrence of other abscesses [17, 25]. However,
is reasonable in typical cases (strong, moderate).
                                                                      systemic antibiotics should be given to patients with severely
  4. Gram stain and culture of pus from inﬂamed epidermoid
                                                                      impaired host defenses or signs or symptoms of systemic infec-
cysts are not recommended (strong, moderate).
                                                                      tion (Figure 1, Table 2). In addition, multiple abscesses, ex-
  5. Incision and drainage is the recommended treatment for
                                                                      tremes of age, and lack of response to incision and drainage
inﬂamed epidermoid cysts, carbuncles, abscesses, and large fu-
                                                                      alone are additional settings in which systemic antimicrobial
runcles (strong, high).
                                                                      therapy should be considered.
  6. The decision to administer antibiotics directed against
                                                                         Furuncles and Carbuncles. Furuncles (or “boils”) are in-
S. aureus as an adjunct to incision and drainage should
                                                                      fections of the hair follicle, usually caused by S. aureus, in
be made based on the presence or absence of systemic inﬂam-
                                                                      which suppuration extends through the dermis into the subcu-
matory response syndrome (SIRS) such as temperature >38°C
                                                                      taneous tissue, where a small abscess forms. They differ from
or <36°C, tachypnea >24 breaths per minute, tachycardia >90
                                                                      folliculitis, in which the inﬂammation is more superﬁcial and
beats per minute, or white blood cell count >12 000 or <400
                                                                      pus is limited to the epidermis. Clinically, furuncles are in-
cells/µL (moderate; Figure 1) (strong, low). An antibiotic
                                                                      ﬂammatory nodules with overlying pustules through which
active against MRSA is recommended for patients with car-
                                                                      hair emerges. Infection involving several adjacent follicles pro-
buncles or abscesses who have markedly impaired host
                                                                      duces a carbuncle, a coalescent inﬂammatory mass with pus
defenses and in patients with SIRS (Figure 1, Table 2)
                                                                      draining from multiple follicular oriﬁces. Carbuncles develop
(strong, low).
                                                                      most commonly on the back of the neck, especially in individ-
Evidence Summary                                                      uals with diabetes. These are typically larger and deeper than
Cutaneous Abscesses. Cutaneous abscesses are collections of           furuncles.
pus within the dermis and deeper skin tissues. They are usually          Furuncles often rupture and drain spontaneously or follow-
painful, tender, and ﬂuctuant red nodules, often surmounted by        ing treatment with moist heat. Most large furuncles and all car-
a pustule and encircled by a rim of erythematous swelling. Cu-        buncles should be treated with incision and drainage. Systemic
taneous abscesses can be polymicrobial, containing regional           antimicrobials are usually unnecessary, unless fever or other ev-
skin ﬂora or organisms from the adjacent mucous membranes,            idence of systemic infection is present (Figure 1).


e22   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 101 of 186
RECOMMENDATIONS FOR RECURRENT SKIN                                  patients who develop abscesses during adulthood do not need
ABSCESSES                                                           evaluation of neutrophil function.

III. What Is the Appropriate Treatment for Recurrent Skin
Abscesses?
                                                                    RECOMMENDATIONS FOR ERYSIPELAS AND
Recommendations
                                                                    CELLULITIS
 7. A recurrent abscess at a site of previous infection should
prompt a search for local causes such as a pilonidal cyst, hidra-   IV. What Is Appropriate for the Evaluation and Treatment of
denitis suppurativa, or foreign material (strong, moderate).        Erysipelas and Cellulitis?




                                                                                                                                                  Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
 8. Recurrent abscesses should be drained and cultured early        Recommendations
in the course of infection (strong, moderate).                        12. Cultures of blood or cutaneous aspirates, biopsies, or
 9. Culture recurrent abscess and treat with a 5- to 10-day         swabs are not routinely recommended (strong, moderate).
course of an antibiotic active against the pathogen isolated          13. Cultures of blood are recommended (strong, moderate),
(weak, low).                                                        and cutaneous and microscopic examination of cutaneous aspi-
 10. Consider a 5-day decolonization regimen twice daily of         rates, biopsies, or swabs should be considered in patients with
intranasal mupirocin, daily chlorhexidine washes, and daily de-     malignancy on chemotherapy, neutropenia, severe cell-mediat-
contamination of personal items such as towels, sheets, and         ed immunodeﬁciency, immersion injuries, and animal bites
clothes for recurrent S. aureus infection (weak, low).              (weak, moderate).
 11. Adult patients should be evaluated for neutrophil disor-         14. Typical cases of cellulitis without systemic signs of infec-
ders if recurrent abscesses began in early childhood (strong,       tion should receive an antimicrobial agent that is active against
moderate).                                                          streptococci (mild; Figure 1) (strong, moderate). For cellulitis
                                                                    with systemic signs of infection (moderate nonpurulent SSTI;
Evidence Summary                                                    Figure 1) systemic antibiotics are indicated. Many clinicians
A recurrent abscess at a previous site of infection may be caused   could include coverage against MSSA (weak, low). For patients
by local factors such as foreign material, hidradenitis suppura-    whose cellulitis is associated with penetrating trauma, evidence
tiva, or pilonidal cyst [26, 27], eradication of which can be cu-   of MRSA infection elsewhere, nasal colonization with MRSA,
rative. Incision and drainage should be performed for recurrent     injection drug use, purulent drainage, or SIRS (severe nonpur-
abscesses. The beneﬁts of adjunctive antimicrobial therapy in       ulent), vancomycin or another antimicrobial effective against
preventing recurrences are unknown. Older randomized trials         both MRSA and streptococci is recommended (strong, moder-
showed that twice-daily intranasal mupirocin for 5 days each        ate). In severely compromised patients (as deﬁned in question
month [28] or a 3-month program of oral clindamycin 150             13), broad-spectrum antimicrobial coverage may be considered
mg daily [29] reduced the rate of further infections. Whether       (weak, moderate). Vancomycin plus either piperacillin-tazobac-
such regimens are effective in the current era of community-        tam or imipenem-meropenem is recommended as a reasonable
acquired MRSA is unclear [30]. In one randomized trial, twice-      empiric regimen for severe infection (strong, moderate).
daily application of nasal mupirocin for 5 days among military        15. The recommended duration of antimicrobial therapy is 5
personnel who carried MRSA in the nose did not reduce the fre-      days, but treatment should be extended if the infection has not
quency of subsequent skin infections [30, 31]. Scrubbing the        improved within this time period (strong, high).
body thrice weekly with chlorhexidine-impregnated cloths              16. Elevation of the affected area and treatment of predispos-
after showering was also deemed ineffective [32]. A 5-day de-       ing factors, such as edema or underlying cutaneous disorders,
colonization with twice-daily intranasal mupirocin and daily        are recommended (strong, moderate).
bathing with chlorhexidine [32] or dilute bleach (1/4–1/2 cup         17. In lower extremity cellulitis, clinicians should carefully
of bleach per full bath) for prevention of recurrences may be       examine the interdigital toe spaces because treating ﬁssuring,
considered, but data about efﬁcacy are sparse. One uncontrolled     scaling, or maceration may eradicate colonization with patho-
study reported termination of an epidemic of furunculosis in a      gens and reduce the incidence of recurrent infection (strong,
village by use of mupirocin, antibacterial hand cleanser, and       moderate).
daily washing of towels, sheets, combs, and razors [33]. A recent     18. Outpatient therapy is recommended for patients who do
study in children found employing preventive measures for the       not have SIRS, altered mental status, or hemodynamic instabil-
patient and the household contacts resulted in signiﬁcantly         ity (mild nonpurulent; Figure 1) (strong, moderate). Hospitali-
fewer recurrences in the patient than employing the measures        zation is recommended if there is concern for a deeper or
in the patient only [34]. Because patients with neutrophil dys-     necrotizing infection, for patients with poor adherence to ther-
function develop recurrent abscesses in early childhood,            apy, for infection in a severely immunocompromised patient, or


                                                                       IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e23
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 102 of 186
if outpatient treatment is failing (moderate or severe nonpuru-         abscesses, and the determination of whether isolates are patho-
lent; Figure 1) (strong, moderate).                                     gens or contaminants.
                                                                            Cultures of punch biopsy specimens yield an organism in
Evidence Summary                                                        20%–30% of cases [39, 47], but the concentration of bacteria
“Cellulitis” and “erysipelas” refer to diffuse, superﬁcial, spread-     in the tissues is usually quite low [47]. Combined data from
ing skin infections. The term “cellulitis” is not appropriate for       specimen cultures, serologic studies [41, 48–51], and other
cutaneous inﬂammation associated with collections of pus, such          methods (eg, immunohistochemical staining to detect antigens
as in septic bursitis, furuncles, or skin abscesses. For example,       in skin biopsies [51, 52]), suggests that the vast majority of these
when cutaneous redness, warmth, tenderness, and edema en-               infections arise from streptococci, often group A, but also from




                                                                                                                                                Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
circle a suppurative focus such as an infected bursa, the appro-        other groups, such as B, C, F, or G. The source of these patho-
priate terminology is “septic bursitis with surrounding                 gens is frequently unclear, but in many cases of leg cellulitis, the
inﬂammation,” rather than “septic bursitis with surrounding             responsible streptococci reside in macerated, scaly, or ﬁssured
cellulitis.” This distinction is clinically crucial, for the primary    interdigital toe spaces [53, 54]. This observation underscores
treatment of cellulitis is antimicrobial therapy, whereas for pu-       the importance of detecting and treating tinea pedis, erythras-
rulent collections the major component of management is                 ma, and other causes of toe web abnormalities. Occasionally,
drainage of the pus, with antimicrobial therapy either being un-        the reservoir of streptococci is the anal canal [55] or the vagina,
necessary or having a subsidiary role (Figure 1 and Table 2).           especially for group B streptococcal cellulitis in patients with
   The term “erysipelas” has 3 different meanings: (1) for some,        previous gynecologic cancer treated with surgery and radiation
erysipelas is an infection limited to the upper dermis, including       therapy. Staphylococcus aureus less frequently causes cellulitis,
the superﬁcial lymphatics, whereas cellulitis involves the deeper       but cases due to this organism are typically associated with an
dermis and subcutaneous fat, and on examination erysipelas              open wound or previous penetrating trauma, including sites of
putatively has more clearly delineated borders of inﬂammation           illicit drug injection. Several other organisms can cause celluli-
than cellulitis; (2) for many, erysipelas has been used to refer to     tis, but usually only in special circumstances, such as animal
cellulitis involving the face only; and (3) for others, especially in   bites, freshwater or saltwater immersion injuries, neutropenia,
European countries, cellulitis and erysipelas are synonyms [35].        or severe cell-mediated immunodeﬁciency.
   These infections cause rapidly spreading areas of erythema,              Cultures of blood, tissue aspirates, or skin biopsies are unnec-
swelling, tenderness, and warmth, sometimes accompanied by              essary for typical cases of cellulitis. Blood cultures should be ob-
lymphangitis and inﬂammation of the regional lymph nodes.               tained and cultures of skin biopsy or aspirate considered for
The skin surface may resemble an orange peel ( peau d’orange)           patients with malignancy, severe systemic features (such as
due to superﬁcial cutaneous edema surrounding hair follicles            high fever and hypotension), and unusual predisposing factors,
and causing skin dimpling because the follicles remain tethered         such as immersion injury, animal bites, neutropenia, and severe
to the underlying dermis. Vesicles, bullae, and cutaneous hem-          cell-mediated immunodeﬁciency [42].
orrhage in the form of petechiae or ecchymoses may develop.                 Therapy for typical cases of cellulitis should include an antibi-
Systemic manifestations are usually mild, but fever, tachycardia,       otic active against streptococci (Table 2). A large percentage of
confusion, hypotension, and leukocytosis are sometimes pre-             patients can receive oral medications from the start for typical
sent and may occur hours before the skin abnormalities appear.          cellulitis [56], and suitable antibiotics for most patients include
   These infections arise when microbes breach the cutaneous            penicillin, amoxicillin, amoxicillin-clavulanate, dicloxacillin,
surface, especially in patients with fragile skin or diminished         cephalexin, or clindamycin. In cases of uncomplicated cellulitis,
local host defenses from such conditions as obesity, previous           a 5-day course of antimicrobial therapy is as effective as a 10-day
cutaneous trauma (including surgery), prior episodes of cellu-          course, if clinical improvement has occurred by 5 days [57]. In a
litis, and edema from venous insufﬁciency or lymphedema                 retrospective study of cellulitis and abscesses requiring hospital-
[36, 37]. The origin of the disrupted skin surface may be obvi-         ization, the average duration of treatment was 2 weeks and only
ous, such as trauma, ulceration, and preexisting cutaneous in-          about one-third of patients received speciﬁc treatment for gram-
ﬂammation, but often the breaks in the skin are small and               positive pathogens [58]. Two-thirds received very-broad-spec-
clinically unapparent. These infections are most common on              trum treatment, and the failure rate of 12% was not different re-
the lower legs. Blood cultures are generally positive in ≤5% of         gardless of spectrum of treatment. In some patients, cutaneous
cases [38]. The yield of cultures of needle aspirations of the in-      inﬂammation and systemic features worsen after initiating ther-
ﬂamed skin ranges from ≤5% to approximately 40% [39–46].                apy, probably because sudden destruction of the pathogens re-
The differences in diagnostic sensitivity and speciﬁcity are            leases potent enzymes that increase local inﬂammation.
due to the variety of patient populations studied, the deﬁnitions           MRSA is an unusual cause of typical cellulitis. A prospective
of cellulitis, the inclusion or exclusion of cases with associated      study of patients with cellulitis in a medical center with a high


e24   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 103 of 186
incidence of other MRSA-related SSTIs demonstrated that                fever, delirium, or hypotension. Other indications include
treatment with β-lactams, such as cefazolin or oxacillin, was          poor response to outpatient therapy, severe immunocompro-
successful in 96% of patients, suggesting that cellulitis due to       mise, and problems with a patient’s adherence to treatment.
MRSA is uncommon and treatment for that organism is usually
unnecessary [50]. However, coverage for MRSA may be prudent
                                                                       RECOMMENDATIONS FOR PATIENTS WITH
in cellulitis associated with penetrating trauma, especially from
                                                                       RECURRENT CELLULITIS
illicit drug use, purulent drainage, or with concurrent evidence
of MRSA infection elsewhere. Options for treatment of MRSA
                                                                       VI. What Is the Preferred Evaluation and Management of Patients
in those circumstances (Table 2) include intravenous drugs             with Recurrent Cellulitis?




                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
(vancomycin, daptomycin, linezolid, or telavancin) or oral ther-       Recommendations
apy with doxycycline, clindamycin, or SMX-TMP. If coverage              20. Identify and treat predisposing conditions such as
for both streptococci and MRSA is desired for oral therapy, op-        edema, obesity, eczema, venous insufﬁciency, and toe web ab-
tions include clindamycin alone or the combination of either           normalities (strong, moderate). These practices should be per-
SMX-TMP or doxycycline with a β-lactam (eg, penicillin, ceph-          formed as part of routine patient care and certainly during the
alexin, or amoxicillin). The activity of doxycycline and SMX-          acute stage of cellulitis (strong, moderate).
TMP against β-hemolytic streptococci is not known, and in               21. Administration of prophylactic antibiotics, such as oral
the absence of abscess, ulcer, or purulent drainage, β-lactam          penicillin or erythromycin bid for 4–52 weeks, or intramuscular
monotherapy is recommended. This is further substantiated              benzathine penicillin every 2–4 weeks, should be considered in
by a recent double-blind study showing that a combination of           patients who have 3–4 episodes of cellulitis per year despite at-
SMX-TMP plus cephalexin was no more efﬁcacious than ceph-              tempts to treat or control predisposing factors (weak, moder-
alexin alone in pure cellulitis [59]. Elevation of the affected area   ate). This program should be continued so long as the
hastens improvement by promoting gravity drainage of edema             predisposing factors persist (strong, moderate).
and inﬂammatory substances. Patients should also receive ther-
apy for any predisposing conditions, such as tinea pedis, trau-        Evidence Summary
ma, or venous eczema (“stasis dermatitis”).                            Patients with a previous attack of cellulitis, especially involving
                                                                       the legs, have annual recurrences rates of about 8%–20% [65–
V. Should Anti-inﬂammatory Agents Be Used to Complement
Antibiotic Treatment of Cellulitis?
                                                                       67]. The infection usually occurs in the same area as the previ-
Recommendation                                                         ous episode. Edema, especially lymphedema and other local risk
 19. Systemic corticosteroids (eg, prednisone 40 mg daily for          factors such as venous insufﬁciency, prior trauma (including
7 days) could be considered in nondiabetic adult patients with         surgery) to the area, and tinea pedis or other toe web abnormal-
cellulitis (weak, moderate).                                           ities [65–71], increase the frequency of recurrences. Other pre-
                                                                       disposing conditions include obesity, tobacco use, a history of
Evidence Summary                                                       cancer, and homelessness [66, 67, 71]. Addressing these factors
Treating the inﬂammation in these infections by combining an-          might decrease the frequency of recurrences, but evidence for
timicrobial therapy with either a nonsteroidal anti-inﬂammatory        any such a beneﬁt is sparse. For patients with recurrences de-
agent (ibuprofen 400 mg 4 times daily [qid] for 5 days) or system-     spite such efforts, antimicrobial prophylaxis may reduce the
ic corticosteroids signiﬁcantly hastens clinical improvement com-      frequency of future episodes. Two randomized trials using
pared with antimicrobial therapy alone [60, 61]. A randomized,         twice-daily oral penicillin or erythromycin demonstrated a sub-
double-blind, placebo-controlled trial involving 108 adult nondi-      stantial reduction in recurrences among the antibiotic recipients
abetic patients, demonstrated that an 8-day course of oral cortico-    compared to controls [72, 73]. An observational trial of monthly
steroids in combination with antimicrobial therapy led to a            intramuscular injections of 1.2 million units of benzathine pen-
signiﬁcantly more rapid clinical resolution of cellulitis (primarily   icillin found that this regimen was beneﬁcial only in the sub-
of the legs) than antimicrobial therapy alone [61, 62]. Long-term      group of patients who had no identiﬁable predisposing factors
follow-up of these patients showed no difference in relapse or re-     for recurrence [74]. In a study of patients with recurrent cellu-
currence [61, 62]. The beneﬁts of systemic corticosteroids in this     litis involving arm lymphedema caused by breast cancer treat-
situation are consistent with their efﬁcacy and safety as adjunctive   ment, 2.4 million units of biweekly intramuscular benzathine
treatment in other infections [63]. The clinician must ensure that     penicillin seemed to reduce the frequency of episodes, but
a deeper infection such as necrotizing fasciitis is not present.       there was no control group [75]. The duration of therapy is in-
   Most patients can receive treatment without hospitalization         deﬁnite, and infections may recur once prophylaxis is discon-
[63, 64]. Hospitalization is indicated for suspicion of necrotizing    tinued. For example, a recent double-blind comparative trial
infection or for patients with severe systemic features, such as       demonstrated that phenoxymethyl-penicillin given as 250 mg


                                                                          IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e25
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 104 of 186
twice daily for 12 months increased the time to recurrence to         of the surgery, and are documented with at least 1 of the follow-
626 days compared with 532 days in the control group and de-          ing: (1) purulent incisional drainage, (2) positive culture of
creased the frequency of recurrence from 37% to 22% [76].             aseptically obtained ﬂuid or tissue from the superﬁcial
                                                                      wound, (3) local signs and symptoms of pain or tenderness,
                                                                      swelling, and erythema after the incision is opened by the sur-
RECOMMENDATIONS FOR SURGICAL SITE
                                                                      geon (unless culture negative), or (4) diagnosis of SSI by the at-
INFECTIONS
                                                                      tending surgeon or physician based on their experience and
                                                                      expert opinion. A deep incisional infection involves the deeper
VII. What Is the Preferred Management of Surgical Site
Infections?
                                                                      soft tissue (eg, fascia and muscle), and occurs within 30 days of




                                                                                                                                           Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Recommendations                                                       the operation or within 1 year if a prosthesis was inserted and
  22. Suture removal plus incision and drainage should be per-        has the same ﬁndings as described for a superﬁcial incisional
formed for surgical site infections (strong, low).                    SSI. An organ/space SSI has the same time constraints and ev-
  23. Adjunctive systemic antimicrobial therapy is not routine-       idence for infection as a deep incisional SSI, and it may involve
ly indicated, but in conjunction with incision and drainage may       any part of the anatomy (organs or spaces) other than the orig-
be beneﬁcial for surgical site infections associated with a signiﬁ-   inal surgical incision [78]. Examples would include postopera-
cant systemic response (Figure 2) such as erythema and indura-        tive peritonitis, empyema, or joint space infection. Any deep SSI
tion extending >5 cm from the wound edge, temperature >38.5°          that does not resolve in the expected manner following treat-
C, heart rate >110 beats/minute, or white blood cell (WBC)            ment should be investigated as a possible superﬁcial manifesta-
count >12 000/µL (weak, low).                                         tion of a deeper organ/space infection. Diagnosis and treatment
  24. A brief course of systemic antimicrobial therapy is indi-       of organ space infections in the abdomen are discussed in other
cated in patients with surgical site infections following clean op-   guidelines. Tedizolid and dalbavancin are also effective treat-
erations on the trunk, head and neck, or extremities that also        ments of SSTI including those caused by MRSA and may be ap-
have systemic signs of infection (strong, low).                       proved by the US Food and Drug Administration (FDA) in June
  25. A ﬁrst-generation cephalosporin or an antistaphylococ-          2014.
cal penicillin for methicillin-susceptible Staphylococcus aureus         Local signs of pain, swelling, erythema, and purulent drain-
(MSSA) or vancomycin, linezolid, daptomycin, telavancin, or           age provide the most reliable information in diagnosing an SSI.
ceftaroline where risk factors for MRSA are high (nasal coloni-       In morbidly obese patients or in those with deep, multilayer
zation, prior MRSA infection, recent hospitalization, recent an-      wounds such as after thoracotomy, external signs of SSI may
tibiotics) is recommended (strong, low).                              be delayed. While many patients with a SSI will develop fever,
  26. Agents active against gram-negative bacteria and anaer-         it usually does not occur immediately postoperatively, and in
obes, such as a cephalosporin or ﬂuoroquinolone in combina-           fact, most postoperative fevers are not associated with an SSI
tion with metronidazole are recommended for infections                [80]. Flat, erythematous skin changes can occur around or
following operations on the axilla, gastrointestinal (GI) tract,      near a surgical incision during the ﬁrst week without swelling
perineum, or female genital tract (Table 2) (strong, low).            or wound drainage. Most resolve without any treatment. The
                                                                      cause is unknown but may relate to tape sensitivity or other
Evidence Summary                                                      local tissue insult not involving bacteria. Numerous experimen-
Wound infections, or surgical site infections (SSIs) are the most     tal studies and clinical trials demonstrate that antibiotics begun
common adverse event affecting hospitalized surgical patients         immediately postoperatively or continued for long periods after
[77]. Data from the National Nosocomial Infection Surveillance        the procedure do not prevent or cure this inﬂammation or in-
System (NNIS) show an average incidence of SSI of 2.6%, ac-           fection [81–88]. Therefore, the suspicion of possible SSI does
counting for 38% of nosocomial infections in surgical patients        not justify use of antibiotics without a deﬁnitive diagnosis
[78]. The frequency of SSI is clearly related to the category of      and the institution of other therapeutic measures such as open-
operation, with clean and low-risk operations (by NNIS classi-        ing the wound (Figure 2).
ﬁcation) having the lowest incidence, and contaminated and               SSIs rarely occur during the ﬁrst 48 hours after surgery, and
high-risk operations having higher infection rates [79]. Unfor-       fever during that period usually arises from noninfectious or
tunately, there are no studies that have objectively compared         unknown causes. SSIs that do occur in this time frame are al-
treatments for SSI.                                                   most always due to S. pyogenes or Clostridium species. After
   SSIs are divided into the categories of superﬁcial incisional      48 hours, SSI is a more common source of fever, and careful in-
SSI, deep incisional SSI, and organ/space SSI [78]. Superﬁcial        spection of the wound is indicated; by 4 days after surgery, a
incisional SSIs involve only the subcutaneous space, between          fever is equally likely to be caused by an SSI or by another in-
the skin and underlying muscular fascia, occur within 30 days         fection or other unknown sources [80]. Later infections are less


e26   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 105 of 186
likely, but surveillance standards mandate 30 days of follow-up        intestinal or genital tracts, S. aureus and streptococcal species
for operations without placement of prosthetic material and for        are the most common organisms. If the institution in which
1 year for operations where a prosthesis was inserted.                 the operation was performed has a signiﬁcant proportion of in-
   Accordingly, fever or systemic signs during the ﬁrst several        fections with MRSA or the patient has had prior MRSA infec-
postoperative days should be followed by direct examination            tion, nasal colonization or was previously on antibiotics, the
of the wound to rule out signs suggestive of streptococcal or          initial antibiotic should include vancomycin, linezolid, dapto-
clostridial infection (see section on necrotizing soft tissue infec-   mycin, telavancin, or ceftaroline for MRSA coverage as well as
tions and clostridial myonecrosis), but should not otherwise           one of the following for gram-negative and anaerobic coverage:
cause further manipulation of the wound. Patients with an              (1) piperacillin-tazobactam, (2) a carbapenem, or (3) ceftriax-




                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
early infection due to streptococci or clostridia have wound           one and metronidazole (Table 3).
drainage with the responsible organisms present on Gram                   Infections following surgical operations on the axilla also
stain (Figure 2). White blood cells may not be evident in the          have a signiﬁcant recovery of gram-negative organisms, and
drainage in most clostridial and some early streptococcal in-          those in the perineum have a higher incidence of gram-negative
fections. Another rare cause of early fever and systemic signs         organisms and anaerobes [100, 103, 104]; antibiotic selections
following operation is staphylococcal wound toxic shock syn-           should provide coverage for these organisms (Table 3). Figure 2
drome [89, 90]. In these cases the wound is often deceptively          presents a schematic algorithm to approach patients with sus-
benign in appearance. Erythroderma occurs early and desqua-            pected SSIs and includes speciﬁc antibiotic recommendations
mation occurs late. Fever, hypotension, abnormal hepatic and           [105]. Infections developing after surgical procedures involving
renal blood studies, and diarrhea are early ﬁndings. Appropriate       nonsterile areas such as colonic, vaginal, biliary, or respiratory
treatment is to open the incision, perform culture, and begin          mucosa may be caused by a combination of aerobic and anaer-
antistaphylococcal treatment.                                          obic bacteria [18, 87, 88, 101]. These infections can rapidly pro-
   The most important therapy for an SSI is to open the inci-          gress and involve deeper structures than just the skin, such as
sion, evacuate the infected material, and continue dressing            fascia, fat, or muscle (Tables 3 and 4).
changes until the wound heals by secondary intention. Most
textbooks of surgery, infectious diseases, or even surgical infec-
                                                                       RECOMMENDATIONS FOR EVALUATION AND
tious diseases extensively discuss the epidemiology, prevention,
                                                                       TREATMENT OF NECROTIZING FASCIITIS
and surveillance of SSIs, but not their treatment [91–97]. Two
contain simple, unreferenced, recommendations to open an in-
                                                                       VIII. What Is the Preferred Evaluation and Treatment of
fected wound without using antibiotics [96, 98]. Thus, if there is     Necrotizing Fasciitis, Including Fournier Gangrene?
<5 cm of erythema and induration, and if the patient has min-          Recommendations
imal systemic signs of infection (temperature <38.5°C, WBC               27. Prompt surgical consultation is recommended for pa-
count <12 000 cells/µL, and pulse <100 beats/minute), antibiot-        tients with aggressive infections associated with signs of system-
ics are unnecessary [99]. Studies of subcutaneous abscesses            ic toxicity or suspicion of necrotizing fasciitis or gas gangrene
found little or no beneﬁt for antibiotics when combined with           (severe nonpurulent; Figure 1) (strong, low).
drainage [18, 21, 100, 101]. The single published trial of antibi-       28. Empiric antibiotic treatment should be broad (eg, vanco-
otic administration for SSI speciﬁcally found no clinical beneﬁt       mycin or linezolid plus piperacillin-tazobactam or plus a carba-
[99]. Incision and drainage of superﬁcial abscesses rarely causes      penem, or plus ceftriaxone and metronidazole), as the etiology
bacteremia [102], and thus prophylactic antibiotics are not            can be polymicrobial (mixed aerobic-anaerobic microbes) or
recommended.                                                           monomicrobial (group A Streptococcus, community-acquired
   Patients with temperature >38.5°C or heart rate >110 beats/         MRSA) (strong, low).
minute or erythema extending beyond the wound margins for                29. Penicillin plus clindamycin is recommended for treat-
>5 cm may require a short course (eg, 24–48 hours) of antibi-          ment of documented group A streptococcal necrotizing fasciitis
otics, as well as opening of the suture line (Figure 2). The anti-     (strong, low).
biotic choice is usually empiric but can be supported by Gram
stain, culture of the wound contents (Table 2), and the site of        Evidence Summary
surgery. For example, an SSI following an operation on the in-         Necrotizing SSTIs differ from the milder, superﬁcial infections
testinal tract or female genitalia has a high probability of a         by clinical presentation, coexisting systemic manifestations, and
mixed gram-positive and gram-negative ﬂora with both faculta-          treatment strategies (Table 4). These deep infections involve the
tive and anaerobic organisms. Antibiotics considered suitable          fascial and/or muscle compartments and are potentially devas-
for treatment of intra-abdominal infection are appropriate. If         tating due to major tissue destruction and death. They usually
the operation was a clean procedure that did not enter the             develop from an initial break in the skin related to trauma or


                                                                          IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e27
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 106 of 186
Table 3. Antibiotics for Treatment of Incisional Surgical Site                  muscular fascia or aponeurosis is involved, but in fact it is the
Infections                                                                      superﬁcial fascia that is most commonly involved.

Surgery of Intestinal or Genitourinary Tract                                    Clinical Features
Single-drug regimens                                                            Extension from a skin lesion is seen in most cases. The initial
  Ticarcillin-clavulanate 3.1 g every 6 h IV                                    lesion can be trivial, such as a minor abrasion, insect bite, injec-
  Piperacillin-tazobactam 3.375 g every 6 h or 4.5 g every 8 h IV               tion site (as in drug addicts), or boil, and a small minority of
  Imipenem-cilastatin 500 mg every 6 h IV                                       patients have no visible skin lesion. The initial presentation is
  Meropenem 1 g every 8 h IV
                                                                                that of cellulitis, which can advance rapidly or slowly. As it pro-




                                                                                                                                                           Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
  Ertapenem 1 g every 24 h IV
                                                                                gresses, there is systemic toxicity, often including high temper-
Combination regimens
                                                                                atures, disorientation, and lethargy. Examination of the local
  Ceftriaxone 1 g every 24 h + metronidazole 500 mg every 8 h IV
  Ciprofloxacin 400 mg IV every 12 h or 750 mg po every
                                                                                site typically reveals cutaneous inﬂammation, edema, and dis-
    12 h + metronidazole 500 mg every 8 h IV                                    coloration or gangrene and anesthesia. A distinguishing clinical
  Levofloxacin 750 mg IV every 24 h + metronidazole 500 mg every                feature is the wooden-hard induration of the subcutaneous tis-
    8 h IV
                                                                                sues. In cellulitis, the subcutaneous tissues are palpable and
  Ampicillin-sulbactam 3 g every 6 h + gentamicin or tobramycin
    5 mg/kg every 24 h IV                                                       yielding; in fasciitis the underlying tissues are ﬁrm, and the fas-
Surgery of trunk or extremity away from axilla or perineum                      cial planes and muscle groups cannot be discerned by palpation.
  Oxacillin or nafcillin 2 g every 6 h IV                                       A broad erythematous tract is sometimes evident along the
  Cefazolin 0.5–1 g every 8 h IV                                                route of the infection, as it advances proximally in an extremity.
  Cephalexin 500 mg every 6 h po                                                If there is an open wound, probing the edges with a blunt in-
  SMX-TMP 160–800 mg po every 6 h                                               strument permits ready dissection of the superﬁcial fascial
  Vancomycin 15 mg/kg every 12 h IV                                             planes well beyond the wound margins.
Surgery of axilla or perineuma
  Metronidazole 500 mg every 8 h IV
                                                                                Bacteriology
  plus
                                                                                In the monomicrobial form, the usual pathogens are S. pyo-
  Ciprofloxacin 400 mg IV every 12 h or 750 mg po every 12 h IV po
                                                                                genes, S. aureus, V. vulniﬁcus, A. hydrophila, and anaerobic
  Levofloxacin 750 mg every 24 h IV po
  Ceftriaxone 1 g every 24 h
                                                                                streptococci (Peptostreptococcus). Infection with staphylococci
                                                                                and hemolytic streptococci can occur simultaneously. Most in-
Abbreviations: IV, intravenous; po, by mouth; SMX-TMP, sulfamethoxazole-
trimethoprim.                                                                   fections are community acquired and present in the limbs, with
a
  May also need to cover for methicillin-resistant Staphylococcus aureus with   approximately two-thirds in the lower extremities. There is
vancomycin 15 mg/kg every 12 h.                                                 often a predisposing condition, such as diabetes, arteriosclerotic
                                                                                vascular disease, venous insufﬁciency with edema, venous stasis
surgery. They can be monomicrobial, usually from streptococci                   or vascular insufﬁciency, ulcer, or injection drug use. Cases
or less commonly community-acquired MRSA, Aeromonas hy-                         of necrotizing fasciitis that arise after varicella or trivial injuries,
drophila, or Vibrio vulniﬁcus, or polymicrobial, involving a                    such as minor scratches or insect bites, are usually due to
mixed aerobe–anaerobe bacterial ﬂora. Although many speciﬁc                     S. pyogenes or, far less commonly, community-acquired MRSA
variations of necrotizing soft tissue infections have been de-                  [108]. The mortality in patients with group A streptococcal nec-
scribed based on etiology, microbiology, and speciﬁc anatomic                   rotizing fasciitis, hypotension, and organ failure is high, ranging
location of the infection, the initial approach to diagnosis, anti-             from 30% to 70% [109, 110]. Nearly 50% of patients with nec-
microbial treatment, and surgical intervention is similar for all               rotizing fasciitis caused by S. pyogenes have no portal of entry
forms and is more important than determining the speciﬁc var-                   but develop deep infection at the exact site of nonpenetrating
iant. Early in the course, distinguishing between a cellulitis that             trauma such as a bruise or muscle strain. Some cases are asso-
should respond to antimicrobial treatment alone and a necrotiz-                 ciated with child delivery and involve the uterus or episiotomy
ing infection that requires operative intervention is critical but              site. Severe pain may be the initial clinical symptom with little
may be difﬁcult.                                                                cutaneous evidence due to the deep infection.
                                                                                   Polymicrobial infection is most commonly associated with 4
Necrotizing Fasciitis                                                           clinical settings: (1) perianal abscesses, penetrating abdominal
Necrotizing fasciitis is an aggressive subcutaneous infection that              trauma, or surgical procedures involving the bowel; (2) decubitus
tracks along the superﬁcial fascia, which comprises all the tissue              ulcers; (3) injection sites in illicit drug users; and (4) spread from a
between the skin and underlying muscles [106, 107]. The term                    genital site such as Bartholin abscess, episiotomy wound, or a
“fasciitis” sometimes leads to the mistaken impression that the                 minor vulvovaginal infection. In the polymicrobial form,


e28   •   CID 2014:59 (15 July)   •   Stevens et al
                                                                      Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 107 of 186




                                                                                                                                                                                                                                                        Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                                     Table 4.      Treatment of Necrotizing Infections of the Skin, Fascia, and Muscle

                                                                First-line Antimicrobial                                                                                               Antimicrobial Agent for Patients With Severe Penicillin
                                     Type of Infection                    Agent                 Adult Dosage            Pediatric Dosage Beyond the Neonatal Period                                      Hypersensitivity
                                     Mixed infections           Piperacillin-tazobactam     3.37 g every 6–8 h IV       60–75 mg/kg/dose of the piperacillin                   Clindamycin or metronidazolea with an aminoglycoside or
                                                                plus                        30 mg/kg/d in 2               component every 6 h IV                                  fluoroquinolone
                                                                vancomycin                    divided doses             10–13 mg/kg/dose every 8 h IV
                                                                Imipenem-cilastatin         1 g every 6–8 h IV          N/A                                                    N/A
                                                                Meropenem                   1 g every 8 h IV            20 mg/kg/dose every 8 h IV
                                                                Ertapenem                   1 g daily IV                15 mg/kg/dose every 12 h IV for children
                                                                                                                          3 mo-12 y
                                                                Cefotaxime                  2 g every 6 h IV            50 mg/kg/dose every 6 h IV                             N/A
                                                                plus                        500 mg every 6 h IV         7.5 mg/kg/dose every 6 h IV
                                                                metronidazole               600–900 mg every            10–13 mg/kg/dose every 8 h IV
                                                                or                            8 h IV
                                                                clindamycin
                                     Streptococcus              Penicillin                  2–4 million units           60 000–100 000 units/kg/dose every 6 h IV              Vancomycin, linezolid, quinupristin/dalfopristin, daptomycin
                                                                plus                          every 4–6 h IV            10–13 mg/kg/dose every 8 h IV
                                                                clindamycin                   (adult)
                                                                                            600–900 mg every
                                                                                              8 h IV
                                     Staphylococcus             Nafcillin                   1–2 g every 4 h IV          50 mg/kg/dose every 6 h IV                             Vancomycin, linezolid, quinupristin/dalfopristin, daptomycin
                                       aureus                   Oxacillin                   1–2 g every 4 h IV          50 mg/kg/dose every 6 h IV
                                                                Cefazolin                   1 g every 8 h IV            33 mg/kg/dose every 8 h IV
                                                                Vancomycin (for             30 mg/kg/d in 2             15 mg/kg/dose every 6 h IV
IDSA Practice Guidelines for SSTIs




                                                                   resistant strains)         divided doses IV
                                                                Clindamycin                 600–900 mg every            10–13 mg/kg/dose every 8 h IV                          Bacteriostatic; potential cross-resistance and emergence of resistance
                                                                                              8 h IV                                                                             in erythromycin-resistant strains; inducible resistance in MRSAb
                                     Clostridium                Clindamycin                 600–900 mg every            10–13 mg/kg/dose every 8 h IV                          N/A
                                       species                  plus penicillin                8 h IV                   60 000–100 00 units/kg/dose every 6 h IV
                                                                                            2–4 million units
                                                                                               every 4–6 h IV
                                                                                               (adult)
                                     Aeromonas                  Doxycycline                 100 mg every 12 h           Not recommended for children but may need              N/A
                                       hydrophila               plus                        IV                            to use in life-threatening situations
                                                                ciprofloxacin               500 mg every 12 h
                                                                or                          IV
•




                                                                ceftriaxone                 1 to 2 g every 24 h IV
CID 2014:59 (15 July)




                                     Vibrio vulnificus          Doxycycline                 100 mg every 12 h           Not recommended for children but may need              N/A
                                                                plus                        IV                            to use in life-threatening situations
                                                                ceftriaxone                 1 g qid IV
                                                                or                          2 g tid IV
                                                                cefotaxime

                                     Abbreviations: IV, intravenous; MRSA, methicillin-resistant Staphylococcus aureus; N/A, not applicable; qid, 4 times daily; tid, 3 times daily.
                                     a
                                         If staphylococcus present or suspected, add an appropriate agent.
•




                                     b
                                         If MRSA is present or suspected, add vancomycin not to exceed the maximum adult daily dose.
e29
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 108 of 186
numerous different anaerobic and aerobic organisms can be cul-          patient. Biopsy for frozen section analysis may also be used to
tured from the involved fascial plane, with an average of 5 path-       make the diagnosis, but, if enough suspicion exists to do a biopsy,
ogens in each wound. Most of the organisms originate from the           the diagnosis is usually evident on gross inspection without his-
bowel or genitourinary ﬂora (eg, coliforms and anaerobic                tologic conﬁrmation. In addition, sampling errors of biopsy
bacteria).                                                              alone may produce a false-negative result.

Diagnosis                                                               Treatment
The diagnosis of fasciitis may not be apparent upon ﬁrst seeing         Surgical intervention is the primary therapeutic modality in
the patient. Overlying cutaneous inﬂammation may resemble               cases of necrotizing fasciitis and is indicated when this infection




                                                                                                                                                Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
cellulitis. However, features that suggest involvement of deeper        is conﬁrmed or suspected. Features suggestive of necrotizing
tissues include (1) severe pain that seems disproportional to the       fasciitis include (1) the clinical ﬁndings described above; (2)
clinical ﬁndings; (2) failure to respond to initial antibiotic ther-    failure of apparently uncomplicated cellulitis to respond to an-
apy; (3) the hard, wooden feel of the subcutaneous tissue, ex-          tibiotics after a reasonable trial; (3) profound toxicity; fever, hy-
tending beyond the area of apparent skin involvement; (4)               potension, or advancement of the SSTI during antibiotic
systemic toxicity, often with altered mental status; (5) edema          therapy; (4) skin necrosis with easy dissection along the fascia
or tenderness extending beyond the cutaneous erythema; (6)              by a blunt instrument; or (5) presence of gas in the soft tissues.
crepitus, indicating gas in the tissues; (7) bullous lesions; and          Most patients with necrotizing fasciitis should return to the
(8) skin necrosis or ecchymoses.                                        operating room 24–36 hours after the ﬁrst debridement and
   Computed tomography (CT) or magnetic resonance imaging               daily thereafter until the surgical team ﬁnds no further need
(MRI) may show edema extending along the fascial plane, al-             for debridement. Although discrete pus is usually absent,
though the sensitivity and speciﬁcity of these imaging studies          these wounds can discharge copious amounts of tissue ﬂuid,
are ill deﬁned. CT or MRI also may delay deﬁnitive diagnosis            and aggressive ﬂuid administration is a necessary adjunct.
and treatment. In practice, clinical judgment is the most impor-           In the absence of deﬁnitive clinical trials, antimicrobial ther-
tant element in diagnosis. The most important diagnostic feature        apy should be administered until further debridement is no lon-
of necrotizing fasciitis is the appearance of the subcutaneous tis-     ger necessary, the patient has improved clinically, and fever has
sues or fascial planes at operation. The fascia at the time of direct   been absent for 48–72 hours. Empiric treatment of polymicro-
visual examination is swollen and dull gray in appearance with          bial necrotizing fasciitis should include agents effective against
stringy areas of necrosis; a thin, brownish exudate may be pre-         both aerobes, including MRSA, and anaerobes (Table 4).
sent. Even after deep dissection, there is typically no true pus de-    Among the many choices is vancomycin, linezolid, or daptomycin
tected. Extensive undermining of surrounding tissues is usually         combined with one of the following options: (1) piperacillin-
present, and the tissue planes can be readily dissected with a          tazobactam, (2) a carbapenem (imipenem-cilastatin, meropenem,
gloved ﬁnger or a blunt instrument. Several clinical scoring sys-       and ertapenem), (3) ceftriaxone plus metronidazole, or (4) a ﬂu-
tems have been proposed, but all of these are more useful for ex-       oroquinolone plus metronidazole (Table 4). Once the microbial
cluding necrotizing soft tissue infections than identifying them.       etiology has been determined, the antibiotic coverage should be
A high index of suspicion remains paramount [111].                      appropriately modiﬁed.
   A deﬁnitive bacteriologic diagnosis is best established by cul-         Necrotizing fasciitis and/or streptococcal toxic shock syn-
ture and Gram stain of deep tissue obtained at operation or by          drome caused by group A streptococci should be treated with
positive blood cultures. Cultures of the superﬁcial wound may           both clindamycin and penicillin. Clindamycin suppresses strep-
be misleading because results may not reﬂect organisms in the           tococcal toxin and cytokine production. Clindamycin was
deep tissue infection. Direct needle aspiration of an area of cu-       found to be superior to penicillin in animal models, and 2 ob-
taneous inﬂammation may yield ﬂuid for Gram stain and cul-              servational studies show greater efﬁcacy for clindamycin than β-
ture. In suspected cases a small, exploratory incision made in          lactam antibiotics [112, 113]. Penicillin should be added because
the area of maximum suspicion can be useful for excluding or            of potential resistance of group A streptococci to clindamycin.
conﬁrming the diagnosis. Gram stains of the exudate will                Macrolide resistance in the United States is <5.0% among group
demonstrate the pathogens and provide an early guide to anti-           A streptococci [114], but in Germany macrolide resistance is
microbial therapy. Gram-positive cocci in chains suggest Strep-         8.2%, and in Spain 18.3% [115, 116]. Some of these strains are
tococcus (either group A or anaerobic). Large gram-positive             also clindamycin resistant. Interestingly, in the United States, no
cocci in clusters suggest S. aureus. If a necrotizing infection is      resistance to clindamycin was found from invasive strains of
present, it will be obvious from the ﬁndings described above.           group A streptococci in Chicago [117].
If there is no necrosis on exploratory incision, the procedure             The efﬁcacy of intravenous immunoglobulin (IVIG) in
can be terminated with very little risk or morbidity to the             treating streptococcal toxic shock syndrome has not been


e30   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 109 of 186
deﬁnitively established. As extracellular streptococcal toxins          PYOMYOSITIS
have a role in organ failure, shock, and tissue destruction, neu-
tralization of these toxins theoretically could be beneﬁcial. Be-       IX. What Is the Appropriate Approach to the Management of
cause a standardized antitoxin is unavailable, IVIG has been            Pyomyositis?
studied. However, there is considerable batch-to-batch variation        Recommendations
of IVIG in terms of the quantity of neutralizing antibodies, and          30. MRI is the recommended imaging modality for estab-
clinical data of efﬁcacy are lacking [118]. One observational           lishing the diagnosis of pyomyositis. CT scan and ultrasound
study demonstrated better outcomes in patients receiving                studies are also useful (strong, moderate).
IVIG, but this report was confounded because IVIG recipients              31. Cultures of blood and abscess material should be ob-




                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
were more likely to have had surgery and to have received clin-         tained (strong, moderate).
damycin than the historical controls [119]. A double-blind, pla-          32. Vancomycin is recommended for initial empirical ther-
cebo-controlled trial from Northern Europe in which both                apy. An agent active against enteric gram-negative bacilli should
groups were similar in terms of surgery and clindamycin treat-          be added for infection in immunocompromised patients or fol-
ment showed no statistically signiﬁcant improvement in surviv-          lowing open trauma to the muscles (strong, moderate).
al and a statistically nonsigniﬁcant reduction in the median              33. Cefazolin or antistaphylococcal penicillin (eg, nafcillin or
time to no further progression of necrotizing fasciitis or celluli-     oxacillin) is recommended for treatment of pyomyositis caused
tis (20 hours for the IVIG group vs 24 hours for the placebo            by MSSA (strong, moderate).
group) [120]. Additional studies of the efﬁcacy of IVIG are nec-          34. Early drainage of purulent material should be performed
essary before a recommendation can be made supporting its use           (strong, high).
in this setting.                                                          35. Repeat imaging studies should be performed in the pa-
                                                                        tient with persistent bacteremia to identify undrained foci of in-
Fournier Gangrene                                                       fection (strong, low).
This variant of necrotizing soft tissue infection involves the            36. Antibiotics should be administered intravenously initially,
scrotum and penis or vulva [121, 122]. The average age at               but once the patient is clinically improved, oral antibiotics are ap-
onset is 50–60 years. Eighty percent of patients have signiﬁcant        propriate for patients whose bacteremia cleared promptly and
underlying diseases, particularly diabetes mellitus.                    those with no evidence of endocarditis or metastatic abscess.
                                                                        Two to 3 weeks of therapy is recommended (strong, low).
Clinical Features
Fournier gangrene usually occurs from a perianal or retroperito-
                                                                        Evidence Summary
neal infection that has spread along fascial planes to the genitalia;
                                                                        Pyomyositis is the presence of pus within individual muscle
a urinary tract infection, most commonly secondary to a urethral
                                                                        groups, caused mainly by S. aureus. Due to geographical distri-
stricture, that involves the periurethral glands and extends into
                                                                        bution, this condition is often called tropical pyomyositis, but
the penis and scrotum; or previous trauma to the genital area,
                                                                        cases can occur in temperate climates, especially in patients
providing access of organisms to the subcutaneous tissues.
                                                                        with human immunodeﬁciency virus (HIV) infection or diabe-
Bacteriology                                                            tes mellitus [123]. Presenting ﬁndings are localized pain in a
The pace of infection can begin insidiously or abruptly with fever      single muscle group, muscle tenderness, and fever. The disease
and pain, erythema, and swelling in the genitalia [121, 122]. As the    typically occurs in an extremity, but any muscle group can be
disease progresses, cutaneous necrosis and crepitus, indicating gas     involved, including the psoas or trunk muscles. Initially, it
in the soft tissue, may develop. The gangrene is usually limited to     may not be possible to palpate a discrete ﬂuctuance because
skin and subcutaneous tissue. The testes, glans penis, and sper-        the infection is deep within the muscle, but the area may have
matic cord are typically spared, as they have a separate blood sup-     a ﬁrm, “woody” feel, along with pain and tenderness. In more
ply. The infection may extend to the perineum and the anterior          advanced cases, a bulging abscess may become clinically appar-
abdominal wall. Most cases are caused by mixed aerobic and an-          ent. Local trauma or vigorous use of muscles may precede this
aerobic ﬂora. Staphylococcus aureus and Pseudomonas species are         infection.
sometimes present, usually in mixed culture. Staphylococcus aure-          Staphylococcus aureus accounts for about 90% of pathogens
us is known to cause this infection as the sole pathogen.               causing pyomyositis; community-acquired MRSA isolates in
                                                                        this infection have been reported in many nontropical commu-
Treatment                                                               nities [124–126]. Group A streptococci, Streptococcus pneumo-
As with other necrotizing infections, prompt, aggressive surgi-         niae, and gram-negative enteric bacteria are other possible
cal debridement is necessary to remove all necrotic tissue, spar-       etiologic agents [127]. Blood cultures are positive in 5%–30%
ing the deeper structures when possible.                                of patients. Serum creatine kinase concentrations are typically


                                                                           IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e31
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 110 of 186
normal in patients with a single area of pyomyositis related to        histolyticum, or Clostridium septicum. Clostridium perfringens
hematogenous seeding of muscle [124].                                  is the most frequent cause of trauma-associated gas gangrene
   MRI is the imaging modality that demonstrates pyomyositis           [136]. Increasingly severe pain beginning within 24 hours at
most effectively [128, 129]. Muscle inﬂammation and abscess for-       the injury site is the ﬁrst reliable clinical symptom. The skin
mation are readily noted; other sites of infection such as osteomy-    may initially appear pale, but quickly changes to bronze, then
elitis or septic arthritis may also be observed or a venous            purplish-red. The infected region becomes tense and tender,
thrombosis detected [130, 131]. In patients with disseminated S.       and bullae ﬁlled with reddish-blue ﬂuid appear. Gas in the tis-
aureus infection, multiple small areas of pyomyositis may become       sue, detected as crepitus or by imaging, is usually present by this
apparent. If an MRI cannot be performed, a CT scan can be use-         late stage. Signs of systemic toxicity, including tachycardia,




                                                                                                                                             Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
ful, but it lacks the detail seen with MRI. Ultrasound is helpful if   fever, and diaphoresis, develop rapidly, followed by shock and
the infected muscle groups are superﬁcial. Plain radiographs are       multiple organ failure.
sometimes used, but may demonstrate only soft tissue swelling.            Spontaneous gangrene, in contrast to trauma-associated gan-
   In most cases of abscess, drainage is critical for optimal ther-    grene, is principally associated with the more aerotolerant C.
apy [132]. Given the prevalence of community-acquired MRSA             septicum and occurs predominantly in patients with neutrope-
in the United States [124, 132], vancomycin is recommended             nia or gastrointestinal malignancy. It develops in normal soft
for initial empirical therapy. Other agents active against MRSA        tissue in the absence of trauma as a result of hematogenous
(eg, linezolid, daptomycin, telavancin, or ceftaroline; clindamycin    spread from a colonic lesion, usually cancer. A rather innocuous
for susceptible isolates) may also be effective; however, clinical     early lesion evolves over the course of 24 hours into an infection
data are lacking because pyomyositis was an exclusion in ran-          with all of the cardinal manifestations of gas gangrene. The di-
domized trials comparing these agents to vancomycin in treating        agnosis is frequently not considered until gas is detected in
complicated SSTIs [133–135]. Cefazolin or antistaphylococcal           tissue or systemic signs of toxicity appear. Early surgical inspec-
penicillin is recommended for deﬁnitive therapy of pyomyositis         tion and debridement are necessary, and tissue Gram stain
caused by MSSA. A broader spectrum of organisms causes                 shows large, gram-positive or gram-variable rods at the site of
pyomyositis in patients with underlying conditions [126], and          infection [136].
empirical coverage with vancomycin plus 1 of the following                Clostridial gas gangrene is a fulminant infection that requires
is recommended: (a) piperacillin-tazobactam, (b) ampicillin-           meticulous intensive care, supportive measures, emergent surgi-
sulbactam, or (c) a carbapenem antimicrobial.                          cal debridement, and appropriate antibiotics. Because bacteria
                                                                       other than clostridia produce tissue gas, initial coverage should
                                                                       be broad as for necrotizing fasciitis until the diagnosis is estab-
RECOMMENDATIONS FOR EVALUATION AND
                                                                       lished by culture or Gram stain. Treatment of experimental gas
TREATMENT OF CLOSTRIDIAL GAS GANGRENE
                                                                       gangrene has demonstrated that tetracycline, clindamycin, and
AND MYONECROSIS
                                                                       chloramphenicol are more effective than penicillin [137, 138].
                                                                       Because 5% of strains of C. perfringens are clindamycin resis-
X. What Is the Appropriate Approach to the Evaluation and
Treatment of Clostridial Gas Gangrene or Myonecrosis?
                                                                       tant, the combination of penicillin plus clindamycin is the rec-
Recommendations                                                        ommended antibiotic treatment [137, 138].
  37. Urgent surgical exploration of the suspected gas gangrene           The value of adjunctive HBO treatment for gas gangrene is
site and surgical debridement of involved tissue should be per-        controversial [139]. HBO is advocated on the basis of laboratory
formed (severe nonpurulent; Figure 1) (strong, moderate).              studies showing that it suppressed log-phase growth of C. per-
  38. In the absence of a deﬁnitive etiologic diagnosis, broad-        fringens, but not the more aerotolerant C. septicum [140, 141].
spectrum treatment with vancomycin plus either piperacillin-           Studies in animal models demonstrate little efﬁcacy of HBO
tazobactam, ampicillin-sulbactam, or a carbapenem antimicro-           when used alone, whereas antibiotics alone, especially those
bial is recommended (strong, low). Deﬁnitive antimicrobial             that inhibit bacterial protein synthesis, have marked beneﬁt
therapy along with penicillin and clindamycin is recommended           [139].
for treatment of clostridial myonecrosis (strong, low).                   Clinical data for a role of HBO are very poor quality and are
  39. Hyperbaric oxygen (HBO) therapy is not recommended               entirely based on uncontrolled, observational case series [142].
because it has not been proven as a beneﬁt to the patient and          The absence of criteria to identify patients who may beneﬁt
may delay resuscitation and surgical debridement (strong, low).        from HBO therapy, the appropriate time to initiate therapy,
                                                                       and its association with serious adverse events are additional
Evidence Summary                                                       concerns [142, 143].
Clostridial gas gangrene or myonecrosis is most commonly caused           Emergent and aggressive surgical debridement and adminis-
by Clostridium perfringens, Clostridium novyi, Clostridium             tration of systemic antimicrobials are the cornerstones of


e32   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 111 of 186
effective therapy and crucial to ensure survival [144–146]. Un-        review supported a recommendation to limit prophylactic anti-
necessary delay because of ancillary procedures such as CT             biotics in mammalian bites to only those with hand injuries and
scans or MRI should be avoided. Some trauma centers associat-          human bites [145, 154, 155]. However, the 8 studies analyzed in
ed with HBO units may have greater expertise in managing               the review had serious limitations including small numbers of
these aggressive infections, but proximity and speed of transfer       patients (range, 12–190), inappropriate choices of empiric anti-
should be carefully considered before transporting the patient to      biotics, failure to perform intention-to-treat analysis (4 of 8
HBO units, which may delay potentially life-saving surgical            studies), and unspeciﬁed method of randomization (4 of 8 stud-
intervention.                                                          ies) [155]. Proper selection of patients beneﬁting from prophy-
                                                                       laxis could reduce the incidence of infection and save drug costs




                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
                                                                       and diminish side effects. Unfortunately, some patients who
RECOMMENDATIONS FOR ANIMAL AND
                                                                       may beneﬁt from therapy may not receive it in a timely fashion
HUMAN BITE WOUNDS PREVENTION AND
                                                                       and become infected. Research with controlled aspects of
TREATMENT
                                                                       wound care and standard deﬁnitions for inclusion would help
                                                                       further deﬁne the role of wound care compared with antimicro-
XI. What Is the Role of Preemptive Antimicrobial Therapy to
Prevent Infection for Dog or Cat Bites?
                                                                       bial agents for prevention of infection. The need for rabies pro-
Recommendations                                                        phylaxis and/or therapy should be addressed.
  40. Preemptive early antimicrobial therapy for 3–5 days is
recommended for patients who (a) are immunocompromised,                XII. What Is the Treatment for Infected Animal Bite–Related
(b) are asplenic, (c) have advanced liver disease, (d) have preex-     Wounds?
isting or resultant edema of the affected area, (e) have moderate      Recommendation
to severe injuries, especially to the hand or face, or (f ) have in-    42. An antimicrobial agent or agents active against both aer-
juries that may have penetrated the periosteum or joint capsule        obic and anaerobic bacteria such as amoxicillin-clavulanate
(strong, low).                                                         (Table 5) should be used (strong, moderate).
  41. Postexposure prophylaxis for rabies may be indicated;
consultation with local health ofﬁcials is recommended to de-          Evidence Summary
termine if vaccination should be initiated (strong, low).              Purulent bite wounds and abscess are more likely to be polymi-
                                                                       crobial (mixed aerobes and anaerobes), whereas nonpurulent
Evidence Summary                                                       wounds commonly yield staphylococci and streptococci [156,
Numerous studies highly variable in quality and employing di-          157]. Pasteurella species are commonly isolated from both non-
verse and nonstandardized approaches to basic wound care and           purulent wounds with or without lymphangitis and from ab-
a variety of antimicrobial agents, have failed to deﬁnitively de-      scesses. Additionally, nonpurulent wound infections may also
termine who should receive early, preemptive therapy for bite          be polymicrobial [156].
wounds. Consequently, the decision to give “prophylactic” an-             Based on this bacteriology, amoxicillin-clavulanate is appro-
tibiotics should be based on wound severity and host immune            priate oral therapy that covers the most likely aerobes and an-
competence [147, 148].                                                 aerobes found in bite wounds. Alternative therapies could
   Prophylactic or early preemptive therapy seems to provide           include second-generation cephalosporins (intravenously [IV]
marginal beneﬁt to wound care for patients with dog bites              or by mouth [ po]) (eg, cefuroxime, other second- or third-gen-
who present within 12–24 hours after injury, particularly in           eration cephalosporins), plus anaerobic coverage (clindamycin
low-risk wounds—that is, those that are not associated with            or metronidazole) if required (Table 5). A carbapenem, moxi-
puncture wounds; those in patients with no history of an immu-         ﬂoxacin, or doxycycline is also appropriate. If SMX-TMP or lev-
nocompromising disorder or use of immunosuppressive drugs;             oﬂoxacin is used, anaerobic coverage with either clindamycin or
or wounds not involving the face, hand, or foot [149–152]. A           metronidazole should be added (Table 5). Unless no alternative
meta-analysis of 8 randomized trials of dog bite wounds                agents are available, macrolides should be avoided due to vari-
found a cumulative incidence of infection of 16%, with a relative      able activity against Pasteurella multocida and fusobacteria.
risk of infection in patients treated with antibiotics compared        Pregnancy is a relative contraindication for use of tetracyclines
with controls to be 0.56 [153]. The authors concluded that an-         and ﬂuoroquinolones, whereas SMX-TMP may be safely pre-
tibiotics reduced the risk of infection in dog bite wounds but         scribed except in the third trimester of pregnancy [140, 141,
suggested limiting this to “high risk” wounds. Amoxicillin-clav-       143, 156–160].
ulanate administered in one study for a variety of full-skin              Human bites may occur from accidental injuries, purposeful
thickness animal bites in patients presenting >9 hours after           biting, or closed-ﬁst injuries. The bacteriologic characteristics of
the bite resulted in a lower infection rate [144]. A Cochrane          these wounds are complex, but include aerobic bacteria, such as


                                                                          IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e33
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 112 of 186
Table 5. Recommended Therapy for Infections Following Animal or Human Bites

                                                                                          Therapy Type
Antimicrobial Agent by
Type of Bite                                 Oral                      Intravenous                                        Comments
Animal bite
  Amoxicillin-clavulanate         875/125 mg bid                           ...                Some gram-negative rods are resistant; misses MRSA
  Ampicillin-sulbactam                        ...               1.5–3.0 g every 6–8 h         Some gram-negative rods are resistant; misses MRSA
  Piperacillin-tazobactam                     ...               3.37 g every 6–8 h            Misses MRSA
  Carbapenems                                                   See individual info.          Misses MRSA




                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
  Doxycycline                     100 mg bid                    100 mg every 12 h             Excellent activity against Pasteurella multocida; some
                                                                                                streptococci are resistant
  Penicillin plus                 500 mg qid/500 mg qid                    ...
    dicloxacillin
  SMX-TMP                         160–800 mg bid                5–10 mg/kg/day of TMP         Good activity against aerobes; poor activity against
                                                                  component                     anaerobes
  Metronidazole                   250–500 mg tid                500 mg every 8 h              Good activity against anaerobes; no activity against aerobes
  Clindamycin                     300 mg tid                    600 mg every 6–8 h            Good activity against staphylococci, streptococci, and
                                                                                                anaerobes; misses P. multocida
Second-generation                                                                             Good activity against P. multocida; misses anaerobes
  cephalosporin
  Cefuroxime                      500 mg bid                    1 g every 12 h
  Cefoxitin                                ...                  1 g every 6–8 h
Third-generation cephalosporin
  Ceftriaxone                                 ...               1 g every 12 h
  Cefotaxime                                  ...               1–2 g every 6–8 h
Fluoroquinolones                                                                              Good activity against P. multocida; misses MRSA and some
                                                                                                anaerobes
  Ciproﬂoxacin                    500–750 mg bid                400 mg every 12 h
  Levofloxacin                    750 mg daily                  750 mg daily
  Moxiﬂoxacin                     400 mg daily                  400 mg daily                  Monotherapy; good for anaerobes also
Human bite
  Amoxicillin-clavulanate         875/125 mg bid                           ...                Some gram-negative rods are resistant; misses MRSA
  Ampicillin-sulbactam                        ...               1.5–3.0 g every 6 h           Some gram-negative rods are resistant; misses MRSA
Carbapenems                                                                                   Misses MRSA
Doxycycline                       100 mg bid                               ...                Good activity against Eikenella species, staphylococci, and
                                                                                                anaerobes; some streptococci are resistant
Abbreviations: bid, twice daily; MRSA, methicillin-resistant Staphylococcus aureus; qid, 4 times daily; SMX-TMP, sulfamethoxazole-trimethoprim; tid, 3 times daily.




streptococci, S. aureus, and Eikenella corrodens, as well as with                   isolates per wound and whether additional coverage for anaer-
multiple anaerobic organisms, including Fusobacterium, Pep-                         obes is required.
tostreptococcus, Prevotella, and Porphyromonas species. Eikenel-
la corrodens is resistant to ﬁrst-generation cephalosporins,
                                                                                    XIII. Should Tetanus Toxoid Be Administered for Animal Bite
macrolides, clindamycin, and aminoglycosides (Table 5).                             Wounds?
Therefore, treatment with amoxicillin-clavulanate, ampicillin-                      Recommendation
sulbactam, or ertapenem is recommended; if there is history                          43. Tetanus toxoid should be administered to patients with-
of hypersensitivity to β-lactams, a ﬂuoroquinolone, such as cip-                    out toxoid vaccination within 10 years. Tetanus, diptheria, and
roﬂoxacin or levoﬂoxacin plus metronidazole, or moxiﬂoxacin                         pertussis (Tdap) is preferred over Tetanus and diptheria (Td) if
as a single agent is recommended. Broader empirical coverage                        the former has not been previously given (strong, low).
for abscesses might yield better therapeutic results. Additional-
ly, a more focused therapy for nonpurulent infected wounds                          Evidence Summary
could allow narrower therapy. Cultures are often not done on                        Tetanus is a severe and often fatal disease preventable through
wounds, and empirical therapy might miss pathogens. The bac-                        routine vaccination (ie, primary series and decennial boosters).
teriology of these wounds can differentiate the number of                           The incidence of tetanus in the United States has declined


e34   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 113 of 186
steadily since introduction of tetanus toxoid vaccines [146], and       46. Ciproﬂoxacin 500 mg po bid or levoﬂoxacin 500 mg IV/
all 50 states have legal requirements that children receive at least   po every 24 hours × 60 days is recommended for bioterrorism
a primary series (ie, 3 doses) of tetanus toxoid before entering       cases because of presumed aerosol exposure (strong, low).
school. Although no recent cases of tetanus from a bite have
been reported, dogs and cats are coprophagic and could poten-          Evidence Summary
tially transmit tetanus. Administering tetanus vaccine/toxoid          One of several clinical manifestations of anthrax is a cutaneous
after animal bite wounds is predicated upon the Advisory Com-          lesion. After an incubation period of 1–12 days, pruritus begins
mittee on Immunization Practices (ACIP) recommendations                at the entry site, followed by a papule, development of vesicles
[142]. The beneﬁts of regular tetanus toxoid boosters in adults        on top of the papule, and, ﬁnally, a painless ulcer with a black




                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
who have had a primary series have been questioned although            scab. This eschar generally separates and sloughs after 12–14
its use in “dirty wounds” seems sensible [161, 162]. Persons who       days. Variable amounts of swelling that range from minimal
have not completed the vaccine series should do so. A booster          to severe (“malignant edema”) surround the lesion. Mild to
dose of tetanus toxoid vaccine should be administered for dirty        moderate fever, headaches, and malaise often accompany the
wounds if >5 years has elapsed since the last dose and for clean       illness. Regional lymphadenopathy is common, but pus in the
wounds, if >10 years. Tdap is preferred over Td if the former has      lesion is absent unless a secondary infection occurs. White
not been previously given.                                             blood cell counts are generally normal, but mild leukocytosis
                                                                       can occur. Blood cultures are almost always negative. Cultures
XIV. In Which Patients Is Primary Wound Closure Appropriate for        of untreated lesions, depending upon the stage of evolution, are
Animal Bite Wounds?                                                    positive >80% of the time. Methods of specimen collection for
Recommendation                                                         culture depend on the type of lesion. Regarding vesicles, the
 44. Primary wound closure is not recommended for wounds               blister should be unroofed and 2 dry swabs soaked in the
with the exception of those to the face, which should be man-          ﬂuid. At a later stage, 2 moist swabs should be rotated in
aged with copious irrigation, cautious debridement, and pre-           the ulcer base or beneath the eschar’s edge. Patients who have
emptive antibiotics (strong, low). Other wounds may be                 previously received antimicrobials or have negative studies, but
approximated (weak, low).                                              still have suspected cutaneous anthrax, should undergo a punch
                                                                       biopsy that can be submitted for special studies (eg, immuno-
Evidence Summary                                                       histochemical staining and/or polymerase chain reaction
Although initial wound care is deemed to be an important ele-          [PCR]). When obtaining specimens, lesions should not be
ment in bite wound management, limited randomized con-                 squeezed to produce material for culture. Additional diagnostic
trolled studies have addressed the issue of wound closure              methods may include serological and skin tests.
following animal bites. In one study, primary closure of dog              No randomized, controlled trials of therapy of cutaneous an-
bite lacerations and perforations was associated with an infec-        thrax exist. Most published data indicate that penicillin is effec-
tion rate of <1% [163], but closing wounds of the hand may             tive therapy and will “sterilize” most lesions within a few hours
be associated with a higher infection rate than other locations        to 3 days but does not accelerate healing. Its value seems to be
[164]. Based on their 10-year experience with 116 patients,            primarily in reducing mortality from as high as 20% to zero.
Schultz and McMaster recommend that excised wounds, but                Based on even less evidence, tetracyclines, chloramphenicol,
not puncture wounds, should be closed [164]. Anecdotal reports         and erythromycin also appear effective.
of infection following closure suggest against closure, although          Suggested antimicrobials and dosages derive from 3 publica-
approximation may be acceptable [165]. These reports and               tions [167–169]. The optimal duration of treatment is un-
recommendations have major limitations including lack of a             certain, but 7–10 days appears adequate in naturally acquired
control group and their anecdotal nature, and lack of standard-        cases. Sixty days of treatment is recommended when associated
ization of the type of wound, its location, severity, or circum-       with bioterrorism as concomitant inhalation may have
stances surrounding the injury. Bite wounds to the face that           occurred. Until susceptibilities are available, ciproﬂoxacin is
are copiously irrigated and treated with preemptive antimicro-         rational empiric therapy for bioterrorism-related cases. Other
bial therapy may be closed [166].                                      ﬂuoroquinolones such as levoﬂoxacin, gatiﬂoxacin, or moxi-
                                                                       ﬂoxacin are also likely to be effective. Initiation of intravenous
XV. What Is the Appropriate Treatment of Cutaneous Anthrax?            vs oral therapy depends upon the severity of the illness, partic-
Recommendations                                                        ularly the degree of edema.
 45. Oral penicillin V 500 mg qid for 7–10 days is the recom-             Some have suggested systemic corticosteroids for patients
mended treatment for naturally acquired cutaneous anthrax              who develop malignant edema, especially of the head and
(strong, high).                                                        neck, but studies supporting this recommendation are lacking.


                                                                          IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e35
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 114 of 186
Airway compromise requiring intubation or tracheostomy may          azithromycin for patients weighing ≥45.5 kg (100 lb) is 500 mg
occur with malignant edema.                                         on day 1, then 250 mg once daily for 4 additional days; for
                                                                    those weighing <45.5 kg, the dose is 10 mg/kg orally on day 1,
RECOMMENDATIONS FOR EVALUATION AND                                  then 5 mg/kg on days 2–5 [124]. Cutaneous bacillary angiomato-
TREATMENT OF BACILLARY ANGIOMATOSIS                                 sis therapy has not been systematically examined. Based on case
AND CAT SCRATCH DISEASE                                             reports and small series, either erythromycin (500 mg qid) or
                                                                    doxycycline (100 mg bid) appears effective [171]. The duration
XVI. What Is the Appropriate Approach for the Evaluation and        of initial therapy, while not standardized, should be for 2 weeks
Treatment of Bacillary Angiomatosis and Cat Scratch Disease?        to 2 months. With relapses, retreatment with prolonged therapy




                                                                                                                                          Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Recommendations                                                     (months) should be entertained until immunocompetence re-
 47. Azithromycin is recommended for cat scratch disease            turns. HIV-infected patients may require lifelong treatment [171].
(strong, moderate) according to the following dosing protocol:
                                                                    XVII. What Is the Preferred Treatment for Erysipeloid?
  (a) Patients >45 kg: 500 mg on day 1 followed by 250 mg
                                                                    Recommendation
  for 4 additional days (strong, moderate).
                                                                     49. Penicillin (500 mg qid) or amoxicillin (500 mg 3 times
  (b) Patients <45 kg: 10 mg/kg on day 1 and 5 mg/kg for 4
                                                                    daily [tid]) for 7–10 days is recommended for treatment of er-
  more days (strong, moderate).
                                                                    ysipeloid (strong, high).
 48. Erythromycin 500 mg qid or doxycycline 100 mg bid for
2 weeks to 2 months is recommended for treatment of bacillary       Evidence Summary
angiomatosis (strong, moderate).                                    Erysipeloid is a cutaneous infection caused by Erysipelothrix
                                                                    rhusiopathiae a thin, pleomorphic, non-spore-forming gram-
Evidence Summary
                                                                    positive rod. It is a zoonosis acquired by handling ﬁsh, marine
In classic cat scratch disease, a papule or pustule develops from
                                                                    animals, swine, or poultry. One day to 7 days after exposure, a
3–30 days following a scratch or a bite. Lymph nodes that drain
                                                                    red maculopapular lesion develops, usually on ﬁngers or hands.
the infected area enlarge about 3 weeks after inoculation. The
                                                                    Erythema spreads centrifugally, with central clearing. A blue
disease course varies, but lymphadenopathy generally resolves
                                                                    ring with a peripheral red halo may appear, giving the lesion
within 1–6 months. In about 10% of cases, the nodes suppurate.
                                                                    a target appearance. Regional lymphangitis/lymphadenopathy
Extranodal disease (eg, central nervous system, liver, spleen,
                                                                    occurs in about one-third of cases. A severe generalized cutane-
bone, and lung) develops in ≤2% of cases. Bartonella henselae
                                                                    ous variety also occurs. Systemic symptoms and leukocytosis are
causes most cases of cat scratch disease in immunocompetent
                                                                    unusual. Culture of an aspirate and/or biopsy of the lesion es-
hosts. Bacillary angiomatosis, seen in immunocompromised pa-
                                                                    tablish the diagnosis; blood cultures are rarely positive. Untreat-
tients, especially with AIDS, can occur from either B. henselae
                                                                    ed erysipeloid resolves over about 3–4 weeks, but treatment
or Bartonella quintana.
                                                                    probably hastens healing and may reduce systemic complica-
   Bacillary angiomatosis typically occurs in individuals with
                                                                    tions. Based on in vitro susceptibilities and anecdotal experienc-
AIDS and has 2 clinical appearances: (1) red papules that
                                                                    es, penicillin is appropriate. Cephalosporins, clindamycin, or
vary in size from a millimeter to several centimeters, numbering
                                                                    ﬂuoroquinolones should be effective for those intolerant of pen-
from 1 to >1000; (2) subcutaneous, painful nodules with the
                                                                    icillin. Erysipelothrix rhusiopathiae is resistant to vancomycin,
overlying skin having a normal or dusky hue.
                                                                    teicoplanin, and daptomycin [133, 134, 172, 173].
   Diagnosis of Bartonella infections may be difﬁcult because
the organism is fastidious and difﬁcult to grow in culture. Sero-   XVIII. What Is the Appropriate Treatment of Glanders?
logical testing supports the diagnosis, although there is cross-    Recommendation
reactivity between B. henselae and B. quintana as well as with       50. Ceftazidime, gentamicin, imipenem, doxycycline, or cip-
a few other organisms. PCR is a diagnostic option. A positive       roﬂoxacin is recommended based on in vitro susceptibility
Warthin-Starry silver stain of infected lymph node tissue is use-   (strong, low).
ful to conﬁrm the diagnosis, although it cannot differentiate
species of Bartonella.                                              Evidence Summary
   Treatment of cat scratch disease with antimicrobial agents       Glanders, characterized by ulcerating nodular lesions of the skin
has had variable, but rarely dramatic, results. A single, dou-      and mucous membrane, is caused by the aerobic gram-negative
ble-blind placebo-controlled study involved 29 patients, 14 of      rod Burkholderia mallei. Glanders is mainly a disease mainly
whom received azithromycin [170]. The lymph node size re-           of solipeds (eg, horses and mules). Humans become acci-
gressed by 80% at 30 days more frequently in the azithromy-         dental hosts either by inhalation or skin contact. Although
cin-treated patients (P = .02). The recommended dose of             other organs may be involved, pustular skin lesions and


e36   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 115 of 186
lymphadenopathy with suppurative nodes can be a prominent             XX. What Is Appropriate for Diagnosis and Treatment for
feature. Optimal therapy of glanders is poorly deﬁned. The or-        Tularemia?
ganism is susceptible to ceftazidime, gentamicin, imipenem,           Recommendations
doxycycline, and ciproﬂoxacin [174]. A recent laboratory-ac-            52. Serologic tests are the preferred method of diagnosing tu-
quired case was successfully treated with imipenem and doxy-          laremia (weak, low).
cycline for 2 weeks, followed by azithromycin and doxycycline           53. Streptomycin (15 mg/kg every 12 hours IM) or gentami-
for an additional 6 months [175].                                     cin (1.5 mg/kg every 8 hours IV) is recommended for treatment
                                                                      of severe cases of tularemia (strong, low).
                                                                        54. Tetracycline (500 mg qid) or doxycycline (100 mg bid




                                                                                                                                                    Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
XIX. What Is the Appropriate Diagnosis and Treatment of Bubonic
                                                                      given by mouth) is recommended for treatment of mild cases
Plague?
                                                                      of tularemia (strong, low).
Recommendation
                                                                        55. Notify the microbiology laboratory if tularemia is sus-
 51. Bubonic plague should be diagnosed by Gram stain and
                                                                      pected (strong, high).
culture of aspirated material from a suppurative lymph node
(strong, moderate). Streptomycin (15 mg/kg intramuscularly
[IM] every 12 hours) or doxycycline (100 mg bid po) is recom-         Evidence Summary
mended for treatment of bubonic plague (strong, low). Genta-          Francisella tularensis, while hardy and persistent in nature, is a
micin could be substituted for streptomycin (strong, low).            fastidious, aerobic, gram-negative coccobacillus. Illness can
                                                                      often be categorized into several fairly distinct syndromes:
Evidence Summary                                                      ulceroglandular, glandular, typhoidal, pneumonic, and oculo-
Plague results from infection with Yersinia pestis, a facultative     glandular or oropharyngeal. The glandular varieties are gener-
anaerobic gram-negative coccobacillus. It primarily affects ro-       ally acquired by handling infected animals, by tick bites, and
dents, being maintained in nature by several species of ﬂeas          sometimes by animal bites, especially cats. Biting ﬂies occasion-
that feed on them. Three plague syndromes occur in humans:            ally transmit the illness in the United States, while mosquitoes
septicemic, pneumonic, and bubonic. Bubonic plague, the               are common vectors in Europe. After an incubation period of
most common and classic form, develops when humans are bit-           3–10 days, the patient typically develops a skin lesion (ulcer
ten by infected ﬂeas or have a breach in the skin when handling       eschar) at the entry site of the organism along with tender
infected animals. Domestic cat scratches or bites may also trans-     adenopathy in regional lymph nodes, hence the name ulcero-
mit bubonic plague. Patients usually develop fever, headache,         glandular. In some patients, the skin lesion is inconspicuous
chills, and tender regional lymphadenopathy 2–6 days after            or healed by the time they seek medical care, resulting in “glan-
contact with the organism. A skin lesion at the portal of entry       dular” tularemia. The illness is often associated with substantial
is sometimes present. Patients with bubonic plague may develop        fever, chills, headache, and malaise.
septicemia and secondary plague pneumonia, which is trans-               Conﬁrmation of the diagnosis is usually serological. Routine
missible person-to-person. Diagnosis can be made by blood             cultures are often negative unless cysteine-supplemented media
cultures and by aspirating lymph nodes for staining and culture.      are utilized. The laboratory should be notiﬁed when tularemia is
PCR is available at reference laboratories. Serologic tests may       suspected because of the health risks posed to laboratory per-
provide retrospective conﬁrmation.                                    sonnel. Unsuspected growth of F. tularemia can cause laboratory-
   No controlled comparative trials of therapy for plague exist.      acquired disease. PCR may also be useful for diagnosis.
Streptomycin 15 mg/kg every 12 hours (adjusted for renal func-           No prospective controlled or randomized trials of therapy for
tion) is the treatment of choice, although tetracycline and chlor-    tularemia have been performed, nor has the optimal duration of
amphenicol are also considered appropriate therapy [175, 176].        treatment been established. Streptomycin has been considered
Gentamicin is a reasonable substitute for streptomycin if the lat-    the drug of choice for tularemia for several decades [130].
ter is not available, although there is but limited experience with   Since then, a few patients have been received ﬂuoroquinolones.
gentamicin in the treatment of plague. Based on in vitro suscep-      Francisella is resistant to most β-lactam antibiotics, which should
tibilities and murine models, ﬂuoroquinolones are another op-         be avoided. When static drugs such as tetracyclines or chloram-
tion. Ciproﬂoxacin has been suggested as a drug for both              phenicol are used, relapses may be more common, but often the
treatment and prevention of plague due to biowarfare agents de-       patients have received brief therapy (ie, <7–10 days).
spite a lack of documented efﬁcacy in humans. The optimal du-            Acutely ill adults or children should receive an aminoglyco-
ration for treating bubonic plague is unknown, but 10–14 days         side, preferably streptomycin or possibly gentamicin. For adults,
is probably adequate. Patients with bubonic plague may develop        the regimen for streptomycin is 30 mg/kg/day in 2 divided
secondary pneumonic plague and should be placed in respira-           doses (no more than 2 g daily) or gentamicin 1.5 mg/kg every
tory isolation until after 48 hours of effective drug therapy.        8 hours, with appropriate dose adjustment based on renal


                                                                         IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e37
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 116 of 186
function. For children, streptomycin should be administered at       pathogenic in normal hosts (opportunistic organisms such as
30 mg/kg/day in 2 divided doses or gentamicin at 6 mg/kg/day         Aspergillus fumigatus). However, infectious agents commonly
in 3 divided doses [130]. Although no data exist, treatment with     found in immunocompetent patients (eg, S. pyogenes,
a parenteral agent until the acute illness is controlled, followed   S. aureus) still need to be entertained in the differential diagno-
by an oral agent, seems rational for the duration of 7–10 days.      sis of skin and soft tissue lesions in immunocompromised pa-
Treatment of severe cases should be extended to 14 days.             tients even if the dermatological ﬁndings are atypical for these
   For mild to moderate disease, oral tetracycline (500 mg qid)      common organisms. A careful epidemiologic history (eg, expo-
or doxycycline (100 mg bid) is appropriate. A few cases have         sure to raw seafood, pets, and travel) should also be obtained in
been treated with ﬂuoroquinolones with mixed results [177].          these patients to consider organisms potentially associated with




                                                                                                                                            Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
Oral levoﬂoxacin (500 mg daily) or ciproﬂoxacin (750 mg              these exposures when appropriate (eg, V. vulniﬁcus, B. henselae,
bid) in adults may be reasonable in mild to moderate illness.        cutaneous leishmaniasis). Use of antimicrobial prophylaxis in
For oral regimens, patients should receive at least 14 days of       these patients has shown to ultimately impact the pathogens
therapy. Despite clinical responses and appropriate treatment        that will be isolated when infection develops, and this informa-
in one study from France, 38.6% of patients relapsed [177].          tion should be available to the clinician when assessing im-
                                                                     munocompromised patients with skin and soft tissue lesions
                                                                     [182, 183].
XXI. What Is the Appropriate Approach to Assess SSTIs in
Immunocompromised Patients?
                                                                        After considering the important speciﬁc factors concerning
Recommendations                                                      the patient’s immunocompromised status (eg, neutropenia or
  56. In addition to infection, differential diagnosis of skin le-   neutrophil defects, cellular immune defect, presence of intravas-
sions should include drug eruption, cutaneous inﬁltration with       cular catheters) [180, 181], the gross morphologic characteristics
the underlying malignancy, chemotherapy- or radiation-in-            of the skin lesion(s) should be characterized, the extent of the
duced reactions, Sweet syndrome, erythema multiforme, leuko-         infection determined (eg, localized vs disseminated), and ap-
cytoclastic vasculitis, and graft-vs-host disease among              propriate diagnostic tests undertaken to identify the infecting
allogeneic transplant recipients (strong, high).                     pathogen. Although blood cultures, tests for detection of anti-
  57. Differential diagnosis for infection of skin lesions should    gens in blood or vesicular ﬂuid, or nucleic acid ampliﬁcation
include bacterial, fungal, viral, and parasitic agents (strong,      techniques in body ﬂuids or tissues may be helpful, the most
high).                                                               speciﬁc method for an expedited diagnosis is biopsy or aspira-
  58. Biopsy or aspiration of the lesion to obtain material for      tion of the lesion to obtain material for histological and micro-
histological and microbiological evaluation should always be         biological evaluation. The use of newer molecular methods (eg,
implemented as an early diagnostic step (strong, high).              gene ampliﬁcation and sequencing) will likely impact the man-
                                                                     agement algorithms of immunocompromised patients with
Executive Summary                                                    skin and soft tissue lesions and result in the earlier use of path-
Skin and soft tissues are common sites of infection for HIV-         ogen-directed antimicrobial therapy [184, 185]. Peripheral
negative patients with a compromised immune system, posing           blood biomarkers such as galactomannan and 1,3-β-D-glucan
a major diagnostic challenge [178, 179], as the differential diag-   has been well studied over the past 20 years and has been report-
nosis is broad and includes drug eruption, skin or soft tissue in-   ed to be useful in the diagnosis of disseminated fungal infec-
ﬁltration with the underlying malignancy, chemotherapy- or           tions by several European investigators. However, sensitivity
radiation-induced skin reactions, graft-vs-host disease among        of these tests can be signiﬁcantly affected by the use of antifun-
allogeneic transplant recipients, Sweet syndrome, erythema           gal drugs, and in the United States their sensitivity has been re-
multiforme, and leukocytoclastic vasculitis [180, 181]. Because      ported to be lower than in Europe in various populations of
the intensity and type of immune defect diminishes or alters         immunocompromised patients [186].
dermatological ﬁndings, cutaneous lesions that appear localized         Empiric antimicrobial therapy should be initiated immedi-
or innocuous may actually be a manifestation of a systemic or        ately in these patients on the basis of their underlying disease,
potentially life-threatening infection. The differential diagnosis   primary immune defect, morphology of skin lesions, use of
for SSTIs in immunocompromised patients is usually wider             prior antimicrobial prophylaxis, allergy history, and inherent
than that for immunocompetent patients and often includes            and local proﬁles of antimicrobial resistance. Despite aggressive
bacterial, viral, fungal, and parasitic agents. Organisms that       empiric therapy, treatment failure may occur, and the reasons
cause these infections will vary based on the underlying im-         for this lack of response include the following: (1) the initial di-
mune defects (eg neutropenia, cellular immune defects, iatro-        agnosis and/or treatment chosen is incorrect; (2) the etiologic
genic related to the use of intravascular catheters), and many       pathogen is already resistant to the antimicrobial agent; (3) re-
of the infecting organisms are not typically considered              sistance develops during treatment; (4) if indicated, surgical


e38   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 117 of 186
debridement has not taken place; and/or (5) the patient’s im-       neutropenia, infection in recipients of hematopoietic stem cell
mune deﬁciency is profound and cannot be reversed. The              transplant), speciﬁc infections (eg, candidiasis, aspergillosis),
early identiﬁcation of an etiologic agent in immunocompro-          and iatrogenic infections (eg, intravascular catheter–related in-
mised hosts with SSTIs is essential when deciding whether sur-      fection). They are based on published clinical trials, descriptive
gical debridement is warranted because microbial resistance         studies, or reports of expert committees, and the clinical expe-
makes dogmatic empiric treatment regimens difﬁcult, if not          rience and opinions of respected authorities. Therefore, this
dangerous. For this reason, skin biopsy material should be ob-      section of the SSTI guideline will focus on existing recommen-
tained by an experienced dermatologist and evaluated in con-        dations that demand reinforcement, or that are truly speciﬁc to
junction with a pathologist who is familiar with this patient       SSTIs.




                                                                                                                                                  Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
population.                                                            Neutropenia is deﬁned as an ANC <500 cells/µL, or a neutro-
                                                                    phil count that is expected to decrease to <500 cells/µL within
                                                                    48 hours [187–189]. The development of fever during treat-
RECOMMENDATIONS FOR SKIN AND SOFT
                                                                    ment-associated neutropenia is common, but many patients
TISSUE INFECTIONS IN CANCER PATIENTS
                                                                    do not have an infectious etiology determined [184, 194].
WITH NEUTROPENIA
                                                                    More than 20% of patients with chemotherapy-induced neutro-
                                                                    penia develop a clinically documented infection involving the
XXII. What Is the Appropriate Approach to Assess SSTIs in
Patients With Fever and Neutropenia?
                                                                    skin and soft tissues, but many are due to hematogenous dis-
Recommendations                                                     semination [179].
  59. Determine whether the current presentation of fever and          Cancer patients with fever and neutropenia can be divided
neutropenia is the patient’s initial episode of fever and neutro-   into low- and high-risk groups [187]. The determination of dif-
penia, or persistent unexplained fever of their initial episode     ferences in patient risk of infection and infectious complications
(after 4–7 days) or a subsequent episode of fever and neutrope-     levels (high risk and low risk) during the period of neutropenia
nia (recurrent) (strong, low).                                      has been recognized and further validated since this clinical
  60. Aggressively determine the etiology of the SSTI by aspi-      guideline was last updated [195, 196]. The MASCC developed
ration and/or biopsy of skin and soft tissue lesions and submit     and validated a scoring method that formally differentiates be-
these for thorough cytological/histological assessments, micro-     tween high-risk and low-risk patients [195, 196]. High-risk pa-
bial staining, and cultures (strong, low).                          tients have a MASCC score <21. Low-risk patients have a
  61. Risk-stratify patients with fever and neutropenia accord-     MASCC score ≥21. Disseminated or complex SSTIs are more
ing to susceptibility to infection: high-risk patients are those    likely to occur among high-risk patients.
with anticipated prolonged (>7 days) and profound neutropenia
(absolute neutrophil count [ANC] <100 cells/µL) or with a           Clinical, Laboratory, and Radiological Evaluation of Patients With
Multinational Association for Supportive Care (MASCC)               Febrile Neutropenia Who Present With Skin and Soft Tissue
score of <21; low-risk patients are those with anticipated brief    Lesions
(<7 days) periods of neutropenia and few comorbidities (strong,     Signs and symptoms of inﬂammation and infection are often
low) or with a MASCC score of ≥21 (strong, moderate).               diminished or absent in patients with neutropenia. Skin lesions,
  62. Determine the extent of infection through a thorough          no matter how small or innocuous in appearance, should be
physical examination, blood cultures, chest radiograph, and ad-     carefully evaluated. Early involvement of an infectious diseases
ditional imaging (including chest CT) as indicated by clinical      specialist, a surgeon, and a dermatologist familiar with these pa-
signs and symptoms (strong, low).                                   tients may result in improved outcome. Initial clinical impres-
                                                                    sions should be supplemented with a systemic approach to
Evidence Summary                                                    enhance the diagnosis and management of infection. Blood cul-
SSTIs in patients with fever and neutropenia have rarely been       tures are critical, and at least 2 sets should be obtained. Radio-
carefully studied as a “separate entity.” Rather, recommenda-       graphic imaging should be performed as clinically indicated,
tions for these infections are extrapolated from broad group        but can be helpful to deﬁne the extent of SSTIs when patients
guidelines that include references to SSTIs and have been devel-    are neutropenic. Chest/sinus radiologic imaging may identify
oped by professional organizations including IDSA, the Nation-      the silent or subtle pulmonary site of infection that has resulted
al Comprehensive Cancer Network (NCCN), American Society            in dissemination to skin or soft tissues.
of Blood and Marrow Transplantation, the American Society of           The most speciﬁc method for evaluating SSTIs is biopsy or
Clinical Oncology, and the Centers for Disease Control and          aspiration of the lesion(s) to obtain material for histological, cy-
Prevention [187–193]. These guidelines are focused on the diag-     tological, and microbiological evaluation. Prospective studies
nosis and management of speciﬁc patient groups (eg, fever and       evaluating the yield of skin biopsy or aspiration have not been


                                                                       IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e39
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 118 of 186
performed in adult immunocompromised patients, but most               initially be clinically subtle in compromised patients, but MRI
clinicians who manage these patients combine blood cultures,          scans of the involved area may be helpful in deﬁning the depth
serial antigen detection, nucleic acid ampliﬁcation techniques,       of infections. In such infections, immediate surgical exploration
radiographic imaging, and a biopsy or aspiration of the abnor-        by a team experienced in the management of these patients and
mal skin or soft tissue lesion in the hope of increasing the recov-   broad-spectrum antibiotic therapy targeted at gram-negative,
ery of the offending pathogen and directing pathogen-speciﬁc          gram-positive, and anaerobic bacteria are essential.
antimicrobial therapy.                                                   Gram-positive pathogens are now the most common bacteri-
   This can occur during “initial” episode fever and neutropenia      al organisms isolated from diagnostic cultures obtained from fe-
(ﬁrst episode of neutropenic fever that requires systemic antimi-     brile neutropenic patients [197, 198]. These pathogens in order




                                                                                                                                            Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
crobial therapy) or during a “persisting episode” ( persistent        of decreasing prevalence include coagulase-negative staphylo-
neutropenic fever unresponsive to broad-spectrum antimicrobi-         cocci, viridans streptococci, enterococci, S. aureus, Corynebacte-
al therapy beyond days 4–7) or during recurrent episodes of           rium, Clostridium species, and Bacillus species. SSTIs associated
fever and neutropenia. This determination helps the clinician         with these organisms usually begin as a focal area of tender cu-
deﬁne the most likely pathogens and to construct the initial em-      taneous erythema, a macular or maculopapular eruption, or a
piric treatment.                                                      classic cellulitis. Although rare, they can also cause ecthyma
   During the initial episode gram-negative bacteria should be        gangrenosum–like lesions that are often confused with “spider
primarily targeted by the initial antibiotic regimen because          bites,” superﬁcial and deep abscesses that become apparent fol-
they are associated with high mortality rates. Although gram-         lowing marrow recovery, necrotizing fasciitis, myositis, and my-
positive bacteria are more common, the addition of antibiotics        onecrosis. Common infection sites are the groin, axilla, areas of
with gram-positive activity including MRSA is not recommend-          cutaneous disruption (eg, vascular catheter or bone marrow as-
ed unless physical ﬁndings suggestive of inﬂammation in the           piration sites), or other skin sites that are moist and frequently
skin and soft tissues are present, the patient is hemodynamically     abraded. Hematogenous dissemination of gram-positive bacte-
unstable, and risk factors for MRSA are present. For patients         rial organisms to the skin and soft tissue is uncommon except
with a persistent episode of fever and neutropenia or recurrent       for S. aureus and some Clostridium species. A toxic shock–like
episodes, antibiotic-resistant bacterial or fungal pathogens in-      syndrome with associated diffuse erythroderma has been de-
cluding Candida and molds become more common [197–199].               scribed with bacteremic toxin–producing streptococci. Painful
   Dermatologic manifestations in patients with fever and neu-        myositis may also occur with S. aureus infections as a compo-
tropenia include erythematous maculopapular lesions, focal or         nent of hematogenous dissemination.
progressive cellulitis, cutaneous nodules, “ecthyma gangreno-            HSV, varicella zoster virus (VZV), and enteroviruses are rare
sum,” and, occasionally, necrotizing fasciitis or myonecrosis         causes of cutaneous manifestations in patients with neutropenia
[179, 200]. Ecthyma gangrenosum is a cutaneous vasculitis             [202]. Their presence usually reﬂects either a disseminated in-
caused by invasion of the media and adventitia of the vessel          fection, or, in the case of HSV, the autoinoculation of virus from
wall by bacteria, which may be visible on histologic stains of bi-    mucosal sites to adjacent or distant cutaneous sites. HSV and
opsy specimens. Ecthyma gangrenosum frequently begins as              VZV in compromised patients may appear as vesicles similar
painless erythematous papule(s) that often progress and be-           to those in normal hosts, or as isolated or multiple benign-look-
come painful and necrotic within 24 hours. These skin lesions         ing papules with a central eschar (ecthyma gangrenosum–like
may be discrete or multiple, are found preferentially between         lesion). VZV in compromised hosts may present with the tradi-
the umbilicus and the knees, and can increase in size from 1          tional unilateral dermatome distribution, but may also appear as
cm to >10 cm in <24 hours. Ecthyma gangrenosum has classi-            discrete or multiple skin lesions in random distribution. Skin
cally been reported to occur with Pseudomonas aeruginosa              biopsy is the only reliable method to diagnose cutaneous or dis-
infections, but similar lesions may be caused by other Pseudo-        seminated HSV or VZV infection; peripheral blood PCR for
monas species, Aeromonas species, Serratia species, S. aureus,        HSV or VZV can be helpful in these patients.
Stenotrophomonas maltophilia, S. pyogenes, fungi including
Candida species, Aspergillus, Mucor, and Fusarium, and even           XXIII. What Is the Appropriate Antibiotic Therapy for Patients With
herpes simplex virus (HSV) [201].                                     SSTIs During the Initial Episode of Fever and Neutropenia?
   In contrast to immunocompetent patients, necrotizing fasci-        Recommendations
itis and/or myonecrosis are more frequently associated with            63. Hospitalization and empiric antibacterial therapy with
gram-negative or polymicrobial pathogens rather than a single         vancomycin plus antipseudomonal antibiotics such as cefe-
gram-positive bacterium. Necrotizing fasciitis can present alone      pime, a carbapenem (imipenem-cilastatin or meropenem or
or concurrently with myonecrosis in the patient with fever and        doripenem), or piperacillin-tazobactam are recommended
neutropenia. Rapidly progressive necrotizing SSTIs may                (strong, high).


e40   •   CID 2014:59 (15 July)   •   Stevens et al
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 119 of 186
  64. Documented clinical and microbiologic SSTIs should be                        initial empiric regimen. Linezolid, daptomycin, or ceftaroline
treated based on antimicrobial susceptibilities of isolated organ-                 have activity against MRSA [204] and have received FDA ap-
isms (strong, high).                                                               proval for the treatment of SSTIs, but have not been compre-
  65. It is recommended that the duration of treatment for most                    hensively studied in patients with neutropenia. The use of
bacterial SSTIs should be for 7–14 days (strong, moderate).                        linezolid in this patient population has been associated with de-
  66. Surgical intervention is recommended for drainage of                         layed ANC recovery [205, 206].
soft tissue abscess after marrow recovery or for a progressive                        The combination of ciproﬂoxacin and amoxicillin-clavula-
polymicrobial necrotizing fasciitis or myonecrosis (strong, low).                  nate is the preferred oral antibiotic regimen for low-risk patients
  67. Adjunct colony-stimulating factor therapy (granulocyte                       [207, 208]. Levoﬂoxacin has better gram-positive activity than




                                                                                                                                                                   Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
colony-stimulating factor [G-CSF], granulocyte macrophage                          ciproﬂoxacin, but is less potent than ciproﬂoxacin against P.
colony-stimulating factor [GM-CSF]) or granulocyte transfu-                        aeruginosa, causing some to suggest that a higher dose of levo-
sions are not routinely recommended (weak, moderate).                              ﬂoxacin therapy (750 mg daily) may be required.
  68. Acyclovir should be administered to patients suspected                          Fluoroquinolone prophylaxis should preclude the use of ﬂu-
or conﬁrmed to have cutaneous or disseminated HSV or VZV                           oroquinolones for empiric therapy, and instead broad-spectrum
infection (strong, moderate).                                                      β-lactam antibiotics should be considered. Intravenous acyclo-
                                                                                   vir should be added to the empiric antimicrobial regimen of the
Evidence Summary
                                                                                   rare patient who has not been receiving antiviral prophylaxis ef-
The appropriate antibiotics for patients with suspected or con-
                                                                                   fective against HSV or VZV, but has developed skin lesions sus-
ﬁrmed SSTI (initial infection) should be broad-spectrum agents
                                                                                   pected or conﬁrmed to be caused by these viruses.
administered at the ﬁrst clinical signs or symptoms of infection
[203]. No single empiric regimen is superior, but all recommend-                   XXIV. What Is the Appropriate Antimicrobial Therapy for Patients
ed regimens should meet the following criteria: broad-spectrum                     With SSTIs During Persistent or Recurrent Episodes of Fever and
antimicrobial activity including P. aeruginosa, bactericidal in the                Neutropenia?
absence of circulating neutrophils, and low antibiotic-associated                  Recommendations
toxicity (Table 7). Infections caused by gram-negative bacilli                      69. Yeasts and molds remain the primary cause of infection-
including P. aeruginosa have been associated with the highest                      associated with persistent or recurrent fever and neutropenia;
infection-associated mortality [198, 203]. Despite an increased                    therefore, empiric antifungal therapy (Table 6) should be added
prevalence of gram-positive bacteria, antibiotics speciﬁcally                      to the antibacterial regimen (strong, high).
aimed against this group of organisms are not required [187,                          (a) Empiric administration of vancomycin or other agents
189] unless patients exhibit physical ﬁndings of SSTI or cathe-                       with gram-positive activity (linezolid, daptomycin, or cef-
ter-associated infection or are hemodynamically unstable [204].                       taroline) should be added if not already being administered
   Antibiotic selection should follow the clinical care guidelines                    (Table 7) (strong, high).
developed by IDSA and the NCCN [187, 189]. Excellent results                          (b) Candida species SSTIs should be treated with an echi-
have been reported for gram-negative infections using broad-                          nocandin or, if Candida parapsilosis has been isolated, lipid
spectrum monotherapy with carbapenems, cephalosporins that                            formulation amphotericin B (strong, high) with ﬂuconazole
possess antipseudomonal activity, or piperacillin/tazobactam.                         as an acceptable alternative (strong, moderate). Treatment
   For patients in whom vancomycin may not be an option,                              should be for 2 weeks after clearance of bloodstream infection
daptomycin, ceftaroline, or linezolid should be added to the                          or resolution of skin lesions (strong, moderate).

Table 6. Standard Doses of Antifungal Agents

Antifungal Agent                      Oral Dose                               IV Dose                                            Comments
Fluconazole                  100–400 mg every 24 h             800 mg loading dose, then 400 mg           Candida krusei and Candida glabrata are
                                                                 daily                                      resistant
Voriconazolea                400 mg bid × 2 doses,             6 mg/kg IV every 12 h for 2 doses,         Accumulation of cyclodextrin vehicle with
                               then 200 mg every 12 h            followed by 4 mg/kg IV every 12 h          IV formulation with renal insufficiency
Posaconazole                 400 mg bid with meals             N/A                                        Covers Mucorales
Lipid complex                N/A                               5 mg/kg/d                                  Not active against fusaria
  amphotericin B
Liposomal                    N/A                               3–5 mg/kg/d                                Not active against fusaria
  amphotericin B
Abbreviations: bid, twice daily; IV, intravenous; N/A, not applicable.
a
    The use of patient-specific pharmacokinetics is recommended to improve clinical outcome [247].




                                                                                        IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e41
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 120 of 186
Table 7. Standard Doses of Antimicrobial Agents Active Against Multidrug-Resistant Organisms

Antimicrobial                     IV Dose                                                              Comments
Vancomycin        30–60 mg/kg/d in 2–4 divided doses        Target serum trough concentrations of 15–20 µg/mL in severe infections
Daptomycin        4–6 mg/kg/d                               Covers VRE, strains nonsusceptible to vancomycin may be cross-resistant to daptomycin
Linezolid         600 mg every 12 h                         100% oral bioavailability; so oral dose same as IV dose. Covers VRE and MRSA
Colistin          5 mg/kg load, then 2.5 mg/kg              Nephrotoxic; does not cover gram-positives or anaerobes, Proteus, Serratia, Burkholderia
                    every 12 h

Abbreviations: IV, intravenous; MRSA, methicillin-resistant Staphylococcus aureus; VRE, vancomycin-resistant enterococci.




                                                                                                                                                        Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
   (c) Aspergillus SSTIs should be treated with voriconazole                      against MRSA (eg, vancomycin, linezolid, daptomycin, or cef-
   (strong, high), or, alternatively, lipid formulations of ampho-                taroline) [209]. Multiple antibiotic-resistant gram-negative
   tericin B, posaconazole, or echinocandin for 6–12 weeks                        bacilli are more commonly being recovered from cultures of
   (strong, low). Mucor/Rhizopus infections should be treated                     blood and soft tissues, and antibiotic modiﬁcation is necessary
   with lipid formulation amphotericin B (strong, moderate) or                    when their presence is suspected or documented (Table 7)
   posaconazole (strong, low) (Table 6). The addition of an echi-                 [204]. Treatment of yeast and mold infections should follow
   nocandin could be considered based on synergy in murine                        IDSA and NCCN guideline recommendations [187, 189].
   models of mucormycosis and observational clinical data                            Although skin and soft tissues are less frequent sites of infec-
   (weak, low).                                                                   tion in patients with persisting or recurrent fever and neutropenia
   (d) Fusarium species infections should be treated with                         (<10%), they often represent a site of infection dissemina-
   high-dose IV voriconazole or posaconazole (strong, low).                       tion. Among the responsible pathogens, 10%–15% are caused
   (e) Begin treatment for antibiotic-resistant bacterial organ-                  by antibiotic-resistant gram-negative bacilli; 30%–40% by anti-
   isms, in patients currently on antibiotics (strong, moderate).                 biotic-resistant gram-positive organisms (coagulase-negative
   (f ) Intravenous acyclovir should be added to the patient’s                    staphylococci, MRSA, and vancomycin-resistant enterococci),
   antimicrobial regimen for suspected or conﬁrmed cutaneous                      but most (>50%) are caused by yeast or molds [198, 210,
   or disseminated HSV or VZV infections (strong, moderate).                      211]. In 2012, infections caused by yeast and molds were the
 70. Blood cultures should be obtained, and skin lesions in this                  major cause of associated morbidity and mortality in patients
population of patients should be aggressively evaluated by culture                with prolonged and profound neutropenia [198, 210]. Diagnosis
aspiration, biopsy, or surgical excision as they may be caused by                 of fungal infections remains difﬁcult, and beneﬁts from fungal
resistant microbes, yeast, or molds (strong, moderate).                           antigen or DNA detection remain inconsistent [212, 213]. How-
 71. The sensitivity of a single serum fungal antigen test (1,3-                  ever, recovery of fungi from aspiration or biopsy of skin or deep
β-D-glucan or galactomannan tests) is low particularly in                         soft tissues warrants aggressive systemic antifungal therapy.
patients receiving antifungal agents, and beneﬁts from laborato-                  Surgical treatment should be also considered in patients with
ry tests for fungal antigen or DNA detection remain inconsis-                     skin and soft tissue changes caused by angioinvasive molds
tent (strong, moderate).                                                          (eg, Mucor, Rhizopus, and Aspergillus).
 72. PCR in peripheral blood for HSV and VZV might be                                The incidence of invasive candidiasis prior to the routine use
helpful in establishing a diagnosis of disseminated infection in                  of azole antifungal prophylaxis was 12% in patients with pro-
patients with unexplained skin lesions (weak, moderate).                          found and prolonged neutropenia [214]. Candida albicans
                                                                                  is the most frequently isolated species; however, ﬂuconazole-
Evidence Summary                                                                  resistant yeast (ie, Candida krusei and Candida glabrata) are
In patients with persistent unexplained fever of their ﬁrst epi-                  increasingly common due to the widespread use of azole prophy-
sode (after 4–7 days) or recurrent fever, yeast and molds are                     laxis [214]. Superﬁcial cutaneous candidiasis presents as intertri-
the major cause of infection-related morbidity and mortality                      go, vaginitis, balanitis, perleche, and paronychia [215] and rarely
(Table 7) [187, 189, 203]. These later infections are most com-                   causes dissemination. However, up to 13% of patients with inva-
mon among high-risk patients with prolonged and profound                          sive disseminated candidiasis develop single or multiple nodular
neutropenia and they should be considered in any patient                          skin lesions [216, 217]. These lesions can appear as discrete pink
with neutropenia and skin and soft tissue lesions suggestive of                   to red papules (0.5–1.0 cm) and are usually found on the trunk
infection. In addition, MRSA should also be considered if                         and extremities [215, 217]. Candida skin lesions are usually non-
patients are not receiving antimicrobial agents with activity                     tender, but may develop central pallor, or become hemorrhagic if


e42   •   CID 2014:59 (15 July)   •   Stevens et al
            Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 121 of 186
the patient is thrombocytopenic. Painful myositis can develop as         lymphocytic leukemia, recipients of organ transplants, or re-
a consequence of hematogenous infection and is most common               ceiving immunosuppressive drugs such as anti–tumor necrosis
with Candida tropicalis [218, 219]. Muscle and soft tissue abscess       factor (TNF) or certain monoclonal antibodies) (weak, low).
formation is uncommon, but when identiﬁed it has usually oc-               74. Consider biopsy and surgical debridement early in the
curred following marrow recovery.                                        management of these patients (weak, low).
   Trichosporon beigelii is an uncommon but frequently fatal dis-          75. Empiric antibiotics, antifungals, and/or antivirals should
seminated fungal infection that often involves the skin [220].           be considered in life-threatening situations (weak, moderate).
Dermatologic manifestations vary from multiple erythematous              The use of speciﬁc agents should be decided with the input of
macules to maculopapular lesions. Biopsy often reveals a mixture         the primary team, dermatology, infectious disease, and other




                                                                                                                                                       Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
of true hyphae, pseudohyphae, budding yeast, and arthroconidia           consulting teams (strong, moderate).
that may be easily mistaken for Candida species
                                                                         Evidence Summary
   Cutaneous mold infections are unusual, but there could be
                                                                         Patients with lymphoma or acute or chronic lymphocytic leuke-
local infections at sites of IV catheter insertion or at nail bed
                                                                         mia, recipients of hematopoietic stem cell transplant (HSCT) or
and cuticle junctions on ﬁngers and toes, or secondary to hema-
                                                                         solid organ transplant (SOT), patients receiving corticosteroids
togenous dissemination [221]. Aspergillus, Rhizopus, and Mucor
                                                                         and other immunosuppressive drugs (eg, monoclonal antibodies,
species cause painful erythematous skin nodules that become ne-
                                                                         anti-TNF drugs), and patients with primary cellular immunode-
crotic and can resemble ecthyma gangrenosum because of their
                                                                         ﬁciencies are predisposed to infection. These patients are at in-
tendency for angioinvasion [222]. Aspergillus species infections
                                                                         creased risk for infection caused by a select group of bacteria,
occur in 10%–14% of patients with profound and prolonged neu-
                                                                         fungi, viruses, protozoa, and helminths, and some of these path-
tropenia, and mortality remains high [223]. Aspergillus fumigatus
                                                                         ogens have the capacity to cause SSTIs. Infection should always be
is the most frequently isolated species (50%), followed by Asper-
                                                                         high in the differential of a skin lesion or skin lesions in patients
gillus ﬂavus, Aspergillus niger, and Aspergillus terreus. Isolation of
                                                                         with cellular immunodeﬁciency. These patients may not have sys-
Aspergillus from blood cultures is rare, but dissemination is com-
                                                                         temic manifestations of infection, and the initial dermatological
monly detected at autopsy [224]. Local Mucor infections have oc-
                                                                         presentation may be atypical or misleading. Thus clinicians
curred as a consequence of contaminated bandages or other skin
                                                                         should have a very low threshold to obtain a skin biopsy (Table 6).
trauma, but patients with pulmonary Mucor infection may also
develop secondary cutaneous involvement from presumed hema-
togenous dissemination [225, 226].                                       Nontuberculous Mycobacteria
   Fusarium species are frequently identiﬁed as the infecting            Although most infections occur after primary inoculation at
pathogen among patients with prolonged and profound neutro-              sites of skin disruption or trauma, hematogenous dissemination
penia [227]. Patients commonly present with myalgias and per-            does occur. The most common manifestations of nontuberculous
sistent fever despite antimicrobial therapy. Skin lesions are very       mycobacteria (NTM) infection in SOT recipients include cutane-
common (60%–80% of infections), and often begin as multiple              ous and pleuropulmonary disease, and, in HSCT recipients, cath-
erythematous macules with central pallor that quickly evolve to          eter-related infection and bacteremia [228]. Disseminated infection
papules and necrotic nodules. The lesions frequently may have a          with Mycobacterium avium complex occurs preferentially among
ring of erythema surrounding an area of central necrosis. Le-            patients with HIV disease, whereas bloodstream and cutaneous in-
sions localize preferentially to the extremities, especially the         fections with Mycobacterium fortuitum, Mycobacterium chelonae,
feet, but may also be found on the face and trunk. Blood cul-            Mycobacterium abscessus, Mycobacterium ulcerans, Mycobacte-
tures are frequently positive (40%–50%) when cutaneous le-               rium kansasii, Mycobacterium haemophilum, Mycobacterium
sions appear. Mortality from this infection remains high,                marinum, or Mycobacterium mucogenicum are more frequent
although new azole antifungal agents appear promising [227].             among non-HIV-immunocompromised hosts [228]. Dermato-
                                                                         logic manifestations include a poorly resolving cellulitis, painless
RECOMMENDATIONS FOR PATIENTS WITH                                        1- to 2-cm nodules, necrotic ulcers, and subcutaneous abscesses.
CELLULAR IMMUNODEFICIENCY                                                   Treatment of NTM infections of the skin and soft tissues re-
                                                                         quires prolonged combination therapy (duration, 6–12 weeks)
XXV. What Is the Appropriate Approach to Assess SSTIs in                 that should consist of a macrolide antibiotic (eg, clarithromy-
Patients With Cellular Immunodeﬁciency?                                  cin) and a second agent to which the isolate is susceptible. Sur-
Recommendations                                                          gical debridement is crucial for cultures and sensitivities and in
 73. Consider immediate consultation with a dermatologist                addition is necessary to remove devitalized tissue and to pro-
familiar with cutaneous manifestations of infection in patients          mote skin and soft tissue healing. Deﬁnitive guidelines for treat-
with cellular immune defects (eg, those with lymphoma,                   ment of these entities have been published [229].


                                                                            IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e43
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 122 of 186
Nocardia                                                              documented cryptococcal meningitis by several weeks. Cutane-
Cutaneous Nocardia infections usually represent metastatic foci       ous cryptococcal infections may appear as papules (often simi-
of infection that have originated from a primary pulmonary            lar to molluscum contagiosum lesions), nodules, pustules,
source [230]. Nocardia farcinica, Nocardia brasiliensis, and          chronic draining necrotic ulcers, or, more subtly, as cellulitis
other Nocardia species have been associated with cutaneous dis-       [235]. Cryptococcal cellulitis has occurred in recipients of
ease. The dermatologic manifestations are usually limited to          blood, bone marrow, or SOT, although the incidence has dra-
subcutaneous nodules or abscesses and panniculitis. Soft tissue       matically decreased with the prophylactic use of the newer
abscesses are frequently painless and are described as being cold     azole agents, particularly ﬂuconazole. Fluconazole is often
to the touch. The incidence of local and disseminated Nocardia        used as initial treatment, for patients with mild infections, or




                                                                                                                                            Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
infections has decreased with the routine use of SMX-TMP              to complete treatment after the patient has shown clinical and
prophylaxis for patients who experience prolonged periods of          microbiologic improvement with amphotericin B and 5-ﬂucy-
cellular immune deﬁciency. SMX-TMP remains the treatment              tosine induction therapy [236]. Surgical debridement and/or
of choice, but other sulfa antibiotics (eg, sulfadiazine and sulfa-   drainage are not helpful in the management of skin or soft tis-
soxazole), amikacin, imipenem, meropenem, third-generation            sue cryptococcal infections.
cephalosporins (ceftriaxone and cefotaxime), minocycline, ex-            Cutaneous manifestations of acute progressive disseminated
tended-spectrum ﬂuoroquinolones (eg, moxiﬂoxacin), linezol-           histoplasmosis are rare and usually occur in patients with severe
id, and dapsone are effective in vitro and in animal models           cellular immune deﬁciency [237, 238]. Skin lesions appear as
(Table 6). Combination therapy with other agents should be            nonspeciﬁc maculopapular eruptions that become hemorrhag-
considered in patients with severe infections or profound and         ic, but oral or cutaneous ulcers are sometimes present, particu-
lasting immunodeﬁciency. Prolonged therapy is important,              larly in the subacute, disseminated form of the disease.
and the duration of treatment (6–24 months) should take               Histopathologic analysis of these skin lesions reveals necrosis
into account the presence of disseminated disease and the ex-         surrounding the superﬁcial dermal vessels, and with special
tent of the patient’s underlying immunosuppression. Surgical          stains, both intracellular and extracellular yeast may be seen.
debridement is recommended for necrotic nodules or large sub-         Prompt administration of amphotericin B therapy is the recom-
cutaneous abscesses.                                                  mended treatment for patients with cellular immune deﬁciency
                                                                      and acute, life-threatening, progressive disseminated histoplas-
Fungi                                                                 mosis. Patients often show a rapid clinical improvement within
Cutaneous mold infections have been increasingly reported in          1–2 weeks, and itraconazole can then replace amphotericin B to
immunocompromised patients with primarily cellular immu-              complete at least 6–12 months of treatment [237]. Patients with
nodeﬁciency. Skin lesions can occur as a manifestation of a dis-      illnesses that result in profound and prolonged immune sup-
seminated disease, a primary cutaneous inoculation, or in the         pression should receive long-term suppressive therapy with itra-
skin site of a previous IV line [221, 230]. The most common           conazole after the initial treatment course is complete.
molds causing cutaneous manifestations in these patients in-
clude Aspergillus, Mucormycosis, Scedosporium, and Fusarium           Viruses
species [231–234]. Skin lesions can present as papules, nodules,      VZV is one of the 2 most frequent herpesviruses to cause cuta-
or ulcers, or with the dermatological appearance of ecthyma           neous infection in immunosuppressed patients [239]. Patients
gangrenosum. Skin biopsy should be performed for diagnostic           without a preceding history of VZV exposure are at signiﬁcant
purposes and resection of the entire lesion or “debulking” pro-       risk of developing severe chickenpox if exposed, but herpes zos-
cedures should be considered in cases where there is either a         ter (also known as shingles) with or without dissemination is a
single lesion or localized disease is present. In instances of As-    more frequent clinical concern. Between 65% and 70% of adult
pergillus species, Scedosporium apiospermum, and Fusarium             patients are seropositive for VZV, and this identiﬁes those pa-
species infections, voriconazole is the best therapeutic option.      tients at risk for future reactivation infection. Herpes zoster oc-
Amphotericin B is an excellent alternative. Posaconazole is           curs most frequently during the ﬁrst year following
also a reasonable alternative in combination with amphotericin        chemotherapy treatment, or following receipt of an HSCT or
B or as a transition to oral therapy (Table 7).                       a SOT. Depending on the intensity of treatment or type of trans-
   Cryptococcal infections originate in the lungs, often with         plant, 25%–45% of such patients develop dermatomal zoster,
early hematogenous dissemination to the meninges and skin             with a 10%–20% risk of developing dissemination without
or soft tissues, but primary cutaneous cryptococcosis also oc-        prompt and effective antiviral therapy. A few patients present
curs [235]. Single or multiple painless skin lesions involving        initially with disseminated cutaneous infection that may
the face and scalp develop in 5%–10% of clinically infected pa-       mimic atypical varicella, but some patients may present with
tients, and in some patients, these lesions may precede               nonspeciﬁc lesions that do not initially have the vesicular


e44   •   CID 2014:59 (15 July)   •   Stevens et al
           Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 123 of 186
appearance of varicella. Herpes zoster typically causes a unilat-     Suppression of HSV reactivation or continued treatment until
eral, vesicular eruption with dermatomal pain that often pre-         the ulcerated skin or mucosal lesions have totally healed may
cedes the skin ﬁndings by 24–72 hours (and sometimes                  decrease the incidence of infections caused by acyclovir-resis-
longer). Early lesions are erythematous macules that rapidly          tant HSV strains.
evolve to papules and then to vesicles. The vesicles frequently          The treatment of acyclovir-resistant HSV isolates requires a
coalesce, form bullae, and scab before healing. Lesions in other-     prolonged course of intravenous foscarnet, but continuous infu-
wise healthy hosts continue to erupt for at least 4–6 days, with      sion of high-doses of acyclovir has been reported to be success-
the entire disease duration being approximately 2 weeks. How-         ful in HSCT patients [242]. Surgery should be avoided in
ever, among immunocompromised hosts, skin lesions may con-            patients with HSV infections, unless a documented bacterial




                                                                                                                                                    Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
tinue to develop over a longer period (7–14 days) and generally       or fungal abscess is identiﬁed.
heal more slowly unless effective antiviral therapy is adminis-
tered. Without adequate treatment, some immunocompro-
                                                                      Parasites
mised patients develop chronic ulcerations with persistent
                                                                      The skin and soft tissue structures of immunosuppressed pa-
viral replication that is complicated by secondary bacterial
                                                                      tients can also rarely be affected by parasites, including but
and fungal superinfections.
                                                                      not limited to Strongyloides stercoralis [242], free-living ameba
   High-dose IV acyclovir remains the treatment of choice for
                                                                      (Acanthamoeba species and Balamuthia species) [243], Trypa-
VZV infections in compromised hosts. Oral acyclovir, famciclo-
                                                                      nosoma cruzi (Chagas disease) [244], and Sarcoptes scabiei
vir, and valacyclovir are beneﬁcial for VZV infections in other-
                                                                      (Norwegian scabies) [245]. A high index of suspicion, a careful
wise healthy hosts, but oral therapy should be reserved for mild
                                                                      medical history, and early skin biopsy are important for success-
cases of VZV disease in patients with transient immune sup-
                                                                      ful diagnosis and successful treatment.
pression or as treatment to complete therapy once the patient
has shown a clinical response to IV acyclovir. Recipients of al-
logeneic blood and bone marrow transplants routinely take acy-        FUTURE DIRECTIONS
clovir (800 mg bid) or valacyclovir (500 mg bid) during the ﬁrst
year following transplant for the prevention of VZV and HSV           Highly speciﬁc treatment directed against an identiﬁed patho-
reactivation [240]. Should skin lesions suspicious of VZV or          gen is the ultimate goal of clinical practitioners. In terms of di-
HSV develop in patients already taking such antivirals, antiviral     agnosis, we currently face major problems in the rapid
resistance should be investigated and taken into account in the       identiﬁcation of the pathogen and thus we must still rely on
selection of the empiric regimen.                                     clinical skills and experience. The ﬁrst decision pathway in-
   HSV infections in compromised hosts are almost exclusively         volves determining if the SSTI is caused by an endogenous or
due to viral reactivation. Orofacial and genital sites are the most   exogenous pathogen. Endogenous pathogens can be largely re-
common cutaneous locations, but autoinoculation can occur in          stricted to S. aureus or streptococcal species such as groups A, B,
almost any area. Infections of the ﬁngernail bed and cuticle          C, or G, and together these account for the vast majority of
(herpetic whitlow) occur because of inoculation of HSV at epi-        SSTIs. Previously, the empiric treatment of SSTIs of endoge-
dermal sites.                                                         nous origin was relatively easy because semisynthetic penicillin,
   Skin lesions are often preceded by localized pain or a tingling    cephalosporins, erythromycin, and clindamycin were effective
sensation. Early skin lesions are usually focal, erythematous,        treatment of both S. aureus and streptococcal species. Recently,
and maculopapular lesions that evolve to form thin-walled ves-        resistance of S. aureus to methicillin, erythromycin, clindamy-
icles and then pustulate before becoming small ulcers. Lesions        cin, tetracycline, and SMX-TMP has dramatically increased and
frequently coalesce, and chronic, poorly healing ulcers are char-     resistance of streptococci to erythromycin and clindamycin has
acteristic of HSV infections among immunocompromised                  been reported as well. Therefore, in the future it will be more
hosts. Ulcerative lesions rarely include a vesicular component        important than ever to base treatment on cultures and sensitiv-
and thus make the clinical diagnosis of a chronic HSV infection       ities. In nonpurulent cellulitis, the clinical isolation rate of a
difﬁcult. Blood-borne HSV dissemination, manifested by mul-           pathogen is <20%. This leaves the modern clinician with an un-
tiple vesicles over a widespread area of the trunk or extremities,    conﬁrmed diagnosis 80% of the time.
is uncommon, but when seen among compromised hosts, it is                Therefore, this panel supports continued research into the
usually secondary to an HSV-2 infection. Acyclovir is the treat-      rapid diagnosis of causes of cellulitis speciﬁcally, but SSTIs in
ment of choice for HSV infections, although famciclovir and va-       general. This is of particular importance as the FDA has re-
lacyclovir are also highly effective. The development of              quired inclusion of patients with cellulitis into clinical trials.
acyclovir-resistant HSV isolates is well described and occurs         This poses a dilemma for the pharmaceutical industry and in-
more frequently among immunocompromised patients [241].               vestigators as identiﬁcation of a speciﬁc pathogen, as part of the


                                                                         IDSA Practice Guidelines for SSTIs   •   CID 2014:59 (15 July)   •   e45
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 124 of 186
inclusion criteria, is necessary for enrollment in the clinical                      for honoraria from Bayer, Merck, Wyeth-Ayerst, AstraZeneca, Pﬁzer,
                                                                                     Ortho-McNeil, Cubist, Vicuron, InterMune, Peninsula, Johnson & Johnson,
trial.
                                                                                     Cepheid, Replidyne, Kimberley-Clark, Targanta, Schering-Plough, Enturia,
   The priorities for further research are as follows:                               Optimer Pharmaceuticals, Cadence, Implicit, Cardinal, Durata, 3M, Applied
                                                                                     Medical, and BD-GeneOhm; and has received a clinical trial grant from
  1. Rapid and speciﬁc diagnostic assays are needed for iden-
                                                                                     Tetraphase. E. J. C. G. has served as a consultant to Schering-Plough, Vir-
tiﬁcation of microbes that cause cellulitis.                                         aPharm, Replidyne, Occulus Innovative Sciences, Theravance, Cerexa,
  2. Inexpensive agents are needed that are effective against                        Merck, and Optimer Pharmaceuticals; has received honoraria from
                                                                                     Merck, Johnson & Johnson; and has received research grants from Repli-
groups A, B, C, and G streptococci as well as staphylococci in-
                                                                                     dyne, Occulus Innovative Sciences, Cubist, Theravance, Pﬁzer, Cerexa,
cluding MRSA.                                                                        Johnson & Johnson, Merck, and Optimer Pharmaceuticals. S. L. G. has re-




                                                                                                                                                                        Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
  3. Investigations are needed to determine the pathogenesis of                      ceived stocks/bonds from Optimer Pharmaceuticals, Cubist Pharmaceuti-
soft tissue infections caused by streptococci. This should in-                       cals, and Cempra Pharmaceuticals has received honoraria from IDSA
                                                                                     (Editor, Clinical Infectious Diseases); has served as a consultant to Cempra
clude the respective roles of toxins and host response molecules                     Pharmaceuticals; and has received grants from the National Institutes of
in the genesis of redness, swelling, pain, and edema.                                Health. S. L. K. has served as a consultant to Novartis, Pﬁzer, and Wyeth;
  4. Clinical trials should be performed that include patients                       has been a site PI for Cubist, Cerexa, and Optimer; and has received hono-
                                                                                     raria from UpToDate and Merck. All other authors report no potential
with severe soft tissue infections (eg, necrotizing fasciitis and
                                                                                     conﬂicts.
gas gangrene) and immunocompromised patients. The lack of                               All authors have submitted the ICMJE Form for Disclosure of Potential
evidence-based approaches results in clinical decisions being                        Conﬂicts of Interest. Conﬂicts that the editors consider relevant to the con-
                                                                                     tent of the manuscript have been disclosed.
made based on physicians’ best opinion, or extrapolation
from other patient populations.
  5. Investigations should determine host and pathogen fac-                          References
tors that result in recurrent cellulitis.
                                                                                       1. Guyatt GH, Oxman AD, Kunz R, et al. Going from evidence to recom-
  6. Larger clinical trials should determine if anti-inﬂammato-
                                                                                          mendations. BMJ 2008; 336:1049–51.
ry agents are useful or detrimental in the treatment of cellulitis                     2. Guyatt GH, Oxman AD, Vist GE, et al. GRADE: an emerging consen-
and erysipelas.                                                                           sus on rating quality of evidence and strength of recommendations.
  7. Deﬁnitive treatment of SSTIs caused by staphylococci and                             BMJ 2008; 336:924–6.
                                                                                       3. Guyatt GH, Oxman AD, Kunz R, Vist GE, Falck-Ytter Y, Schunemann
streptococci in terms of preferred agents, doses, and duration of                         HJ. What is “quality of evidence” and why is it important to clinicians?
therapy is needed to improve outcomes and potentially reduce                              BMJ 2008; 336:995–8.
antibiotic exposure.                                                                   4. Jaeschke R, Guyatt GH, Dellinger P, et al. Use of GRADE grid to reach
                                                                                          decisions on clinical practice guidelines when consensus is elusive.
                                                                                          BMJ 2008; 337:a744.
Notes                                                                                  5. Edelsberg J, Taneja C, Zervos M, et al. Trends in US hospital admis-
                                                                                          sions for skin and soft tissue infections. Emerg Infect Dis 2009;
   Acknowledgments. The expert panel expresses its gratitude to the exter-                15:1516–8.
nal reviewers, Drs. Thomas File, Thomas M. Hooton, and George A. Pankey.               6. Pallin DJ, Egan DJ, Pelletier AJ, Espinola JA, Hooper DC, Camargo
The panel thanks the IDSA for supporting the development of this guideline                CA Jr. Increased US emergency department visits for skin and soft tis-
and speciﬁcally, Vita Washington for her continued support throughout the                 sue infections, and changes in antibiotic choices, during the emer-
guideline development process. We thank Irene Collie and Dr Amy                           gence of community-associated methicillin-resistant Staphylococcus
E. Bryant for technical assistance in developing the algorithm in Figure 1.               aureus. Ann Emerg Med 2008; 51:291–8.
   Financial support. Support for these guidelines was provided by the In-             7. Pallin DJ, Espinola JA, Leung DY, Hooper DC, Camargo CA Jr. Epi-
fectious Diseases Society of America.                                                     demiology of dermatitis and skin infections in United States physi-
   Potential conﬂicts of interest. The following list is a reﬂection of what              cians’ ofﬁces, 1993–2005. Clin Infect Dis 2009; 49:901–7.
has been reported to IDSA. To provide thorough transparency, IDSA re-                  8. Field MJ, Lohr KN; Institute of Medicine. Committee to Advise the
quires full disclosure of all relationships, regardless of relevancy to the guide-        Public Health Service on Clinical Practice Guidelines, United States.
line topic. Evaluation of such relationships as potential conﬂicts of interest is         Department of Health and Human Services. Clinical practice guide-
determined by a review process that includes assessment by the SPGC chair,                lines: directions for a new program. Washington, DC: National Acad-
the SPGC liaison to the development panel and the board of directors liai-                emy Press, 1990.
son to the SPGC, and, if necessary, the Conﬂict of Interest (COI) Task Force           9. Guyatt GH, Oxman AD, Kunz R, et al. Incorporating considerations of
of the Board. This assessment of disclosed relationships for possible COI                 resources use into grading recommendations. BMJ 2008; 336:1170–3.
will be based on the relative weight of the ﬁnancial relationship (ie, mone-          10. Schunemann HJ, Oxman AD, Brozek J, et al. Grading quality of evi-
tary amount) and the relevance of the relationship (ie, the degree to which               dence and strength of recommendations for diagnostic tests and strat-
an association might reasonably be interpreted by an independent observer                 egies. BMJ 2008; 336:1106–10.
as related to the topic or recommendation of consideration). The reader of            11. Chow AW, Benninger MS, Brook I, et al. IDSA clinical practice guide-
these guidelines should be mindful of this when the list of disclosures is re-            line for acute bacterial rhinosinusitis in children and adults. Clin Infect
viewed. D. L. S. has no current conﬂicts of interest and currently receives               Dis 2012; 54:e72–e112.
research support from the Department of Veterans Affairs and the National             12. Hirschmann JV. Impetigo: etiology and therapy. Curr Clin Top Infect
Institutes of Health. A. L. B. has received honoraria from UpToDate. H. F. C.             Dis 2002; 22:42–51.
has served as a consultant to Pﬁzer, AstraZeneca, Theravance, and Trius,              13. Durupt F, Mayor L, Bes M, et al. Prevalence of Staphylococcus aureus
and has received stocks/bonds from Merck and Trius. E. P. D. has served                   toxins and nasal carriage in furuncles and impetigo. Br J Dermatol
as a consultant; has received grants for clinical research and/or lectured                2007; 157:1161–7.



e46   •   CID 2014:59 (15 July)    •   Stevens et al
            Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 125 of 186
14. Koning S, van der Wouden JC, Chosidow O, et al. Efﬁcacy and safety                 susceptible Staphylococcus aureus in a German village by stringent de-
    of retapamulin ointment as treatment of impetigo: randomized dou-                  colonization, 2002–2005. Clin Infect Dis 2007; 44:e88–95.
    ble-blind multicentre placebo-controlled trial. Br J Dermatol 2008;          34.   Fritz SA, Hogan PG, Hayek G, et al. Household versus individual
    158:1077–82.                                                                       approaches to eradication of community-associated Staphylococcus
15. Wasserzug O, Valinsky L, Klement E, et al. A cluster of ecthyma out-               aureus in children: a randomized trial. Clin Infect Dis 2012;
    breaks caused by a single clone of invasive and highly infective Strep-            54:743–51.
    tococcus pyogenes. Clin Infect Dis 2009; 48:1213–9.                          35.   Hirschmann JV, Raugi GJ. Lower limb cellulitis and its mimics: part
16. Moran GJ, Krishnadasan A, Gorwitz RJ, et al. Methicillin-resistant S.              I. Lower limb cellulitis. J Am Acad Dermatol 2012; 67:163 e1–12;
    aureus infections among patients in the emergency department. N                    quiz 75–6.
    Engl J Med 2006; 355:666–74.                                                 36.   Dupuy A, Benchikhi H, Roujeau JC, et al. Risk factors for erysipelas of
17. Duong M, Markwell S, Peter J, Barenkamp S. Randomized, controlled                  the leg (cellulitis): case-control study. BMJ 1999; 318:1591–4.




                                                                                                                                                                      Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
    trial of antibiotics in the management of community-acquired skin ab-        37.   Bjornsdottir S, Gottfredsson M, Thorisdottir AS, et al. Risk factors for
    scesses in the pediatric patient. Ann Emerg Med 2010; 55:401–7.                    acute cellulitis of the lower limb: a prospective case-control study. Clin
18. Rajendran PM, Young D, Maurer T, et al. Randomized, double-blind,                  Infect Dis 2005; 41:1416–22.
    placebo-controlled trial of cephalexin for treatment of uncomplicated        38.   Perl B, Gottehrer NP, Raveh D, Schlesinger Y, Rudensky B, Yinnon
    skin abscesses in a population at risk for community-acquired methi-               AM. Cost-effectiveness of blood cultures for adult patients with cellu-
    cillin-resistant Staphylococcus aureus infection. Antimicrob Agents                litis. Clin Infect Dis 1999; 29:1483–8.
    Chemother 2007; 51:4044–8.                                                   39.   Hook EW 3rd, Hooton TM, Horton CA, Coyle MB, Ramsey PG, Turck
19. Diven DG, Dozier SE, Meyer DJ, Smith EB. Bacteriology of inﬂamed                   M. Microbiologic evaluation of cutaneous cellulitis in adults. Arch
    and uninﬂamed epidermal inclusion cysts. Arch Dermatol 1998;                       Intern Med 1986; 146:295–7.
    134:49–51.                                                                   40.   Sachs MK. The optimum use of needle aspiration in the bacteriologic
20. Gaspari RJ, Resop D, Mendoza M, Kang T, Blehar D. A randomized                     diagnosis of cellulitis in adults. Arch Intern Med 1990; 150:1907–12.
    controlled trial of incision and drainage versus ultrasonographically        41.   Leppard BJ, Seal DV, Colman G, Hallas G. The value of bacteriology
    guided needle aspiration for skin abscesses and the effect of methicil-            and serology in the diagnosis of cellulitis and erysipelas. Br J Dermatol
    lin-resistant Staphylococcus aureus. Ann Emerg Med 2011; 57:483–91.                1985; 112:559–67.
    e1.                                                                          42.   Kielhofner MA, Brown B, Dall L. Inﬂuence of underlying disease pro-
21. Macﬁe J, Harvey J. The treatment of acute superﬁcial abscesses: a pro-             cess on the utility of cellulitis needle aspirates. Arch Intern Med 1988;
    spective clinical trial. Br J Surg 1977; 64:264–6.                                 148:2451–2.
22. Llera JL, Levy RC. Treatment of cutaneous abscess: a double-blind            43.   Sigurdsson AF, Gudmundsson S. The etiology of bacterial cellulitis as
    clinical study. Ann Emerg Med 1985; 14:15–9.                                       determined by ﬁne-needle aspiration. Scand J Infect Dis 1989;
23. O’Malley GF, Dominici P, Giraldo P, et al. Routine packing of simple               21:537–42.
    cutaneous abscesses is painful and probably unnecessary. Acad Emerg          44.   Newell PM, Norden CW. Value of needle aspiration in bacterio-
    Med 2009; 16:470–3.                                                                logic diagnosis of cellulitis in adults. J Clin Microbiol 1988;
24. Rutherford WH, Hart D, Calderwood JW, Merrett JD. Antibiotics in                   26:401–4.
    surgical treatment of septic lesions. Lancet 1970; 1:1077–80.                45.   Lebre C, Girard-Pipau F, Roujeau JC, Revuz J, Saiag P, Chosidow O.
25. Schmitz GR, Bruner D, Pitotti R, et al. Randomized controlled trial of             Value of ﬁne-needle aspiration in infectious cellulitis. Arch Dermatol
    trimethoprim-sulfamethoxazole for uncomplicated skin abscesses in                  1996; 132:842–3.
    patients at risk for community-associated methicillin-resistant Staph-       46.   Lutomski DM, Trott AT, Runyon JM, Miyagawa CI, Staneck JL, Rivera
    ylococcus aureus infection. Ann Emerg Med 2010; 56:283–7.                          JO. Microbiology of adult cellulitis. J Fam Pract 1988; 26:45–8.
26. Alikhan A, Lynch PJ, Eisen DB. Hidradenitis suppurativa: a compre-           47.   Duvanel T, Auckenthaler R, Rohner P, Harms M, Saurat JH. Quanti-
    hensive review. J Am Acad Dermatol 2009; 60:539–61; quiz 62–3.                     tative cultures of biopsy specimens from cutaneous cellulitis. Arch In-
27. Humphries AE, Duncan JE. Evaluation and management of pilonidal                    tern Med 1989; 149:293–6.
    disease. Surg Clin North Am 2010; 90:113–24, table of contents.              48.   Chartier C, Grosshans E. Erysipelas. Int J Dermatol 1990; 29:459–67.
28. Klempner MS, Styrt B. Prevention of recurrent staphylococcal skin            49.   Eriksson B, Jorup-Ronstrom C, Karkkonen K, Sjoblom AC, Holm SE.
    infections with low-dose oral clindamycin therapy. JAMA 1988;                      Erysipelas: clinical and bacteriologic spectrum and serological aspects.
    260:2682–5.                                                                        Clin Infect Dis 1996; 23:1091–8.
29. Raz R, Miron D, Colodner R, Staler Z, Samara Z, Keness Y. A 1-year           50.   Jeng A, Beheshti M, Li J, Nathan R. The role of beta-hemolytic strep-
    trial of nasal mupirocin in the prevention of recurrent staphylococcal             tococci in causing diffuse, nonculturable cellulitis: a prospective inves-
    nasal colonization and skin infection. Arch Intern Med 1996;                       tigation. Medicine (Baltimore) 2010; 89:217–26.
    156:1109–12.                                                                 51.   Bernard P, Toty L, Mounier M, Denis F, Bonnetblanc JM. Early detec-
30. Rahimian J, Khan R, LaScalea KA. Does nasal colonization or mupir-                 tion of streptococcal group antigens in skin samples by latex particle
    ocin treatment affect recurrence of methicillin-resistant Staphylococcus           agglutination. Arch Dermatol 1987; 123:468–70.
    aureus skin and skin structure infections? Infect Control Hosp Epide-        52.   Bernard P, Bedane C, Mounier M, Denis F, Catanzano G, Bonnetblanc
    miol 2007; 28:1415–6.                                                              JM. Streptococcal cause of erysipelas and cellulitis in adults. A micro-
31. Ellis MW, Grifﬁth ME, Dooley DP, et al. Targeted intranasal mupiro-                biologic study using a direct immunoﬂuorescence technique. Arch
    cin to prevent colonization and infection by community-associated                  Dermatol 1989; 125:779–82.
    methicillin-resistant Staphylococcus aureus strains in soldiers: a cluster   53.   Semel JD, Goldin H. Association of athlete’s foot with cellulitis of the
    randomized controlled trial. Antimicrob Agents Chemother 2007;                     lower extremities: diagnostic value of bacterial cultures of ipsilateral in-
    51:3591–8.                                                                         terdigital space samples. Clin Infect Dis 1996; 23:1162–4.
32. Whitman TJ, Herlihy RK, Schlett CD, et al. Chlorhexidine-impregnat-          54.   Baddour LM, Bisno AL. Recurrent cellulitis after coronary bypass sur-
    ed cloths to prevent skin and soft-tissue infection in Marine recruits: a          gery. Association with superﬁcial fungal infection in saphenous venec-
    cluster-randomized, double-blind, controlled effectiveness trial. Infect           tomy limbs. JAMA 1984; 251:1049–52.
    Control Hosp Epidemiol 2010; 31:1207–15.                                     55.   Eriksson BK. Anal colonization of group G beta-hemolytic strepto-
33. Wiese-Posselt M, Heuck D, Draeger A, et al. Successful termination                 cocci in relapsing erysipelas of the lower extremity. Clin Infect Dis
    of a furunculosis outbreak due to lukS-lukF-positive, methicillin-                 1999; 29:1319–20.




                                                                                   IDSA Practice Guidelines for SSTIs        •   CID 2014:59 (15 July)      •   e47
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 126 of 186
 56. Jorup-Ronstrom C, Britton S, Gavlevik A, Gunnarsson K, Redman AC.                   Control Practices Advisory Committee. Infect Control Hosp Epide-
     The course, costs and complications of oral versus intravenous penicil-             miol 1999; 20:250–78; quiz 79-80.
     lin therapy of erysipelas. Infection 1984; 12:390–4.                          79.   Gaynes RP, Culver DH, Horan TC, Edwards JR, Richards C, Tolson JS.
 57. Hepburn MJ, Dooley DP, Skidmore PJ, Ellis MW, Starnes WF, Hasewinkle                Surgical site infection (SSI) rates in the United States, 1992-1998: the
     WC. Comparison of short-course (5 days) and standard (10 days) treat-               National Nosocomial Infections Surveillance System basic SSI risk
     ment for uncomplicated cellulitis. Arch Intern Med 2004; 164:1669–74.               index. Clin Infect Dis 2001; 33(suppl 2):S69–77.
 58. Jenkins TC, Sabel AL, Sarcone EE, Price CS, Mehler PS, Burman WJ.             80.   Dellinger EP. Approach to the patient with postoperative fever. 3rd ed.
     Skin and soft-tissue infections requiring hospitalization at an academic            Philadelphia: Lippincott Williams & Wilkins, 2004.
     medical center: opportunities for antimicrobial stewardship. Clin In-         81.   Burke JF. The effective period of preventive antibiotic action in exper-
     fect Dis 2010; 51:895–903.                                                          imental incisions and dermal lesions. Surgery 1961; 50:161–8.
 59. Pallin DJ, Binder WD, Allen MB, et al. Clinical trial: comparative ef-        82.   Classen DC, Evans RS, Pestotnik SL, Horn SD, Menlove RL, Burke JP.




                                                                                                                                                                        Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
     fectiveness of cephalexin plus trimethoprim-sulfamethoxazole versus                 The timing of prophylactic administration of antibiotics and the risk of
     cephalexin alone for treatment of uncomplicated cellulitis: a random-               surgical-wound infection. N Engl J Med 1992; 326:281–6.
     ized controlled trial. Clin Infect Dis 2013; 56:1754–62.                      83.   Stone HH, Haney BB, Kolb LD, Geheber CE, Hooper CA. Prophylactic
 60. Dall L, Peterson S, Simmons T, Dall A. Rapid resolution of cellulitis in            and preventive antibiotic therapy: timing, duration and economics.
     patients managed with combination antibiotic and anti-inﬂammatory                   Ann Surg 1979; 189:691–9.
     therapy. Cutis 2005; 75:177–80.                                               84.   Dellinger EP, Gross PA, Barrett TL, et al. Quality standard for antimi-
 61. Bergkvist PI, Sjobeck K. Antibiotic and prednisolone therapy of erysip-             crobial prophylaxis in surgical procedures. Infectious Diseases Society
     elas: a randomized, double blind, placebo-controlled study. Scand J In-             of America. Clin Infect Dis 1994; 18:422–7.
     fect Dis 1997; 29:377–82.                                                     85.   Bratzler DW, Houck PM. Antimicrobial prophylaxis for surgery: an
 62. Bergkvist PI, Sjobeck K. Relapse of erysipelas following treatment with             advisory statement from the National Surgical Infection Prevention
     prednisolone or placebo in addition to antibiotics: a 1-year follow-up.             Project. Clin Infect Dis 2004; 38:1706–15.
     Scand J Infect Dis 1998; 30:206–7.                                            86.   McDonald M, Grabsch E, Marshall C, Forbes A. Single- versus multi-
 63. McGee S, Hirschmann J. Use of corticosteroids in treating infectious                ple-dose antimicrobial prophylaxis for major surgery: a systematic re-
     diseases. Arch Intern Med 2008; 168:1034–46.                                        view. Aust N Z J Surg 1998; 68:388–96.
 64. Goettsch WG, Bouwes Bavinck JN, Herings RM. Burden of illness of              87.   Steinberg JP, Braun BI, Hellinger WC, et al. Timing of antimicrobial pro-
     bacterial cellulitis and erysipelas of the leg in the Netherlands. J Eur            phylaxis and the risk of surgical site infections: results from the Trial to
     Acad Dermatol Venereol 2006; 20:834–9.                                              Reduce Antimicrobial Prophylaxis Errors. Ann Surg 2009; 250:10–6.
 65. Jorup-Ronstrom C, Britton S. Recurrent erysipelas: predisposing fac-          88.   van Kasteren ME, Mannien J, Ott A, Kullberg BJ, de Boer AS, Gyssens
     tors and costs of prophylaxis. Infection 1987; 15:105–6.                            IC. Antibiotic prophylaxis and the risk of surgical site infections fol-
 66. McNamara DR, Tleyjeh IM, Berbari EF, et al. A predictive model of                   lowing total hip arthroplasty: timely administration is the most impor-
     recurrent lower extremity cellulitis in a population-based cohort.                  tant factor. Clin Infect Dis 2007; 44:921–7.
     Arch Intern Med 2007; 167:709–15.                                             89.   Bartlett P, Reingold AL, Graham DR, et al. Toxic shock syndrome
 67. Lewis SD, Peter GS, Gomez-Marin O, Bisno AL. Risk factors for recur-                associated with surgical wound infections. JAMA 1982; 247:
     rent lower extremity cellulitis in a U.S. Veterans Medical Center pop-              1448–50.
     ulation. Am J Med Sci 2006; 332:304–7.                                        90.   Raab MG, O’Brien M, Hayes JM, Graham DR. Postoperative toxic
 68. Karppelin M, Siljander T, Vuopio-Varkila J, et al. Factors predisposing             shock syndrome. Am J Orthop (Belle Mead NJ) 1995; 24:130–6.
     to acute and recurrent bacterial non-necrotizing cellulitis in hospital-      91.   Mandell GL, Bennett JE, Dolin R, eds. Principles and practice of infec-
     ized patients: a prospective case-control study. Clin Microbiol Infect              tious diseases. 4th ed. New York: Churchill Livingstone, 1995.
     2010; 16:729–34.                                                              92.   Cruse PJE. Wound infections: epidemiology and clinical characteris-
 69. Cox NH. Oedema as a risk factor for multiple episodes of cellulitis/                tics. CT: Appleton & Lange, 1988.
     erysipelas of the lower leg: a series with community follow-up. Br J          93.   Lee J. Surgical wound infections: surveillance for quality improvement.
     Dermatol 2006; 155:947–50.                                                          Boston: Little, Brown and Company, 1995.
 70. Pavlotsky F, Amrani S, Trau H. Recurrent erysipelas: risk factors.            94.   DeLucia A, Magee JC, Shanley CJ, Simeone DM, Sussman JJ, Wahl
     J Dtsch Dermatol Ges 2004; 2:89–95.                                                 WL. Review for surgery: scientiﬁc principles and practice. Philadel-
 71. Leclerc S, Teixeira A, Mahe E, Descamps V, Crickx B, Chosidow O.                    phia: J.B. Lippincott Company, 1993.
     Recurrent erysipelas: 47 cases. Dermatology 2007; 214:52–7.                   95.   Townsend CMJ, Beuchamp RD, Evers BM, Mattox KL, Sabiston S. The
 72. Sjoblom AC, Eriksson B, Jorup-Ronstrom C, Karkkonen K, Lindqvist                    biologic basis of modern surgical practice. Philadelphia: W.B. Saunders
     M. Antibiotic prophylaxis in recurrent erysipelas. Infection 1993;                  and Company, 2001.
     21:390–3.                                                                     96.   Dellinger EP, Evans HL, Van Eaton EG. Hospital Infections Chapter
 73. Kremer M, Zuckerman R, Avraham Z, Raz R. Long-term antimicrobial                    817. In: Ashley SW, Cance WG, Chen H, Jurkovich GJ, Napolitano
     therapy in the prevention of recurrent soft-tissue infections. J Infect             LM, Pemberton JH, Riall TS, Swanson JS, Valentine JS, eds. Decker,
     1991; 22:37–40.                                                                     Ontario, CA: ACS Surgery Online, 2012; 8–26.
 74. Wang JH, Liu YC, Cheng DL, et al. Role of benzathine penicillin G in          97.   Dellinger EP. Surgical infections and choice of antibiotics. In: Towsend
     prophylaxis for recurrent streptococcal cellulitis of the lower legs. Clin          CM, Beauchamp RD, Evers BM, Mattox K, eds. The Biologic basis for
     Infect Dis 1997; 25:685–9.                                                          modern surgical practice. Sabiston Textbook of surgery, 16th edition,
 75. Vignes S, Dupuy A. Recurrence of lymphoedema-associated cellulitis                  Philadelphia: WB Saunders Co, 2001; 171–88.
     (erysipelas) under prophylactic antibiotherapy: a retrospective cohort        98.   Howard R, Simmons RL. Wound infections: epidemiology and clinical
     study. J Eur Acad Dermatol Venereol 2006; 20:818–22.                                characteristics. Surgical infectious diseases. 2nd ed. CT: Appleton &
 76. Thomas KS, Crook AM, Nunn AJ, et al. Penicillin to prevent recurrent                Lange, 1988.
     leg cellulitis. N Engl J Med 2013; 368:1695–703.                              99.   Huizinga WK, Kritzinger NA, Bhamjee A. The value of adjuvant sys-
 77. Brennan TA, Leape LL, Laird NM, et al. Incidence of adverse events                  temic antibiotic therapy in localised wound infections among hospital
     and negligence in hospitalized patients. Results of the Harvard Medi-               patients: a comparative study. J Infect 1986; 13:11–6.
     cal Practice Study I. N Engl J Med 1991; 324:370–6.                          100.   Meislin HW, Lerner SA, Graves MH, et al. Cutaneous abscesses. An-
 78. Mangram AJ, Horan TC, Pearson ML, Silver LC, Jarvis WR. Guideline                   aerobic and aerobic bacteriology and outpatient management. Ann In-
     for prevention of surgical site infection, 1999. Hospital Infection                 tern Med 1977; 87:145–9.



e48   •   CID 2014:59 (15 July)   •   Stevens et al
             Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 127 of 186
101. Paydar KZ, Hansen SL, Charlebois ED, Harris HW, Young DM. Inap-             125. Gafur OA, Copley LA, Hollmig ST, Browne RH, Thornton LA, Craw-
     propriate antibiotic use in soft tissue infections. Arch Surg 2006;              ford SE. The impact of the current epidemiology of pediatric muscu-
     141:850–4; discussion 55–6.                                                      loskeletal infection on evaluation and treatment guidelines. J Pediatr
102. Bobrow BJ, Pollack CV Jr, Gamble S, Seligson RA. Incision and drain-             Orthop 2008; 28:777–85.
     age of cutaneous abscesses is not associated with bacteremia in afebrile    126. Crum NF. Bacterial pyomyositis in the United States. Am J Med 2004;
     adults. Ann Emerg Med 1997; 29:404–8.                                            117:420–8.
103. Brook I, Frazier EH. Aerobic and anaerobic bacteriology of wounds           127. Garcia-Lechuz JM, Cuevas O, Castellares C, Perez-Fernandez C, Cer-
     and cutaneous abscesses. Arch Surg 1990; 125:1445–51.                            cenado E, Bouza E. Streptococcus pneumoniae skin and soft tissue in-
104. Meislin HW. Pathogen identiﬁcation of abscesses and cellulitis. Ann              fections: characterization of causative strains and clinical illness. Eur J
     Emerg Med 1986; 15:329–32.                                                       Clin Microbiol Infect Dis 2007; 26:247–53.
105. Dellinger EP. Postoperative wound infection. 2nd ed. Philadelphia:          128. Theodorou SJ, Theodorou DJ, Resnick D. MR imaging ﬁndings of pyo-




                                                                                                                                                                    Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
     Mosby Year Book, 2001.                                                           genic bacterial myositis ( pyomyositis) in patients with local muscle
106. Wyrick WJ Jr, Rea WJ, McClelland RN. Rare complications with intra-              trauma: illustrative cases. Emerg Radiol 2007; 14:89–96.
     venous hyperosmotic alimentation. JAMA 1970; 211:1697–8.                    129. Turecki MB, Taljanovic MS, Stubbs AY, et al. Imaging of musculoskel-
107. Giuliano A, Lewis F Jr, Hadley K, Blaisdell FW. Bacteriology of necro-           etal soft tissue infections. Skeletal Radiol 2010; 39:957–71.
     tizing fasciitis. Am J Surg 1977; 134:52–7.                                 130. Browne LP, Mason EO, Kaplan SL, Cassady CI, Krishnamurthy R,
108. Miller LG, Perdreau-Remington F, Rieg G, et al. Necrotizing fasciitis            Guillerman RP. Optimal imaging strategy for community-acquired
     caused by community-associated methicillin-resistant Staphylococcus              Staphylococcus aureus musculoskeletal infections in children. Pediatr
     aureus in Los Angeles. N Engl J Med 2005; 352:1445–53.                           Radiol 2008; 38:841–7.
109. Stevens DL, Tanner MH, Winship J, et al. Severe group A streptococcal       131. Lin MY, Rezai K, Schwartz DN. Septic pulmonary emboli and bacter-
     infections associated with a toxic shock-like syndrome and scarlet fever         emia associated with deep tissue infections caused by community-ac-
     toxin A. N Engl J Med 1989; 321:1–7.                                             quired methicillin-resistant Staphylococcus aureus. J Clin Microbiol
110. Chelsom J, Halstensen A, Haga T, Hoiby EA. Necrotising fasciitis due             2008; 46:1553–5.
     to group A streptococci in western Norway: incidence and clinical fea-      132. Campbell KM, Vaughn AF, Russell KL, et al. Risk factors for commu-
     tures. Lancet 1994; 344:1111–5.                                                  nity-associated methicillin-resistant Staphylococcus aureus infections
111. Anaya DA, Dellinger EP. Necrotizing soft-tissue infection: diagnosis             in an outbreak of disease among military trainees in San Diego, Cali-
     and management. Clin Infect Dis 2007; 44:705–10.                                 fornia, in 2002. J Clin Microbiol 2004; 42:4050–3.
112. Zimbelman J, Palmer A, Todd J. Improved outcome of clindamycin              133. Weigelt J, Itani K, Stevens D, Lau W, Dryden M, Knirsch C. Linezolid
     compared with beta-lactam antibiotic treatment for invasive Strepto-             versus vancomycin in treatment of complicated skin and soft tissue in-
     coccus pyogenes infection. Pediatr Infect Dis J 1999; 18:1096–100.               fections. Antimicrob Agents Chemother 2005; 49:2260–6.
113. Mulla ZD, Leaverton PE, Wiersma ST. Invasive group A streptococcal          134. Arbeit RD, Maki D, Tally FP, Campanaro E, Eisenstein BI.
     infections in Florida. South Med J 2003; 96:968–73.                              The safety and efﬁcacy of daptomycin for the treatment of complicated
114. Tanz RR, Shulman ST, Shortridge VD, et al. Community-based sur-                  skin and skin-structure infections. Clin Infect Dis 2004; 38:
     veillance in the united states of macrolide-resistant pediatric pharyn-          1673–81.
     geal group A streptococci during 3 respiratory disease seasons. Clin        135. File TM, Wilcox MH, Stein GE. Summary of ceftaroline fosamil clin-
     Infect Dis 2004; 39:1794–801.                                                    ical trials and clinical safety. Clin Infect Dis 2012; (suppl 3):S173–80.
115. Ardanuy C, Domenech A, Rolo D, et al. Molecular characterization of         136. Stevens DL, Aldape MJ, Bryant AE. Life-threatening clostridial infec-
     macrolide- and multidrug-resistant Streptococcus pyogenes isolated               tions. Anaerobe 2012; 18:254–9.
     from adult patients in Barcelona, Spain (1993-2008). J Antimicrob           137. Stevens DL, Laine BM, Mitten JE. Comparison of single and combina-
     Chemother 2010; 65:634–43.                                                       tion antimicrobial agents for prevention of experimental gas gangrene
116. Noels H, Weber C. Catching up with important players in atheroscle-              caused by Clostridium perfringens. Antimicrob Agents Chemother
     rosis: type I interferons and neutrophils. Curr Opin Lipidol 2011;               1987; 31:312–6.
     22:144–5.                                                                   138. Stevens DL, Maier KA, Laine BM, Mitten JE. Comparison of clinda-
117. Jaggi P, Beall B, Rippe J, Tanz RR, Shulman ST. Macrolide resistance             mycin, rifampin, tetracycline, metronidazole, and penicillin for efﬁca-
     and emm type distribution of invasive pediatric group A streptococcal            cy in prevention of experimental gas gangrene due to Clostridium
     isolates: three-year prospective surveillance from a children’s hospital.        perfringens. J Infect Dis 1987; 155:220–8.
     Pediatr Infect Dis J 2007; 26:253–5.                                        139. Heimbach D. Use of hyperbaric oxygen. Clin Infect Dis 1993;
118. Stevens DL. Dilemmas in the treatment of invasive Streptococcus pyo-             17:239–40.
     genes infections. Clin Infect Dis 2003; 37:341–3.                           140. Goldstein EJ, Citron DM, Finegold SM. Dog bite wounds and infec-
119. Kaul R, McGeer A, Norrby-Teglund A, et al. Intravenous immuno-                   tion: a prospective clinical study. Ann Emerg Med 1980; 9:508–12.
     globulin therapy for streptococcal toxic shock syndrome—a compara-          141. Goldstein EJ, Citron DM. Comparative activities of cefuroxime, amox-
     tive observational study. The Canadian Streptococcal Study Group.                icillin-clavulanic acid, ciproﬂoxacin, enoxacin, and oﬂoxacin against
     Clin Infect Dis 1999; 28:800–7.                                                  aerobic and anaerobic bacteria isolated from bite wounds. Antimicrob
120. Darenberg J, Ihendyane N, Sjolin J, et al. Intravenous immunoglobulin            Agents Chemother 1988; 32:1143–8.
     G therapy in streptococcal toxic shock syndrome: a European random-         142. Kroger AT, Atkinson WL, Marcuse EK, Pickering LK. General recom-
     ized, double-blind, placebo-controlled trial. Clin Infect Dis 2003;              mendations on immunization: recommendations of the Advisory
     37:333–40.                                                                       Committee on Immunization Practices (ACIP). MMWR Recomm
121. Laucks SS 2nd. Fournier’s gangrene. Surg Clin North Am 1994;                     Rep 2006; 55:1–48.
     74:1339–52.                                                                 143. Goldstein EJ, Citron DM, Merriam CV, Warren YA, Tyrrell K,
122. Eke N, Echem RC, Elenwo SN. Fournier’s gangrene in Nigeria: a re-                Fernandez H. Comparative in vitro activity of ertapenem and 11
     view of 21 consecutive patients. Int Surg 2000; 85:77–81.                        other antimicrobial agents against aerobic and anaerobic pathogens
123. Sissolak D, Weir WR. Tropical pyomyositis. J Infect 1994; 29:121–7.              isolated from skin and soft tissue animal and human bite wound in-
124. Pannaraj PS, Hulten KG, Gonzalez BE, Mason EO Jr, Kaplan SL. In-                 fections. J Antimicrob Chemother 2001; 48:641–51.
     fective pyomyositis and myositis in children in the era of community-       144. Brakenbury PH, Muwanga C. A comparative double blind study of
     acquired, methicillin-resistant Staphylococcus aureus infection. Clin            amoxycillin/clavulanate vs placebo in the prevention of infection
     Infect Dis 2006; 43:953–60.                                                      after animal bites. Arch Emerg Med 1989; 6:251–6.



                                                                                     IDSA Practice Guidelines for SSTIs     •   CID 2014:59 (15 July)     •   e49
              Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 128 of 186
145. Talan DA, Abrahamian FM, Moran GJ, Citron DM, Tan JO, Goldstein              171. Ramirez Ramirez CR, Saavedra S, Ramirez Ronda CH. Bacillary angio-
     EJ. Clinical presentation and bacteriologic analysis of infected human            matosis: microbiology, histopathology, clinical presentation, diagnosis
     bites in patients presenting to emergency departments. Clin Infect Dis            and management. Bol Asoc Med P R 1996; 88:46–51.
     2003; 37:1481–9.                                                             172. Andrychowski J, Jasielski P, Netczuk T, Czernicki Z. Empyema in spi-
146. Pascual FB, McGinley EL, Zanardi LR, Cortese MM, Murphy TV.                       nal canal in thoracic region, abscesses in paravertebral space, spondy-
     Tetanus surveillance—United States, 1998–2000. MMWR Surveill                      litis: in clinical course of zoonosis Erysipelothrix rhusiopathiae. Eur
     Summ 2003; 52:1–8.                                                                Spine J 2012; 21(suppl 4):557–63.
147. Goldstein EJ. Bite wounds and infection. Clin Infect Dis 1992;               173. Brooke CJ, Riley TV. Erysipelothrix rhusiopathiae: bacteriology, epide-
     14:633–8.                                                                         miology and clinical manifestations of an occupational pathogen.
148. Gouin S, Patel H. Ofﬁce management of minor wounds. Can Fam                       J Med Microbiol 1999; 48:789–99.
     Physician 2001; 47:769–74.                                                   174. Estes DM, Dow SW, Schweizer HP, Torres AG. Present and future




                                                                                                                                                                  Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
149. Callaham M. Prophylactic antibiotics in common dog bite wounds: a                 therapeutic strategies for melioidosis and glanders. Expert Rev Anti
     controlled study. Ann Emerg Med 1980; 9:410–4.                                    Infect Ther 2010; 8:325–38.
150. Elenbaas RM, McNabney WK, Robinson WA. Prophylactic oxacillin in             175. Srinivasan A, Kraus CN, DeShazer D, et al. Glanders in a military
     dog bite wounds. Ann Emerg Med 1982; 11:248–51.                                   research microbiologist. N Engl J Med 2001; 345:256–8.
151. Dire DJ, Hogan DE, Walker JS. Prophylactic oral antibiotics for low-         176. Perry RD, Fetherston JD. Yersinia pestis—etiologic agent of plague.
     risk dog bite wounds. Pediatr Emerg Care 1992; 8:194–9.                           Clin Microbiol Rev 1997; 10:35–66.
152. Dire DJ. Emergency management of dog and cat bite wounds. Emerg              177. Maurin M, Pelloux I, Brion JP, Del Bano JN, Picard A. Human tula-
     Med Clin North Am 1992; 10:719–36.                                                remia in France, 2006–2010. Clin Infect Dis 2011; 53:e133–41.
153. Cummings P. Antibiotics to prevent infection in patients with dog bite       178. Kroshinsky D, Grossman ME, Fox LP. Approach to the patient with
     wounds: a meta-analysis of randomized trials. Ann Emerg Med 1994;                 presumed cellulitis. Semin Cutan Med Surg 2007; 26:168–78.
     23:535–40.                                                                   179. Lopez FA, Sanders CV. Dermatologic infections in the immuno-
154. Singer AJ, Dagum AB. Current management of acute cutaneous                        compromised (non-HIV) host. Infect Dis Clin North Am 2001;
     wounds. N Engl J Med 2008; 359:1037–46.                                           15:671–702, xi.
155. Medeiros I, Saconato H. Antibiotic prophylaxis for mammalian bites.          180. Pizzo PA. Fever in immunocompromised patients. N Engl J Med 1999;
     Cochrane Database Syst Rev 2001:CD001738.                                         341:893–900.
156. Goldstein EJ, Citron DM, Wield B, et al. Bacteriology of human and           181. Podjasek JO, Wetter DA, Pittelkow MR, Wada DA. Cutaneous small-
     animal bite wounds. J Clin Microbiol 1978; 8:667–72.                              vessel vasculitis associated with solid organ malignancies: the Mayo
157. Abrahamian FM, Goldstein EJ. Microbiology of animal bite wound in-                Clinic experience, 1996 to 2009. J Am Acad Dermatol 2012; 66:
     fections. Clin Microbiol Rev 2011; 24:231–46.                                     e55–65.
158. Goldstein EJ, Citron DM, Richwald GA. Lack of in vitro efﬁcacy of oral       182. Gafter-Gvili A, Fraser A, Paul M, et al. Antibiotic prophylaxis for bac-
     forms of certain cephalosporins, erythromycin, and oxacillin against              terial infections in afebrile neutropenic patients following chemother-
     Pasteurella multocida. Antimicrob Agents Chemother 1988; 32:213–5.                apy. Cochrane Database Syst Rev 2012; 1:CD004386.
159. Goldstein EJ, Citron DM, Merriam CV. Linezolid activity compared to          183. Montoya JG, Giraldo LF, Efron B, et al. Infectious complications
     those of selected macrolides and other agents against aerobic and an-             among 620 consecutive heart transplant patients at Stanford Univer-
     aerobic pathogens isolated from soft tissue bite infections in humans.            sity Medical Center. Clin Infect Dis 2001; 33:629–40.
     Antimicrob Agents Chemother 1999; 43:1469–74.                                184. Lamoth F, Jaton K, Prod’hom G, et al. Multiplex blood PCR in com-
160. Stevens DL, Higbee JW, Oberhofer TR, Everett ED. Antibiotic suscep-               bination with blood cultures for improvement of microbiological doc-
     tibilities of human isolates of Pasteurella multocida. Antimicrob                 umentation of infection in febrile neutropenia. J Clin Microbiol 2010;
     Agents Chemother 1979; 16:322–4.                                                  48:3510–6.
161. No authors listed.] Diphtheria, tetanus, and pertussis: recommenda-          185. Petti CA. Detection and identiﬁcation of microorganisms by gene am-
     tions for vaccine use and other preventive measures. Recommenda-                  pliﬁcation and sequencing. Clin Infect Dis 2007; 44:1108–14.
     tions of the Immunization Practices Advisory Committee (ACIP).               186. Schuetz AN. Invasive fungal infections: biomarkers and molecular ap-
     MMWR Recomm Rep 1991; 40:1–28.                                                    proaches to diagnosis. Clin Lab Med 2013; 33:505–25.
162. Bowie C. Tetanus toxoid for adults—too much of a good thing. Lancet          187. Freifeld AG, Bow EJ, Sepkowitz KA, et al. Clinical practice guideline
     1996; 348:1185–6.                                                                 for the use of antimicrobial agents in neutropenic patients with cancer:
163. Zook EG, Miller M, Van Beek AL, Wavak P. Successful treatment pro-                2010 update by the Infectious Diseases Society of America. Clin Infect
     tocol for canine fang injuries. J Trauma 1980; 20:243–7.                          Dis 2011; 52:e56–93.
164. Schultz RC, McMaster WC. The treatment of dog bite injuries, espe-           188. Lingaratnam S, Slavin MA, Koczwara B, et al. Introduction to the Aus-
     cially those of the face. Plast Reconstr Surg 1972; 49:494–500.                   tralian consensus guidelines for the management of neutropenic fever
165. Stucker FJ, Shaw GY, Boyd S, Shockley WW. Management of animal                    in adult cancer patients, 2010/2011. Australian Consensus Guidelines
     and human bites in the head and neck. Arch Otolaryngol Head Neck                  2011 Steering Committee. Intern Med J 2011; 41:75–81.
     Surg 1990; 116:789–93.                                                       189. Segal BH, Freifeld AG, Baden LR, et al. Prevention and treatment of
166. Palmer J, Rees M. Dog bites of the face: a 15 year review. Br J Plast Surg        cancer-related infections. J Natl Compr Canc Netw 2008; 6:122–74.
     1983; 36:315–8.                                                              190. Tomblyn M, Chiller T, Einsele H, et al. Guidelines for preventing
167. Inglesby TV, Henderson DA, Bartlett JG, et al. Anthrax as a biological            infectious complications among hematopoietic cell transplant recipi-
     weapon: medical and public health management. Working Group on                    ents: a global perspective. Preface. Bone Marrow Transplant 2009;
     Civilian Biodefense. JAMA 1999; 281:1735–45.                                      44:453–5.
168. Dixon TC, Meselson M, Guillemin J, Hanna PC. Anthrax. N Engl J               191. Walsh TJ, Anaissie EJ, Denning DW, et al. Treatment of aspergillosis:
     Med 1999; 341:815–26.                                                             clinical practice guidelines of the Infectious Diseases Society of Amer-
169. No authors listed.] Update: Investigation of bioterrorism-related anthrax         ica. Clin Infect Dis 2008; 46:327–60.
     and interim guidelines for exposure management and antimicrobial ther-       192. Pappas PG, Kauffman CA, Andes D, et al. Clinical practice guidelines
     apy, October 2001. MMWR Morb Mortal Wkly Rep 2001; 50:909–19.                     for the management of candidiasis: 2009 update by the Infectious Dis-
170. Bass JW, Freitas BC, Freitas AD, et al. Prospective randomized double             eases Society of America. Clin Infect Dis 2009; 48:503–35.
     blind placebo-controlled evaluation of azithromycin for treatment of         193. Mermel LA, Allon M, Bouza E, et al. Clinical practice guidelines for the
     cat-scratch disease. Pediatr Infect Dis J 1998; 17:447–52.                        diagnosis and management of intravascular catheter-related infection:



e50   •   CID 2014:59 (15 July)   •   Stevens et al
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 129 of 186
       2009 update by the Infectious Diseases Society of America. Clin Infect       215. Mays SR, Bogle MA, Bodey GP. Cutaneous fungal infections in the on-
       Dis 2009; 49:1–45.                                                                cology patient: recognition and management. Am J Clin Dermatol 2006;
194.   Legrand M, Max A, Peigne V, et al. Survival in neutropenic patients               7:31–43.
       with severe sepsis or septic shock. Crit Care Med 2012; 40:43–9.             216. Goodrich JM, Reed EC, Mori M, et al. Clinical features and analysis of
195.   Paesmans M, Klastersky J, Maertens J, et al. Predicting febrile neutro-           risk factors for invasive candidal infection after marrow transplanta-
       penic patients at low risk using the MASCC score: does bacteremia                 tion. J Infect Dis 1991; 164:731–40.
       matter? Support Care Cancer 2011; 19:1001–8.                                 217. Bodey GP, Luna M. Skin lesions associated with disseminated candi-
196.   Klastersky J, Paesmans M, Georgala A, et al. Outpatient oral antibiotics          diasis. JAMA 1974; 229:1466–8.
       for febrile neutropenic cancer patients using a score predictive for         218. Wingard JR, Merz WG, Saral R. Candida tropicalis: a major patho-
       complications. J Clin Oncol 2006; 24:4129–34.                                     gen in immunocompromised patients. Ann Intern Med 1979;
197.   Lanoix JP, Schmit JL, Douadi Y. Bacterial lung sepsis in patients with            91:539–43.




                                                                                                                                                                     Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
       febrile neutropenia. Curr Opin Pulm Med 2012; 18:175–80.                     219. Jarowski CI, Fialk MA, Murray HW, et al. Fever, rash, and muscle ten-
198.   Mebis J, Jansens H, Minalu G, et al. Long-term epidemiology of bac-               derness. A distinctive clinical presentation of disseminated candidiasis.
       terial susceptibility proﬁles in adults suffering from febrile neutropenia        Arch Intern Med 1978; 138:544–6.
       with hematologic malignancy after antibiotic change. Infect Drug Re-         220. Walsh TJ, Newman KR, Moody M, Wharton RC, Wade JC. Tricho-
       sist 2010; 3:53–61.                                                               sporonosis in patients with neoplastic disease. Medicine 1986;
199.   Nordmann P, Cuzon G, Naas T. The real threat of Klebsiella pneumo-                65:268–79.
       niae carbapenemase-producing bacteria. Lancet Infect Dis 2009;               221. Allo MD, Miller J, Townsend T, Tan C. Primary cutaneous aspergillo-
       9:228–36.                                                                         sis associated with Hickman intravenous catheters. N Engl J Med 1987;
200.   Johnston DL, Waldhausen JH, Park JR. Deep soft tissue infections in               317:1105–8.
       the neutropenic pediatric oncology patient. J Pediatr Hematol Oncol          222. Petrikkos G, Skiada A, Lortholary O, Roilides E, Walsh TJ, Kontoyian-
       2001; 23:443–7.                                                                   nis DP. Epidemiology and clinical manifestations of mucormycosis.
201.   Reich HL, Williams Fadeyi D, Naik NS, Honig PJ, Yan AC. Nonpseu-                  Clin Infect Dis 2012; 54(suppl 1):S23–34.
       domonal ecthyma gangrenosum. J Am Acad Dermatol 2004; 50:                    223. Kontoyiannis DP, Marr KA, Park BJ, et al. Prospective surveillance for
       S114–7.                                                                           invasive fungal infections in hematopoietic stem cell transplant recip-
202.   Wade JC. Viral infections in patients with hematological malignancies.            ients, 2001–2006: overview of the Transplant-Associated Infection
       Hematology Am Soc Hematol Educ Program 2006; 2006:368–74.                         Surveillance Network (TRANSNET) Database. Clin Infect Dis 2010;
203.   Pizzo PA. Management of fever in patients with cancer and treatment-              50:1091–100.
       induced neutropenia. N Engl J Med 1993; 328:1323–32.                         224. Kontoyiannis DP, Sumoza D, Tarrand J, Bodey GP, Storey R, Raad II.
204.   Kosmidis CI, Chandrasekar PH. Management of gram-positive                         Signiﬁcance of aspergillemia in patients with cancer: a 10-year study.
       bacterial infections in patients with cancer. Leuk Lymphoma 2012;                 Clin Infect Dis 2000; 31:188–9.
       53:8–18.                                                                     225. Gartenberg G, Bottone EJ, Keusch GT, Weitzman I. Hospital-acquired
205.   Tattevin P, Camus C. What can we learn from studies comparing line-               mucormycosis (Rhizopus rhizopodiformis) of skin and subcutaneous
       zolid with vancomycin in neutropenic patients when vancomycin dosag-              tissue: epidemiology, mycology and treatment. N Engl J Med 1978;
       es are not optimized? Clin Infect Dis 2006; 42:1813–4; author reply 14–5.         299:1115–8.
206.   Jaksic B, Martinelli G, Perez-Oteyza J, Hartman CS, Leonard LB, Tack         226. Anaissie E. Opportunistic mycoses in the immunocompromised host:
       KJ. Efﬁcacy and safety of linezolid compared with vancomycin in a                 experience at a cancer center and review. Clin Infect Dis 1992; 14
       randomized, double-blind study of febrile neutropenic patients with               (suppl 1):S43–53.
       cancer. Clin Infect Dis 2006; 42:597–607.                                    227. Nucci M, Anaissie E. Fusarium infections in immunocompromised
207.   Freifeld A, Marchigiani D, Walsh T, et al. A double-blind comparison              patients. Clin Microbiol Rev 2007; 20:695–704.
       of empirical oral and intravenous antibiotic therapy for low-risk febrile    228. Doucette K, Fishman JA. Nontuberculous mycobacterial infection in
       patients with neutropenia during cancer chemotherapy. N Engl J Med                hematopoietic stem cell and solid organ transplant recipients. Clin In-
       1999; 341:305–11.                                                                 fect Dis 2004; 38:1428–39.
208.   Freifeld AG, Sepkowitz KA. No place like home? Outpatient manage-            229. Grifﬁth DE, Aksamit T, Brown-Elliott BA, et al. An ofﬁcial ATS/IDSA
       ment of patients with febrile neutropenia and low risk. J Clin Oncol              statement: diagnosis, treatment, and prevention of nontuberculous
       2011; 29:3952–4.                                                                  mycobacterial diseases. Am J Respir Crit Care Med 2007; 175:
209.   Spellberg B, Ibrahim A, Roilides E, et al. Combination therapy for mu-            367–416.
       cormycosis: why, what, and how? Clin Infect Dis 2012; 54(suppl 1):           230. Ambrosioni J, Lew D, Garbino J. Nocardiosis: updated clinical review
       S73–8.                                                                            and experience at a tertiary center. Infection 2010; 38:89–97.
210.   Wingard JR, Santos GW, Saral R. Differences between ﬁrst and                 231. Thomas LM, Rand HK, Miller JL, Boyd AS. Primary cutaneous asper-
       subsequent fevers during prolonged neutropenia. Cancer 1987;                      gillosis in a patient with a solid organ transplant: case report and re-
       59:844–9.                                                                         view of the literature. Cutis 2008; 81:127–30.
211.   Wade JC. Management of infection in patients with acute leukemia.            232. Shinohara MM, George E. Scedosporium apiospermum: an emerging
       Hematol Oncol Clin North Am 1993; 7:293–315.                                      opportunistic pathogen that must be distinguished from Aspergillus and
212.   Leeﬂang MM, Debets-Ossenkopp YJ, Visser CE, et al. Galactomannan                  other hyalohyphomycetes. J Cutan Pathol 2009; 36(suppl 1):39–41.
       detection for invasive aspergillosis in immunocompromized patients.          233. Miyamoto H, Hayashi H, Nakajima H. Cutaneous mucormycosis
       Cochrane Database Syst Rev 2008; 4:CD007394.                                      in a patient with acute lymphocytic leukemia. J Dermatol 2005;
213.   Maertens J, Theunissen K, Lodewyck T, Lagrou K, Van Eldere J.                     32:273–7.
       Advances in the serological diagnosis of invasive Aspergillus                234. Halpern M, Balbi E, Carius L, et al. Cellulitis and nodular skin lesions
       infections in patients with haematological disorders. Mycoses 2007;               due to Fusarium spp in liver transplant: case report. Transplant Proc
       50(suppl 1):2–17.                                                                 2010; 42:599–600.
214.   Segal BH, Almyroudis NG, Battiwalla M, et al. Prevention and early           235. Abuav R, McGirt LY, Kazin RA. Cryptococcal panniculitis in an im-
       treatment of invasive fungal infection in patients with cancer and neu-           munocompromised patient: a case report and review of the literature.
       tropenia and in stem cell transplant recipients in the era of newer               Cutis 2010; 85:303–6.
       broad-spectrum antifungal agents and diagnostic adjuncts. Clin Infect        236. Perfect JR, Dismukes WE, Dromer F, et al. Clinical practice guidelines
       Dis 2007; 44:402–9.                                                               for the management of cryptococcal disease: 2010 update by the



                                                                                        IDSA Practice Guidelines for SSTIs    •   CID 2014:59 (15 July)    •   e51
               Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 130 of 186
       Infectious Diseases Society of America. Clin Infect Dis 2010; 50:        242. Basile A, Simzar S, Bentow J, et al. Disseminated Strongyloides stercor-
       291–322.                                                                      alis: hyperinfection during medical immunosuppression. J Am Acad
237.   Wheat LJ, Freifeld AG, Kleiman MB, et al. Clinical practice guidelines        Dermatol 2010; 63:896–902.
       for the management of patients with histoplasmosis: 2007 update by       243. Walia R, Montoya JG, Visvesvera GS, Booton GC, Doyle RL. A case of
       the Infectious Diseases Society of America. Clin Infect Dis 2007;             successful treatment of cutaneous Acanthamoeba infection in a lung
       45:807–25.                                                                    transplant recipient. Transpl Infect Dis 2007; 9:51–4.
238.   Freifeld AG, Wheat LJ, Kaul DR. Histoplasmosis in solid organ trans-     244. Godoy HL, Guerra CM, Viegas RF, et al. Infections in heart transplant
       plant recipients: early diagnosis and treatment. Curr Opin Organ              recipients in Brazil: the challenge of Chagas’ disease. J Heart Lung
       Transplant 2009; 14:601–5.                                                    Transplant 2010; 29:286–90.
239.   Shiley K, Blumberg E. Herpes viruses in transplant recipients: HSV,      245. Sandhu K, Gupta S, Kumar B, Dhandha R, Udigiri NK, Minz M. The
       VZV, human herpes viruses, and EBV. Infect Dis Clin North Am                  pattern of mucocutaneous infections and infestations in renal trans-




                                                                                                                                                                Downloaded from https://academic.oup.com/cid/article-abstract/59/2/e10/2895845 by Washington Hospital Center user on 05 March 2019
       2010; 24:373–93.                                                              plant recipients. J Dermatol 2003; 30:590–5.
240.   Erard V, Guthrie KA, Varley C, et al. One-year acyclovir prophylaxis     246. Pickering LK. Committee on Infectious Diseases, American Academy
       for preventing varicella-zoster virus disease after hematopoietic cell        of Pediatrics. Antimicrobial agents and related therapy. 26th ed. Elk
       transplantation: no evidence of rebound varicella-zoster virus disease        Grove Village, IL: American Academy of Pediatrics, 2003.
       after drug discontinuation. Blood 2007; 110:3071–7.                      247. Pascual A, Csajka C, Buclin T, et al. Challenging recommended
241.   Erard V, Wald A, Corey L, Leisenring WM, Boeckh M. Use of long-               oral and intravenous voriconazole doses for improved efﬁcacy
       term suppressive acyclovir after hematopoietic stem-cell transplanta-         and safety: population pharmacokinetics-based analysis of adult
       tion: impact on herpes simplex virus (HSV) disease and drug-resistant         patients with invasive fungal infections. Clin Infect Dis 2012;
       HSV disease. J Infect Dis 2007; 196:266–70.                                   55:381–90.




e52    •   CID 2014:59 (15 July)   •   Stevens et al
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 131 of 186




                   EXHIBIT
                                I
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 132 of 186



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

     - - - - - - - - - - - - - - - - x
                                     :
     DAMOND LEE WILLIAMS,            :
                                     :
                   Plaintiff,        :     Civil Action No.
                                     :     16-2062 (EGS)
             v.                      :
                                     :
     U.S. DEPARTMENT OF VETERANS     :
     AFFAIRS, et al.,                :
                                     :
                   Defendants.       :
                                     :
     - - - - - - - - - - - - - - - - x

                                     Washington, D.C.

                                     Monday, March 4, 2019



     Deposition of:

                            DAMOND LEE WILLIAMS

     a witness of lawful age, taken on behalf of the Defendants

     in the above-entitled action, before Nate Riveness, Notary

     Public in and for the District of Columbia, in the Office of

     the United States Attorney, 501 Third Street, N.W.,

     Washington, D.C. 20005, commencing at 9:51 a.m.




                  Diversified Reporting Services, Inc.

                              (202) 467-9200
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 133 of 186


                                                                 Page 2
      APPEARANCES:
            On Behalf of the Plaintiff:
                  ANDRE T. HAMMEL, ESQ.
                  Hammel Law LLC
                  9701 Apollo Drive, Suite 301
                  Largo, Maryland      20774
                  andre.hammel@hamlawus.com




            On Behalf of the Defendants:


                  PAUL CIRINO, ESQ.
                  Assistant United States Attorney
                  Civil Division
                  U.S. Attorney’s Office for the District
                     of Columbia
                  555 Fourth Street, N.W.
                  Washington, D.C.      20530
                  (202) 252-2529
                  paul.cirino@usdoj.gov
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 134 of 186


                                                                 Page 3
                                C O N T E N T S




     EXAMINATION BY:                                                  PAGE



           Counsel for Defendants                                       4



           Counsel for Plaintiff                                       88




     FURTHER EXAMINATION BY:



           Counsel for Defendants                                      95




     WILLIAMS DEPOSITION EXHIBITS:



     1 -   Printout of Notes and Information from VA

           Previously Provided                                         27



     2 -   Interrogatories                                             65
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 135 of 186


                                                               Page 16
1    on my own doing personal training and running boot camps,

2    fitness.

3         Q     And tell me a little bit about that.     Who were

4    your clients?     Where did --

5               MR. HAMMEL:   Can you start with one question at a

6    time, counsel?

7               MR. CIRINO:   Yes, we can.   We can.

8               BY MR. CIRINO:

9         Q     How would you describe your clientele during this

10   period as -- when you were a full-time personal trainer?

11        A     Running boot camps, boot camp fitness groups,

12   anywhere between 200 to 300 people in the morning, and then

13   another 8 to 12 people throughout the day, and then another

14   200 to 300 people in the evening.

15        Q     Wow.   So when you’re talking about the large

16   groups of people, maybe you went to a park and led the

17   exercises or training?

18        A     Sometimes parks, sometimes fitness facilities,

19   sometimes trails.

20        Q     And then what you described as 8 to 10 during the

21   day, those sound like personal individual training sessions?

22        Q     One on one or two on one or three on one.

23        Q     And where were those performed?     Where did you

24   have those sessions?

25        A     Various gyms.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 136 of 186


                                                               Page 17
1           Q    Okay.   And how would you describe your income from

2    that work in 2012?

3           A    The boot camps were divvied up between the company

4    that I was working for at the time, and the one on ones

5    those were $25 per session per client.

6           Q    And the company you were working for for the boot

7    camp?

8           A    CD Fit.

9           Q    And where are they based?

10          A    D.C.

11          Q    Okay.   How would you describe any specialized

12   training that you have?      What you would consider specialized

13   training that you have?

14          A    That all depends on the client, the

15   specific -- the injuries, so --

16          Q    I wanted to go beyond the fitness, sorry, in your

17   -- as a -- for you and your education and work history, do

18   you have anything that you would consider specialized

19   training?

20          A    Pertaining to?

21          Q    I’ll leave it to you, if -- what you would

22   consider specialized.

23          A    Well, I have a history and background -- I have a

24   history/background in bodybuilding, power lifting, cross-

25   fit.    So it all -- it all depends on the avenue that the
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 137 of 186


                                                               Page 22
1         Q      Yes.

2         A      Around a week.

3         Q      Okay.   And can you please describe that athletic

4    event?

5         A      It’s called a Tough Mudder.   Several miles of

6    obstacle course.

7         Q      And where was this event?

8         A      I don’t remember the exact address.

9         Q      No.    I’m not asking the exact address, but I’d

10   like to know --

11        A      I believe -- I believe it was either in Maryland

12   or Virginia.

13        Q      You don’t recall the --

14        A      I would have to go -- I would have to go into my

15   records and emails, because at that time I was actually in a

16   relationship and she went ahead and made the arrangements

17   for that.

18        Q      Okay.

19        A      So I would have to contact her and get all of the

20   information for that.     But a lot of events, a lot of

21   activities that I took part of, were in either Maryland or

22   Virginia at the time.

23        Q      And how often did you participate in the Tough

24   Mudder events in Maryland or Virginia?

25        A      Tough Mudder was one that I’ve done several, as
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 138 of 186


                                                               Page 23
1    far as Tough Mudder, Spartan, and other ones that are

2    smaller or around the same magnitude.     I live a pretty

3    active life, or I try to.

4          Q    How many miles was this Tough Mudder event that

5    you participated in about a week before your visit to the

6    VA?

7          A    I’m guessing that that one was 12, since they all

8    do not have the same length.

9          Q    And what did you do during that event?     I

10   understand the concept of an obstacle course, but can you be

11   a little more specific about the nature of the obstacles and

12   what you are required to do to get through the course?

13         A    Climbing rope, pulling stones, carrying logs,

14   running up hills, running down hills, pulling sleds,

15   climbing walls, that sort of thing.

16         Q    What is the nature of the terrain of that course,

17   if you can remember?

18         A    Woods, nature, forest.

19         Q    And did you experience any injuries during that

20   event?    Again, approximately one week prior to October 30,

21   2013.

22         A    Prior to the event or during the event?

23         Q    Well, we’ll start with during.

24         A    During, I didn’t notice any injuries.

25         Q    And prior to the event?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 139 of 186


                                                               Page 32
1    that day?

2           A     What I was wearing?   Particular clothing, don’t

3    know.      But I believe I had on this jacket right here, the

4    same one she gave me.

5           Q     And do you recall how you were walking on that

6    day?

7           A     No.

8           Q     Okay.   Did you carry any instruments with you to

9    assist your walking?

10          A     I believe I had a cane.

11          Q     And where did you get that cane?

12          A     From her.

13          Q     You’re referring to your mother?

14          A     Yes, sir.

15          Q     And whose idea was it to use a cane on that day?

16          A     It was hers.

17          Q     Had you used a cane on the previous day --

18          A     No, sir.

19          Q     -- the 29th?

20          A     No, sir.

21          Q     And are you able to describe what your foot looked

22   like on that day, the 30th of October 2013?

23          A     Stiff, swollen, a little bit of a reddish tint.

24          Q     What area of the foot had a reddish tint?

25          A     Probably three-quarters of it, and a centralized
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 140 of 186


                                                                 Page 33
1    location was one of where the pebble had scraped my skin.

2         Q      Which was the part of the foot that did not have a

3    reddish tint?

4         A      To be honest, I can’t recollect as far as the back

5    side of where my heel was.    But at that time, I know what I

6    was looking at was the top portion of my foot.

7         Q      And you’re saying three-quarters --

8         A      Three-quarters where I can see was miscolored.

9         Q      And how would you describe the swelling on your

10   left foot on that day?

11        A      Noticeable.

12        Q      Okay.   You entered the VA Medical Center at

13   50 Irving Street on October 30, 2013.     And then what

14   happened?

15        A      I went to be seen.    The first nurse saw me.

16        Q      Where was this?   Was it on the main floor, or do

17   you go to another floor?

18        A      It was a couple of floors up.

19        Q      Okay.   And how did you get to that floor?

20        A      I limped, elevator.

21        Q      Had you been there before?

22        A      I’ve been to that hospital numerous times,

23   relatives.

24        Q      Was this the first time that you were seeking

25   treatment at that hospital?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 141 of 186


                                                               Page 34
1         A     Yes, sir.   From the best of my knowledge.

2         Q     So did you know where to go when you entered?

3         A     Initially, no.   Help Desk at the front told me

4    where I had to go.

5         Q     So I guess you then went to the place where you

6    were directed and you checked in, or what happened?

7         A     I believe I gave my information, and she

8    was -- she told me that someone will be there to see me.

9    They called my name, and that’s when I ended up seeing the

10   first nurse after my name was called, waiting in the room.

11   She saw me, took my temperature, told me it was high.

12        Q     Okay.   Did you mention anything to her at that

13   point about your medical conditions on that day?      Or was she

14   simply there to take your vital signs?

15        A     I told her the issues that I had.     Sorry.   I told

16   her the issues that I had.    I told her that I had problems

17   walking, problem swallowing, that my foot was swollen, and

18   those were the reasons why she examined me in one -- the

19   first nurse.

20        Q     Okay.   So the first nurse took what action in

21   response to your mentioning of those medical conditions?

22   You said took your temperature.

23        A     Mm-hmm.

24        Q     Anything else?

25        A     Took my temperature, looked at my foot, checked my
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 142 of 186


                                                               Page 35
1    -- she looked in -- I believe she checked my temperature,

2    and I can’t recollect that she looked at my foot or not.

3         Q     Okay.   We’re still with the first nurse.    Took

4    your temperature.   Do you recall taking your shoes off and

5    socks off?

6         A     I can’t remember if I -- I can’t remember if I

7    took my shoes and socks off at that time.

8         Q     And how long were you with this first nurse?

9         A     Only a matter of minutes.

10        Q     And there came a time where you met another nurse

11   practitioner?

12        A     After I was told to wait for her to see me.

13        Q     Okay.   And you -- I guess your name got called

14   again, and did you go back to the same room, or a different

15   room?

16        A     Different room.

17        Q     And do you recall the name of the nurse

18   practitioner that you saw in this second room?

19        A     I don’t remember her name.    Off the top of my

20   head, I don’t remember her name.

21        Q     And what did you say to her when you I guess were

22   asked -- did she ask you, look, why are you here? Or maybe -

23   -

24        A     I told her I had a problem swallowing, told her my

25   foot was swollen, that I didn’t feel well, and that my right
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 143 of 186


                                                               Page 36
1    arm was actually getting stiff, and my neck was swollen.

2    And that was also added to my foot being swollen.

3           Q     Can you repeat that last thing you said?

4           A     And that was also in addition to my foot being

5    swollen?

6           Q     Yeah.   Okay.   And after you mentioned this to the

7    nurse practitioner, what did she do?

8           A     She took a look at my foot.   She also reached

9    forward and touched my neck, my glands in my neck area,

10   right here.

11          Q     I want the record to show that he used one finger

12   from each hand and pointed directly to his neck under his

13   chin.      Is that a fair characterization of the gesture you

14   made?

15          A     Yes, sir.   Do you want me to continue?

16          Q     Yes, please.

17          A     She checked under there.   She asked me if -- she

18   asked me when was the last time I had my -- my glands

19   checked.     I said, “I don’t know.”    She said, “You should get

20   them checked because they look spongy.”

21          Q     Okay.   I’d like you to continue if there’s more to

22   say.

23          A     Okay.   So she continued -- she continued writing.

24   Then she went over to the wall to grab the device for the

25   ear, nose, and throat.       She went to turn the light on, and
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 144 of 186


                                                                 Page 37
1    the light wouldn’t stay on.    And when the light would not

2    stay on, she shook it a couple of times, she smacked it, it

3    wouldn’t stay on.   She put that device back onto the wall.

4    After she put that device back onto the wall, she went to

5    the door and said, “I’ll get the other one from the other

6    room.”

7               And at this -- at the time when she got halfway

8    out the door, she stopped and she said, “Fuck it.”      She came

9    back into the room and sat down and continued to write.

10              After she sat back down and continued to write, I

11   asked her if I would be given medicine for this.      Her

12   response was, “It’s because of you people that drugs don’t

13   work anymore.”   So, at this moment, I assumed that she was

14   looking at me as if I was a person that would abuse the

15   system for drugs.

16              And at the end of her rant, she said other things,

17   but I don’t remember the other things.     I don’t like

18   bringing negativity into my life.     But after she went on a

19   rant, I told -- I asked her, I said, “Can you help me,

20   please?   I’m in pain.”   In a monotone voice like I’m saying

21   now.

22              She said in reply, “I’m not -- I’m not supposed to

23   be doing this, but fuck it.”    She wrote down a prescription

24   of penicillin G, I believe, gave me the prescription, and

25   continued her writing.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 145 of 186


                                                                Page 43
1    work anymore,” like I said before, whatever followed that on

2    her rant I didn’t record in my mind specifically.

3                BY MR. CIRINO:

4         Q      So after she provided you with a prescription, did

5    the nurse practitioner talk to you about anything else?

6         A      I don’t remember anything after that as far as

7    having a further conversation.

8         Q      Okay.   And, again, this is the second nurse

9    practitioner.   What parts of the body did she examine? I

10   recall you testifying about your neck.

11        A      Yes, sir.

12        Q      And it’s also -- you also testified that she

13   examined your left foot.

14        A      Briefly.

15        Q      Did she examine any other parts of your body

16   during this consultation?

17        A      Not in my current recollection.

18        Q      Did she look inside your mouth?

19        A      She did not because the machine from the wall did

20   not walk anymore.

21        Q      So after receiving the prescription, you left the

22   office --

23        A      Yes, sir.

24        Q      -- is that right?   And where did you go after

25   that?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 146 of 186


                                                               Page 45
1    time.

2         Q     Did you ask the nurse practitioner to take some

3    tests of any kind?

4         A     Again, me being a patient, for me to -- for me to

5    recommend testing, it’s not of my profession.      It’s not my

6    specificity.     So when you go and I go, like anyone else,

7    into a medical facility to get something checked out, it is

8    not in my responsibility to say I need this done, I need --

9    or that done.    It’s up to my trust within the medical

10   profession -- that I go to the medical professional and say,

11   “Hey, I have this problem.”    If they tell me that I should

12   take this pill or that pill, I have to trust that hospital.

13   I have to trust that practitioner to do so.

14              So it’s the trust that I have towards her to sit

15   there and to have me say, if I need testing, she will have -

16   - she or he will have -- will tell me that I have to get

17   tested for this or -- or whatever ailment I come in there

18   with.    So if they haven’t told me to get tested, it’s not my

19   responsibility to go tell them I need to get tested.

20        Q     Okay.   I understand your answer.    My question was

21   very specific was, did you ask for any tests while you were

22   with the nurse practitioner?

23        A     No.

24        Q     So the pharmacist handed you the medication, and

25   then what happened, where did you go?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 147 of 186


                                                               Page 46
1         A     I believe there was a Starbucks in the lobby. I

2    was going to wait in line to go to the Starbucks, and the

3    line was too long, and they were talking way too much.       So I

4    went to the water fountain in the lobby and used that for my

5    first pill.

6         Q     Okay.    And then did you remain in the hospital, or

7    did you leave?

8         A     I left.

9         Q     Okay.    Where did you go?

10        A     I went to my cousin’s place, rested there until I

11   had to return back to the hospital to pick up my mother.

12        Q     And approximately where is your cousin’s place?

13        A     The exact address I can’t really say, but -- well,

14   I don’t remember the exact address at the moment, but on

15   Peabody Street, Northwest.

16        Q     What is your cousin’s name?

17        A     Shawn.

18        Q     And the last name?

19        A     I don’t want to be incorrect.    I can’t remember

20   her last name at the moment.    I believe she got married at

21   one point.

22        Q     So later in the day you returned to the hospital?

23        A     Yes, sir.

24        Q     And picked up your mother and drove back to your

25   home.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 148 of 186


                                                                Page 47
1         A      Back to her place, yes, sir.

2         Q      Back to her place.   Anything eventful for the rest

3    of that day?   And, again, talking specifically about October

4    30, 2013.

5         A      Other than still being in pain and discomfort, I

6    don’t remember.     The only thing I would remember is

7    confirming my dates to travel and get things out of storage.

8         Q      All right.   Well, let’s move on, then, to the

9    following day.      Let’s take the next few days together if we

10   could, October 31, November 1, November 2, do you recall on

11   which day you traveled?

12        A      That weekend, as far as like the exact day, I

13   don’t remember the exact day that I traveled, but I did

14   travel to Seattle.

15        Q      So if October 30 is a Wednesday, October 31 is a

16   Thursday, November 1 is a Friday, when do you think you

17   boarded a plane to Seattle?

18        A      I think I boarded the plane on that Friday.

19        Q      Okay.   That’s November 1st.   Do you recall

20   anything eventful on the day before the flight?

21        A      Still feeling bad.   Not really much improvement.

22   The swelling seemed to still be there.

23        Q      How about the pain in and around the neck area?

24        A      It seemed about the same.

25        Q      Okay.   And you continued taking the medication on
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 149 of 186


                                                               Page 48
1    that day.

2         A      As I was prescribed, like clockwork.

3         Q      And then, November 1st, the Friday, the day you

4    said you boarded a plane to Seattle, do you recall how you

5    were feeling?

6         A      Still feeling under the weather, still feeling

7    weak.

8         Q      Would it be accurate to say that there was -- you

9    did not experience any noticeable improvements in your

10   condition, nor any worsening of your condition on that day?

11        A      As far as worsening, well, number one, as far as

12   improvement, I don’t think that there was any improvement.

13   I don’t know if there was any worsening at that moment until

14   I actually got into the flight.

15        Q      Okay.   Let’s break it apart a little bit.   Let’s

16   talk about your left foot first.     Is that what you were

17   referring to in your last answer, where on the flight you

18   noticed some worsening?

19        A      With the cabin pressure of the plane, yes.

20        Q      Okay.   And how would you describe the feeling you

21   had in your left foot during the flight?

22        A      The feeling I had in my left foot during the

23   flight was -- was some would seem to describe as severe

24   pain, throbbing, and that pain was also worsening as the

25   flight progressed in my neck.    And the swelling increased
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 150 of 186


                                                               Page 49
1    during the flight.     I had a conversation with a guy on the

2    flight about it, and he actually helped me with my bags from

3    the plane to a rental car because I couldn’t carry my bags

4    that well.

5         Q     Did you have your cane with you during that trip?

6         A     I believe so.

7         Q     And why did you travel to Seattle on November 1st?

8         A     I had to get my things out of storage.

9         Q     Did you have to get them out that week, that day?

10        A     I had to get them out that week and that day,

11   because that’s the day that I had planned to fly out there

12   and get everything out.

13        Q     Okay.   So --

14        A     Storage fees -- storage fees accumulated, so I

15   didn’t feel like paying for storage anymore because that was

16   a bill that was too large, growing over time.

17        Q     And these were your personal belongings?

18        A     Yes, sir.

19        Q     Okay.   And what was your plan, to travel to

20   Seattle to retrieve your belongings and take them back to

21   the Washington area?

22        A     My plan was to give some things to a friend of

23   mine, to give a few things to an ex-girlfriend, let some

24   things go to waste, and save some things for myself.

25        Q     But it sounds like the motivation was to
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 151 of 186


                                                               Page 50
1    discontinue the storage rental and save the money that you’d

2    have to pay every month; was that a primary motivator of

3    your trip?

4         A     Primary, yes.

5         Q     And after arriving in Seattle on November 1st, is

6    that what you did?

7         A     The next -- after arriving there, it was I believe

8    a day or two after that.    The day that the -- the day before

9    I was admitted to the hospital was the day that I was

10   getting things out of storage.

11        Q     Did you consider postponing your trip to Seattle

12   in light of your leg problem, foot problem?

13        A     No.   I felt that I was -- I felt that being that

14   when I got to the hospital, in the VA in Washington, D.C.,

15   that the medicine would help me, and that I would be okay

16   because I trusted the medical profession.

17        Q     So the day that you first checked into a hospital

18   in the Seattle area, do you recall that being November 3,

19   2013?

20        A     That exact date?   I can’t recollect.

21        Q     Okay.

22        A     But I’m pretty sure it’s on the record, so I’m

23   pretty sure you have that in the folder in front of you.

24        Q     I do.   I’m not giving you a surprise quiz at all.

25   I’m just wondering if you remembered that that was the day,
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 152 of 186


                                                               Page 51
1    but we can -- we can --

2         A      Okay.

3         Q      -- get into that.   But so you checked into, was it

4    Providence Medical Center?

5         A      In Everett, Washington, yes.

6         Q      Okay.   And what prompted you to go to that

7    hospital?

8         A      Because a friend of mine wanted me to go to the

9    hospital the day before, and I told her, I said, “If I feel

10   the same or worse when I wake up, then we’re going to the

11   hospital.”   So because I was feeling worse when I woke up, I

12   told her, I said, “We need to go to the hospital.”

13        Q      And what is your friend’s name?

14        A      Judy Firomski.

15        Q      Perhaps you should spell the last name --

16        A      I can --

17        Q      -- for the Court Reporter.   Sure.   Feel free to

18   take out your phone and spell it accurately.

19               THE COURT REPORTER:   I can get it at the end if

20   you want.

21               THE WITNESS:   F-i-r-o-m-s-k-i.

22               BY MR. CIRINO:

23        Q      And what do you recall about your time at the --

24   at Providence Medical Center in Everett?      You --

25        A      Do you want my initial getting in there?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 153 of 186


                                                               Page 52
1         Q      You went there, you -- and then what did you do?

2         A      She drove me to the front door.    Well, she drove

3    me to the curb by the front door.     She asked if I needed

4    help getting in.    I told her, “I’ll make it to the front;

5    park the car.”     She went to go park the car. I went into the

6    hospital.   I dragged my leg because I could no longer stand

7    on it, but put really good pressure on it, walking like a

8    zombie.

9                At this moment, I could not fit a shoe on any

10   more.    So it would leave a -- through the socks that I had

11   on, it left a lime green trail, like a snail, from the curb

12   to the front desk.

13        Q      Did you have your cane with you at this moment?

14        A      Yes.   To the best of my ability, yes.

15        Q      And what did they tell you at Providence Medical

16   Center?

17        A      Well, initially, the lady at the front, she told

18   me -- she asked me if she could check my temperature.       After

19   she checked my temperature, she asked if she could check it

20   again because it was reading high.     She checked it the

21   second time.   When she checked it the second time, she told

22   me that it actually got higher from that moment, from the

23   first to the second.

24               They admitted me, so after they admitted me I went

25   to the room.   The doctor that was in the room, I asked if he
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 154 of 186


                                                               Page 53
1    could take blood samples.    He took a blood sample, and he

2    told me my white blood cell count was high.      He also told me

3    that they would have to admit me overnight.

4               And I asked him if I could just take care of it

5    when I got back to the D.C. area because I had a flight in

6    the morning to leave.    He told me I wouldn’t survive the

7    night if I was to leave.    He admitted me.

8               Someone is buzzing.

9               But after he admitted -- after he admitted me, he

10   told me -- he asked me if my back -- he asked me if my -- he

11   -- after he admitted me, he asked me if I felt pain in my

12   lower back.   I told him yes.    He said, “That’s a sign of

13   your organs shutting down.”

14              Then I was admitted.    After I was admitted, I

15   remember being in the hospital bed, hospital gown.      The head

16   doctor of the facility of the hospital, she told me that

17   they would have to transfer me to Seattle because they

18   didn’t have the equipment or the training to take care of me

19   there.   And if I stayed there that night, then I would not

20   wake up in the morning.

21              So by ambulance they shipped me to Seattle where

22   they tested me for MRSA, and then they gave me a series of

23   questions as to, how often do I drink?     How often do I

24   smoke?   Have I ever used drugs?    Of course the answer was

25   no, no, no, across the board.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 155 of 186


                                                               Page 54
1               They told me I had to do a deep facial surgery,

2    which is going to the bone.    After letting me know that,

3    they also let me know that I probably would wake up without

4    my legal, if it was bad, if it was too bad.      And they also

5    asked me about my eating practices, which at the time I was

6    vegan for -- at that time I was vegan for probably about a

7    year and a half.

8               And after they figured -- after they found that

9    out, when I told them, they said they would try to save it.

10   And they also told me that there is a slight possibility

11   that I might wake up without my right arm because they said

12   the infection spread.

13              So I stayed on the -- on the transport table, and

14   they put me in a waiting room where I was waiting for

15   surgery, emergency surgery.    Going to the surgery room, they

16   used the anesthesia I believe to knock me out for the

17   surgery, and then I woke.

18              When I woke from the surgery, the first thing I

19   did was check to see if I still had my left leg, but my

20   right arm wasn’t moving because from the neck being swollen

21   and making it through -- the infection making it through my

22   lymphatic system, it affected my shoulder and my right arm

23   as well.

24              So I woke up not being able to use my left leg or

25   my right arm.   I had a certain amount of function in my
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 156 of 186


                                                               Page 55
1    right hand, as far as moving the digits.     But being able to

2    lift up my right arm, I did not have that anymore, so I had

3    to get that back.

4               MR. HAMMEL:   Counsel, real quick, could the record

5    reflect at 11:24 and 30 seconds approximately Mr. Williams

6    said someone was buzzing.    He’s referring to a cell phone,

7    someone’s cell phone.

8               MR. CIRINO:   Point well taken.

9               BY MR. CIRINO:

10        Q     You remained at this hospital in Seattle, I

11   believe it’s called Harbor View Medical Center, for

12   approximately 10 days; is that correct?

13        A     I believe so.

14        Q     Okay.   And your condition improved well enough for

15   you to be discharged on or about November 14, 2013; is that

16   your recollection?

17        A     In order to be released due to their standards,

18   yes, but I still suffered severe power loss, energy loss,

19   weight loss.   I was not able to make it 10 feet without

20   breaking into a sweat.

21        Q     And do you recall when you were on a plane back to

22   the Washington area?

23        A     The exact date, I do not.

24        Q     And while you were at these hospitals in Everett

25   and Seattle, you spoke with various medical professionals
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 157 of 186


                                                               Page 57
1               (Pause.)

2         A     Okay.

3         Q     Okay.   Well, if we do start on page 58, on the

4    bottom, you’ll note a time there next to the date says -- it

5    says that the entry date for this note is 8:46 a.m.      Is that

6    about when you went for the visit, 8:00 in the morning,

7    between 8:00 and 9:00?

8         A     According to this.

9         Q     Do you have a memory of that as well?

10        A     At the moment, not exactly.

11        Q     Okay.   And on the very bottom of page 58, there is

12   text that states, “Chief complaint (include date of onset).”

13   And it says “c/o pain and swelling of neck and jaw from

14   infected tooth, right lower molar x 4 days.”      And I’ll ask

15   you, does that accurately reflect your chief complaint on

16   our about -- or on October 30, 2013?

17        A     Does that reflect my --

18        Q     Does that statement, as written on this exhibit,

19   accurately reflect your chief complaint on that date?

20        A     From my VA visit, you mean?

21        Q     Correct.

22        A     No.   The VA visit was for my foot.

23        Q     So your testimony is it’s inaccurate that the

24   chief complaint was pain and swelling of neck and jaw from

25   infected tooth, right lower molar?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 158 of 186


                                                                Page 58
1         A      This right here would point towards the infected

2    jaw and tooth, which this is the assumption on the record.

3    But what I went to the VA for was swollen foot.

4         Q      Okay.    The next portion of the record, which is

5    now on page 59, covers your vital signs.     Does anything

6    about that look inaccurate or irregular from what you can

7    tell?

8                MR. HAMMEL:    Objection, Your Honor.   Objection on

9    the -- what was the question?

10               BY MR. CIRINO:

11        Q      Does anything about the vital signs portion of

12   this record strike you as inaccurate or irregular?

13               MR. HAMMEL:    I note my objection again, counsel,

14   just on the fact that it calls for speculation.      Mr.

15   Williams isn’t a health professional, so -- you can answer

16   the question.

17               THE WITNESS:   This part where it says “tobacco

18   user,” is it assuming that I use tobacco?

19               BY MR. CIRINO:

20        Q      Well, we haven’t covered that in the question, Mr.

21   Williams.

22        A      I’m assuming -- it’s part of the page.

23        Q      It is.   I was directing you to the vital signs

24   portion first.

25        A      As far as asthma?   Back pain?   Health maintenance?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 159 of 186


                                                               Page 59
1    Everything?

2         Q     Well, you see the portion near the top where it

3    says “vital signs.”

4         A     Oh, vital signs.   I’m sorry, the page before it.

5         Q     That’s okay.    Why don’t we cover vital signs and

6    history.

7         A     I apologize.

8         Q     Why don’t we cover the next two paragraphs, vital

9    signs and history, and just glance at it and see if there is

10   anything that seems inaccurate or -- about what is written

11   there.

12        A     I’m not sure.

13        Q     Okay.   And it does say “tobacco user,” but there

14   is a box next to it that I can’t tell whether -- it’s not

15   checked, but did you want to say something about that

16   portion of the record?

17        A     Well, number one, I’m not a tobacco user.     Never

18   have been.

19        Q     Okay.   The next portion says “clinical

20   observation.”   And it says “A&O times 3, NAD, slight

21   swelling right side of jaw.”    Do you know what those

22   abbreviations refer to?

23        A     No, sir.

24        Q     Okay.   Let’s go a little bit lower on the page.

25   Do you see where it says “pain assessment,” and beneath it
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 160 of 186


                                                               Page 61
1         Q     Well, for example, had you received medication for

2    the -- strike that, please.    We’ll come back to that.

3    Looking lower on page 60, it states, “PT c/o pain and

4    infection times 2 weeks, s/p root canal.”      Did you complain

5    about pain and infection after having a root canal?

6         A     After having a root canal, I don’t believe I did.

7    To the best of my knowledge at this moment, I don’t believe

8    I did.

9         Q     And right beneath that it states, “Mouth:

10   unremarkable:    no pus, no gum edema; has past hx of

11   requesting antibx for dental.”     Does that indicate to you

12   that the nurse practitioner looked inside your mouth on this

13   visit?

14        A     From what it says here, it says that she said that

15   she did.

16        Q     You don’t have a recollection of that?

17        A     I don’t have a recollection of that.

18        Q     Okay.

19        A     Like I said, when it comes to the item on the wall

20   that she went to turn on and turn off, she put that one back

21   on the wall and she made her statement of not getting the

22   one next door after saying -- I apologize for saying this,

23   but “fuck it.”

24        Q     Beneath that you see the words “PEN VK order,” and

25   then “R ant cerv LAD.”    Do you know what that refers to?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 161 of 186


                                                               Page 62
1         A     No, sir.

2         Q     Okay.   And then beneath that the three words,

3    quote, “thyroid feels puffy.”    And I believe you testified

4    earlier that that’s exactly what the nurse practitioner

5    stated to you, correct?

6         A     Yes, sir.

7         Q     Lower on the page, as part of the same note, it

8    states, quote, “PT has hx requesting antibx for dental

9    issues.”   If we assume that hx means history, and antibx

10   means antibiotics, is that statement correct?

11        A     Looks like it.

12        Q     So what I’m getting at is, it is correct that you

13   have -- you, the pt, the patient, has a history requesting

14   antibiotics for dental issues?

15        A     I know I have a history of being prescribed

16   antibiotics for dental issues after being seen and treated.

17        Q     Okay.   Beneath that line it states, “Pt states

18   that he will see his dentist in six days.      States dentist

19   refused to order antibiotics without seeing him.”      Is that

20   statement accurate?

21        A     I’m not sure.

22        Q     Do you believe you did not state to the nurse

23   practitioner that you will see your dentist in six days?

24        A     I don’t remember telling her that.

25        Q     Okay.   Is it your testimony that you did not state
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 162 of 186


                                                               Page 66
1    reference to depression, and it sounds like that applies to

2    a certain time period.     Can you better describe for me the

3    time period where you suffered depression?

4         A     As far as longevity or --

5         Q     Well, it says here, “During this period where he

6    could not work, and thereafter, he suffered depression.”

7         A     Well, I could not work because of physical

8    disability.    As far as depression goes, that’s a result of

9    being able to run 12 to 15 miles and not walk 10 feet.

10        Q     Were you ever diagnosed by a health professional

11   with depression?

12        A     No.

13        Q     In fact, have you ever seen a health professional

14   regarding mental issues arising from this incident?

15        A     From this incident, no.

16        Q     But this time period where you could not work

17   that’s referenced in this portion of page 5, what was that

18   time period?

19        A     From the time of the first entrance of the

20   hospital to when I left to -- when I left the D.C. area to

21   actually go work in Wilmington, Ohio.

22        Q     Approximately June of 2014.

23        A     Around about.

24        Q     Okay.   And if we look at the next sentence it

25   states, quote, “Plaintiff’s desire was to leave the field as
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 163 of 186


                                                                Page 67
1    an aircraft maintenance engineer and start his own physical

2    fitness training company.”    Did that training company ever

3    come into being?

4          A    With my clients that I’ve had, everything was set

5    up for me to actually start my company.     So as far as

6    research to obtain licenses and everything else that comes

7    within starting a business officially, I couldn’t do that.

8    In order for me to be a trainer, I have to be able to do two

9    to three times the amount or the ability that my clients can

10   do.   And since I couldn’t walk around on my own power for a

11   little while, I couldn’t do it.

12         Q    Well, correct me if I’m wrong, but it sounds like

13   you had done some preparatory work to set up your own

14   physical fitness training company, but that company never

15   came into being; is that correct?

16         A    Officially, no.

17         Q    Okay.   And at your height of your physical fitness

18   training work, how would you estimate the amount of annual

19   income that you derive from that activity?      At its height.

20         A    Exact numbers, I can’t say at the moment.

21         Q    I’m not asking for exact numbers.     I’m hoping you

22   can give me an estimate.

23         A    Well, that estimate breaks down on state and

24   region.   So it depends on where I’m living at.

25         Q    Okay.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 164 of 186


                                                                Page 93
1           Q     Before surgery and then post.   So 1 to 10 before,

2    and 1 to 10 after.     Your physical capability, your --

3           A     If 10 was before, after the surgery maybe a one.

4           Q     Okay.   All right.   In comparison to what you were.

5           A     In comparison to what I was.

6           Q     Okay.   Court’s indulgence one second.

7                 Defendant’s counsel asked you about depression,

8    about your not seeing a therapist or anything like that

9    nature.     Why didn’t you see anybody?

10          A     Medical time.

11          Q     Okay.

12          A     Traveling between -- traveling between site to

13   site.      You don’t have time to actually see medical

14   professionals when the company that you’re working for

15   requires for you to be all over the place.      And the time

16   that you end up having to yourself outside of the job you

17   need to recuperate, regenerate, and be ready for the next

18   day.

19                And since you’re trying to get ready for the next

20   day, as well as getting the swelling on your leg down, you

21   merely just don’t have time to go see a therapist.

22          Q     Are there any other reasons at all, any personal

23   reasons?

24          A     Personal reasons, no.

25          Q     Okay.   And why did you want to leave the field of
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 165 of 186


                                                               Page 94
1    aircraft?   You said you were doing a career change. Why did

2    you want to leave the career field of aircraft maintenance

3    engineering?

4         A      Over a long -- over a period of time, aircraft

5    maintenance is toxic.

6         Q      Toxic, how so?   Is it physically toxic?

7    Emotionally toxic?   Like what do you mean?

8         A      It is toxic physically and also chemically.

9         Q      Why is that?

10        A      When you deal with --

11        Q      To the best of your knowledge, that you know.

12        A      When you deal with aircraft cleaners, such as

13   toluene, acetone, MEK, NPK, JP-4, JP-8, you end up having

14   skin damage, neurological damage, over time.      And because of

15   this, you have several people that you see working for 20,

16   30 years, and they drop dead almost literally overnight.

17               They have -- like in Indianapolis there is a co-

18   worker that worked 20 years in a row in the middle of Miami,

19   and he was great.    Next thing you know, about one week he

20   came in, got rushed to the hospital, three days later he

21   died because his endocrine system shut down.

22        Q      How long have you been in this field?    I know you

23   said you joined the military in 1990?

24        A      1994.

25        Q      1994, you’ve been working in this field.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 166 of 186


                                                                Page 95
1         A      Yes, sir.

2         Q      And it was your plan in 2012 to switch over to

3    doing fitness full-time.     Was that the basis for your

4    decision?

5         A      Yes, sir.

6         Q      Okay.   And if at all, psychologically,

7    emotionally, how did it impact you having to go back into

8    this field?

9         A      It made me feel as if I was going backwards and

10   that I couldn’t pursue what I wanted to do in life.

11        Q      Okay.   All right.    And you say your leg now is at

12   1 percent compared to you were at 10 before.      How much is

13   that worth to you?      If you could be at a 10 right now, how

14   much would you be willing to pay to be at a 10 right now?

15        A      There is no dollar -- there is no dollar value on

16   that.    It’s almost priceless.

17               MR. HAMMEL:   Nothing further.

18               MR. CIRINO:   Okay.   I have a few follow-up

19   questions.

20            FURTHER EXAMINATION BY COUNSEL FOR DEFENDANTS

21               BY MR. CIRINO:

22        Q      Mr. Williams, have you ever asked for an

23   accommodation in your job based on your injury or

24   disability?

25        A      In aviation, you can’t do that, so I have not. And
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 167 of 186




                   EXHIBIT
                                J
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 168 of 186



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

     - - - - - - - - - - - - - - - - x
                                     :
     DAMOND LEE WILLIAMS,            :
                                     :
                   Plaintiff,        :     Civil Action No.
                                     :     16-2062 (EGS)
             v.                      :
                                     :
     U.S. DEPARTMENT OF VETERANS     :
     AFFAIRS, et al.,                :
                                     :
                   Defendants.       :
                                     :
     - - - - - - - - - - - - - - - - x

                                     Washington, D.C.

                                     Monday, March 4, 2019



     Deposition of:

                          FERNANDO PORTER, M.D.

     a witness of lawful age, taken on behalf of the Defendants

     in the above-entitled action, before Nate Riveness, Notary

     Public in and for the District of Columbia, in the Office of

     the United States Attorney, 501 Third Street, N.W.,

     Washington, D.C. 20005, commencing at 1:58 p.m.




                  Diversified Reporting Services, Inc.

                              (202) 467-9200
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 169 of 186


                                                                 Page 2
      APPEARANCES:
            On Behalf of the Plaintiff:
                  ANDRE T. HAMMEL, ESQ.
                  Hammel Law LLC
                  9701 Apollo Drive, Suite 301
                  Largo, Maryland      20774
                  andre.hammel@hamlawus.com




            On Behalf of the Defendants:


                  PAUL CIRINO, ESQ.
                  Assistant United States Attorney
                  Civil Division
                  U.S. Attorney’s Office for the District
                     of Columbia
                  555 Fourth Street, N.W.
                  Washington, D.C.      20530
                  (202) 252-2529
                  paul.cirino@usdoj.gov




            Also Present:


                  Damond Lee Williams, Plaintiff
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 170 of 186


                                                                 Page 3




                              C O N T E N T S




     EXAMINATION BY:                                              PAGE



          Counsel for Defendants                                      4



          Counsel for Plaintiff                                       79




     PORTER DEPOSITION EXHIBITS:



     3 - Document titled “Expert Opinion for

         Damond L. Williams”                                          15



     4 - Notes from Providence Regional Hospital                      81
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 171 of 186


                                                               Page 12
1         Q     Okay.   And why was it important to you to have the

2    Plaintiff tell his story?

3         A     Well, it did not appear that, again, based on his

4    hospitalization and his -- his acute care -- his acute care

5    visit at the VA, it didn’t appear that the entire story was

6    presented to me in his file.

7         Q     And why not?

8         A     The extent of his injuries and the extent of the

9    hospitalization would have had to amount to a very tragic

10   injury between the time of his acute care visit and his --

11   and his hospitalization.    And so the likelihood that this

12   didn’t exist prior to, or something didn’t exist prior to,

13   was -- was suspicious to me.    So it made me ask more

14   questions about, was there anything that had been going on

15   before the visit that occurred?

16        Q     And in addition to questioning Mr. Williams, did

17   you ask questions of anybody else in connection with trying

18   to fill in these gaps?

19        A     I did not.

20        Q     Why not?

21        A     In health care, when you are documenting, for

22   legal purposes, for reviewing purposes, for handing off

23   purposes from one physician to the next, your documentation

24   is the most important form of communication.      And that’s --

25   I guess the lack thereof is what led me to ask more
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 172 of 186


                                                               Page 13
1    questions and not ask more questions from this particular

2    file.

3         Q     Okay.   So now you have spoken with the Plaintiff.

4    What is the next step in your process of formulating

5    opinions and preparing the report?

6         A     So after getting more history from the Plaintiff,

7    I did review the file again in more detail, from the initial

8    onset all the way through his hospitalizations, his follow-

9    up visits with physical therapy, occupational therapy, and

10   his primary care visits that ensued over the next year.

11              I reviewed all of that to see if there were any --

12   I guess any useful information for my -- for my case

13   presentation.     And at that time, I wrote my report.

14        Q     Okay.   And tell me how you wrote the report.

15        A     I don’t understand.

16        Q     I don’t know.   You just sat -- you sat down and

17   started typing.    Is that about right?

18        A     That’s correct.

19        Q     Okay.   So you had kind of a blank page and just

20   started typing.

21        A     Yes.

22        Q     Okay.   Now, so approximately how long did the

23   writing part of the report take?

24        A     I guess the first rough draft maybe -- three to

25   four hours maybe.    Then editing after that, corrections,
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 173 of 186


                                                               Page 22
1    -- you have not examined Mr. Williams regarding his medical

2    conditions, correct?

3           A   If you are asking me about a physical exam, I have

4    not.

5           Q   Is there another type of exam?

6           A   No.

7           Q   Let’s turn to your resume, if we could, just

8    towards the back of Exhibit 3.     I noticed -- let’s start

9    with the first paragraph under Experience.      And I notice

10   that part of your services include incision and drainage

11   procedures.

12          A   That’s correct.

13          Q   Can you elaborate on what that involves?

14          A   So an incision and drainage is essentially a

15   procedure in which someone would come to an acute care

16   facility, such as an urgent care, maybe an ER, or maybe even

17   their primary care provider.    There are certain medical

18   problems that may be of an inflammatory nature or an

19   infectious nature that, if incised, can cause relief of

20   pain, cause the relief of pressure, cause the relief of an

21   infection, or the relief of the problem that is presenting.

22              You would take a scalpel, make some sort of an

23   incision, whether it’s -- and there are varying

24   types -- drain whatever fluid collection is present.       And

25   based on the -- based on the -- I guess the tissue that is
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 174 of 186


                                                                Page 23
1    presenting itself, you would do some type of wound care.

2               After that, you make an assessment to see whether

3    or not there needs to be closure, whether it needs to be

4    opened, or whether or not there needs to be antibiotic

5    treatment.

6         Q     And does that occasionally or often -- you know,

7    you tell me -- include collecting fluid for a culture?

8         A     In most cases, yes.   In most cases, if you suspect

9    an infectious cause, you would -- and even in cases in which

10   you don’t suspect infectious cause, you still would -- would

11   do it for the purposes of -- if you are giving someone an

12   antibiotic, you would send off not only for the specimen but

13   a species of bacteria that is growing.

14              You would get a -- what do you call it?     A

15   susceptibility panel, which tells you which antibiotics

16   those bugs are susceptible to.     So if you were, in fact, to

17   pick the wrong antibiotic, you would then have a panel of

18   drugs to say that these are good to use and these are not

19   good to use.

20        Q     And what is the process for getting a culture? Do

21   you collect the fluid, put it in --

22        A     There is a sterile specimen container.

23        Q     Okay.

24        A     Once you make your incision and the drainage

25   occurs, you essentially swab the interior of the wound, put
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 175 of 186


                                                                Page 25
1    deal with infections of urinary tracts.     I deal with

2    infections of genitals.    I deal with infections of eyes.

3    And, on a rare occasion, infections of the neurological

4    system.

5         Q      Okay.   What if we take from the 20 to 30 percent,

6    and what if I ask you what percentage of your practice is

7    dedicated to infections on the skin?

8         A      I don’t know that I can answer that question, just

9    simply because it was just -- I mean, I see quite a few

10   patients.    I’m not real sure --

11        Q      Okay.

12        A      -- how to guesstimate that.

13        Q      All right.   It’s not -- well, it -- I mean,

14   roughly half of all infections would be skin infections, or

15   is it some more or some less?

16        A      Again, I couldn’t -- that would be speculation on

17   my part.

18        Q      Well, I definitely don’t want you to speculate.

19   And have you ever diagnosed a patient with cellulitis?

20        A      I have.

21        Q      How many?

22        A      Too many to count.   I don’t know the exact number.

23        Q      Okay.   And have you ever diagnosed a patient with

24   fasciitis?

25        A      I have.
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 176 of 186


                                                               Page 26
1         Q     Okay.   How many?

2         A     At least four.

3         Q     And of the four, how many were necrotizing?

4         A     All of them.

5         Q     And have you ever treated a patient with

6    necrotizing fasciitis?

7         A     I have assisted with the treatment.     However, the

8    direct treatment is beyond my scope of practice.

9         Q     And how did you assist with the treatment?

10        A     I made the diagnosis, and I referred to a

11   specialist.

12        Q     Okay.   Now, the reference in your resume in the

13   first paragraph to incision and drainage procedures I see is

14   repeated a few times.     It’s in the -- it’s in the fourth

15   paragraph pertaining to the MedStar prompt care.

16        A     That’s correct.

17        Q     And then it’s in the following paragraph regarding

18   your formal work at --

19        A     That’s correct.

20        Q     -- Chestnut Hill Hospital.    Was your discussion of

21   what that involves, is that the same for each of those, or

22   are there differences in some of these three positions?

23        A     I’m sorry.   Say it one more time.

24        Q     You’ve testified about what you meant by the

25   phrase “incision and drainage procedures.”
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 177 of 186


                                                               Page 28
1         Q     Generally, what is -- what do you -- what is their

2    role in the treatment of patients?

3         A     I primarily work with nurse practitioners in an

4    ambulatory setting or urgent care setting.      Their role is

5    essentially the same as mine, to provide care to any patient

6    that walks through the door with an appropriate medical

7    problem.   They do their own independent assessment.     They do

8    their own independent documentation and prescribing of

9    medications, referral to a specialist, if needed.

10        Q     Okay.   Do you respect nurse practitioners?

11        A     Absolutely.    They save my butt all the time.

12        Q     And do you rely on nurse practitioners to speak

13   with patients?

14        A     I do.

15        Q     And ask them questions and accurately record the

16   patient’s responses?

17        A     I do.

18        Q     Do nurse practitioners -- do they have a reason to

19   inaccurately record information provided by a patient?

20        A     Do they have a reason to?

21              MR. HAMMEL:    Objection.   Calls for speculation.

22   You can answer.

23              THE WITNESS:   They should not have a reason to.

24              BY MR. CIRINO:

25        Q     And have you ever witnessed a nurse practitioner
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 178 of 186


                                                               Page 38
1    needed to be evaluated on October 30, 2013?

2         A     I’m sorry.   Say it one more time.

3         Q     What in the treatment notes of the nurse

4    practitioner led you to conclude that all parts of his lower

5    extremities needed to be evaluated on October 30, 2013?

6         A     Oh.   I’m not saying that it -- all of it needed

7    to, but some -- it’s not limited to a specific part.       She

8    could have evaluated his whole leg, but some of the leg

9    needed to be evaluated based on his -- his presenting

10   complaint.

11        Q     And you’re including Mr. Williams’ mention of a

12   foot pain or swelling as his presenting complaint, correct?

13        A     It was part of, yes.

14        Q     So, in that respect, you’re disagreeing with the

15   treatment notes of Nurse Practitioner McGarrah, correct?

16        A     I’m disagreeing more so with her documentation, in

17   that she did not address his presenting complaints, which

18   were multiple.   She addressed one, and in my opinion, went

19   against treatment guidelines on the one.

20        Q     We’ll get to that.   But what’s your basis for

21   disagreeing with how Ms. McGarrah described the complaint as

22   presented by Mr. Williams on October 30, 2013?

23        A     Say it one more time.    I’m sorry.

24        Q     What is your basis for disagreeing with the nature

25   of the complaint that Mr. Williams made on October 20, 2013?
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 179 of 186


                                                               Page 39
1               MR. HAMMEL:   October 30th is the date.

2               BY MR. CIRINO:

3         Q     October 30, 2013.

4         A     So she -- again, she did not address his entire

5    complaint, only part of it.    Her documentation states that

6    he had a normal oral exam and then proceeded to prescribe

7    medications for that oral exam. She also did not address the

8    abnormal finding that she did find on the exam.      And when I

9    say “address it,” she didn’t address it in her assessment

10   plan.

11        Q     The next sentence states, “Mr. Williams states

12   that he arrived to the visit with a cane because he needed

13   ambulatory assistance due to swelling in his left foot.”

14   And when did Mr. Williams state that?

15        A     When I had the phone conversation with him.

16        Q     Did you take notes during that phone call?

17        A     Yes, I did.

18        Q     Okay.   Did you bring the notes with you?

19        A     I did not.

20              MR. CIRINO:   We’re going to ask counsel to produce

21   those

22              MR. HAMMEL:   Mm-hmm.

23              MR. CIRINO:   -- telephone conversation notes.

24              BY MR. CIRINO:

25        Q     Now, the next sentence states -- well, the same
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 180 of 186


                                                                 Page 78
1         Q      First of all, what was the mouth pain that was

2    complained of?

3         A      He complained about difficulty with swallowing.

4         Q      Okay.   What did --

5         A      And throat pain.

6         Q      Forgive me for interrupting.    What did the nurse

7    practitioner do in response to that complaint?

8         A      She did an oral exam and neck exam, and based on I

9    guess -- I’m not really sure.      But based on -- she had

10   normal findings of the mouth, which is what is documented,

11   and an abnormal neck exam, or an exam that is not normal

12   based on her documentation of the neck.

13               And her, then, assessment of it was to give

14   penicillin, and I’m not sure for what reason.

15        Q      Okay.

16        A      Because that’s not necessarily accurately depicted

17   as to why based on her physical exam findings.

18        Q      Okay.   All right.    Same question with regard to

19   the foot.   So he complains of foot pain.     What is the

20   situation with the foot?

21        A      What’s the situation?    I don’t -- I don’t --

22        Q      What’s going on with the foot that needs to be

23   addressed in your view?

24        A      Just to look at it, examine it.    I’m not saying

25   that -- I’m not saying that she -- I’m not saying that she
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 181 of 186




                   EXHIBIT

                                  K
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 182 of 186



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

      _______________________________
                                    )
DAMOND LEE WILLIAMS,                )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )                 Civil Action No. 16-2062 (EGS)
                                    )
U.S. DEPARTMENT OF VETERANS         )
AFFAIRS, et al.                     )
                                    )
                  Defendants.       )
____________________________________)

                 DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                PLAINTIFF’S FIRST SET OF INTERROGATORIES AND
                  REQUESTS FOR PRODUCTION OF DOCUMENTS

                                    GENERAL OBJECTIONS

       1. Defendants object to the Definitions and Instructions to the extent that they seek to

impose burdens beyond those set forth in Rules 33 and 34 of the Federal Rules of Civil Procedure.

Defendant’s responses to Plaintiff’s First Set of Interrogatories and Request for Production of

Documents will be governed by the provisions of Federal Rules of Civil Procedure 33 and 34.

       2. Defendants object to each discovery request to the extent it seeks information protected

by the attorney-client, deliberative process, or other privilege or immunity from production, or

which was prepared in anticipation of litigation or for trial by or for Defendants or representatives

of Defendants in this action, or which otherwise constitutes attorney or party work-product. In the

event any privileged or otherwise protected information is disclosed by Defendants, its disclosure

is inadvertent and does not constitute a waiver of any privilege or other immunity from disclosure.

       3. Defendants object to each discovery request to the extent it seeks information protected

by applicable statutes, regulations, and/or Executive Orders.
      Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 183 of 186



Subject to and without waiving any objections, Defendants respond as follows: Defendants are

not aware of any lawsuits or administrative claims naming Ms. Marguerite McGarrah as a

responsible party since January 1, 2008, other than the claims asserted by Plaintiff that are at

issue in this case.


Interrogatory 9: Describe in detail any VA restrictions Ms. Marguerite McGarrah had since
October 1, 2013, specifically as it related to her providing patient care and treatment.

Response: Defendants object to this interrogatory on the grounds that it is duplicative of

interrogatory number 7. Subject to and without waiving any objections, Defendants refer

Plaintiff to Defendants’ response to interrogatory number 7.


Interrogatory 10: Describe in detail Ms. Marguerite McGarrah and Ms. Arleen Gray respective
recollections of the events that happened on October 30, 2013 as it relates to Plaintiff’s visit and
evaluation at the VA.

Response: Defendants objects to this interrogatory on the grounds that it seeks information in

the possession of Ms. McGarrah who is no longer employed by the VA. Subject to and without

waiving any objections, Defendants respond that Ms. Gray recalls that on October 30, 2013, she

triaged Plaintiff when he arrived at the VA. Plaintiff complained about pain and swelling on one

side of his neck and jaw. Plaintiff reported that he had a toothache for four days. Ms. Gray

checked his vitals, which were fine. She informed Ms. McGarrah and asked Plaintiff to wait in

the waiting room. Plaintiff did not complain to Ms. Gray about foot or leg pain and was not

walking with a cane.


Interrogatory 11: State the factual basis for your defenses to Plaintiff’s claims.

Response: Defendants object to this request on the grounds that it seeks information that will be

the subject of expert testimony and yet the deadline for Defendants’ expert disclosures has not



                                                 6
     Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 184 of 186



Document Request 10: All notes, diaries, journals, or logs regarding the defenses contained in
your answer.

Response: Defendants object to this request as vague, including as to the term “regarding.”

Subject to and without waiving any objections, Defendants respond that it has conducted a

reasonable search and did not find any responsive, non-privileged documents.


Document Request 11: All documents related to any effort by you to mitigate damage to
Plaintiff.

Response: Defendants object to this request as vague and unclear. Subject to and without

waiving any objections, Defendants refer Plaintiff to the documents bates stamped VA0001-

VA0081.


Document Request 12: All professional evaluations, reviews, separation documents, and
reprimands of Ms. Marguerite McGarrah or Ms. Arleen Gray since January 1, 2007.

Response: Subject to and without waiving any objections, Defendants will produce evaluations

for Marguerite McGarrah and Arleen Gray after a protective order is in place. Defendants

conducted a reasonable search for responsive records and did not locate any separation

documents or reprimands of Ms. Gray, or any reprimands of Ms. McGarrah. Defendant refers

Plaintiff to the separation document for Ms. McGarrah bates stamped VA0089.



                                            Respectfully submitted,

                                            JESSIE K. LIU, D.C. BAR # 472845
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                       By: __/s/___________________________
                                           JOSHUA M. KOLSKY, D.C. Bar # 993430
                                           Assistant United States Attorney
                                           555 Fourth Street, N.W.

                                               12
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 185 of 186



                              Washington, D.C. 20530
                              (202) 252-2541
                              joshua.kolsky@usdoj.gov

                              Attorneys for Defendant




                                13
Case 1:16-cv-02062-EGS Document 46-4 Filed 09/03/19 Page 186 of 186
